
  Sri Lanka 1978 (rev. 2015)
  
  

  
  Subsequently amended 


Preamble


The PEOPLE OF SRI LANKA having, by their Mandate freely expressed and granted on the Sixth day of the waxing moon in the month of Adhi Nikini in the year Two Thousand Five Hundred and Twenty one of the Buddhist Era (being Thursday the Twenty first day of the month of July in the year One Thousand Nine Hundred and Seventy seven), entrusted to and empowered their Representatives elected on that day to draft, adopt and operate a new Republican Constitution in order to achieve the goals of a DEMOCRATIC SOCIALIST REPUBLIC, and having solemnly resolved by the grant of such Mandate and the confidence reposed in their said Representatives who were elected by an overwhelming majority, to constitute SRI LANKA into a DEMOCRATIC SOCIALIST REPUBLIC whilst ratifying the immutable republican principles of REPRESENTATIVE DEMOCRACY and assuring to all peoples FREEDOM, EQUALITY, JUSTICE, FUNDAMENTAL HUMAN RIGHTS and the INDEPENDENCE OF THE JUDICIARY as the intangible heritage that guarantees the dignity and well-being of succeeding generations of the People of SRI LANKA and of all the people of the World, who come to share with those generations the effort of working for the creation and preservation of a JUSTAND FREE SOCIETY:


WE, THE FREELY ELECTED REPRESENTATIVES OF THE PEOPLE OF SRI LANKA, in pursuance of such Mandate, humbly acknowledging our obligations to our People and gratefully remembering their heroic and unremitting struggle to regain and preserve their rights and privileges so that the Dignity and Freedom of the Individual may be assured, Just, Social, Economic and Cultural Order attained, the Unity of the Country restored, and Concord established with other Nations,


do hereby adopt and enact


this


CONSTITUTION


as the


SUPREME LAW


of the


DEMOCRATIC SOCIALIST REPUBLIC OF SRI LANKA.



CHAPTER I. THE PEOPLE, THE STATE AND SOVEREIGNTY



1. The State


Sri Lanka (Ceylon) is a Free, Sovereign, Independent and Democratic Socialist Republic and shall be known as the Democratic Socialist Republic of Sri Lanka.



2. Unitary State


The Republic of Sri Lanka is a Unitary State.



3. Sovereignty of the People


In the Republic of Sri Lanka sovereignty is in the People and is inalienable. Sovereignty includes the powers of government, fundamental rights and the franchise.



4. Exercise of Sovereignty


The Sovereignty of the People shall be exercised and enjoyed in the following manner:–







a.
the legislative power of the People shall be exercised by Parliament, consisting of elected representatives of the People and by the People at a Referendum;






b.
the executive power of the People, including the defence of Sri Lanka, shall be exercised by the President of the Republic elected by the People;






c.
the judicial power of the People shall be exercised by Parliament through courts, tribunals and institutions created and established, or recognized, by the Constitution, or created and established by law, except in regard to matters relating to the privileges, immunities and powers of Parliament and of its Members, wherein the judicial power of the People may be exercised directly by Parliament according to law;






d.
the fundamental rights which are by the Constitution declared and recognized shall be respected, secured and advanced by all the organs of government and shall not be abridged, restricted or denied, save in the manner and to the extent hereinafter provided; and






e.
the franchise shall be exercisable at the election of the President of the Republic and of the Members of Parliament and at every Referendum by every citizen who has attained the age of eighteen years and who, being qualified to be an elector as hereinafter provided, has his name entered in the register of electors.





5. Territory of the Republic


The territory of the Republic of Sri Lanka shall consist of the twenty-five administrative districts, the names of which are set out in the First Schedule and its territorial waters:


Provided that such administrative districts may be subdivided or amalgamated so as to constitute different administrative districts, as Parliament may by resolution determine.



6. The National Flag


The National Flag of the Republic of Sri Lanka shall be the Lion Flag depicted in the Second Schedule.



7. The National Anthem


The National Anthem of the Republic of Sri Lanka shall be “Sri Lanka Matha”, the words and music of which are set out in the Third Schedule.



8. The National Day


The National Day of the Republic of Sri Lanka shall be the fourth day of February.



CHAPTER II. BUDDHISM




9. The Republic of Sri Lanka shall give to Buddhism the foremost place and accordingly it shall be the duty of the State to protect and foster the Buddha Sasana, while assuring to all religions the rights granted by Articles 10 and 14(1)(e).



CHAPTER III. FUNDAMENTAL RIGHTS



10. Freedom of thought, conscience and religion


Every person is entitled to freedom of thought, conscience and religion, including the freedom to have or to adopt a religion or belief of his choice.



11. Freedom from torture


No person shall be subjected to torture or to cruel, inhuman or degrading treatment or punishment.



12. Right to equality




1. All persons are equal before the law and are entitled to the equal protection of the law.




2. No citizen shall be discriminated against on the grounds of race, religion, language, caste, sex, political opinion, place of birth or any one of such grounds:


Provided that it shall be lawful to require a person to acquire within a reasonable time sufficient knowledge of any language as a qualification for any employment or office in the Public, Judicial or Local Government Service or in the service of any Public Corporation, where such knowledge is reasonably necessary for the discharge of the duties of such employment or office:


Provided further that it shall be lawful to require a person to have a sufficient knowledge of any language as a qualification for any such employment or office where no function of that employment or office can be discharged otherwise than with a knowledge of that language.




3. No person shall, on the grounds of race, religion, language, caste, sex or any one of such grounds, be subject to any disability, liability, restriction or condition with regard to access to shops, public restaurants, hotels, places of public entertainment and places of public worship of his own religion.




4. Nothing in this Article shall prevent special provision being made, by law, subordinate legislation or executive action, for the advancement of women, children or disabled persons.



13. Freedom from arbitrary arrest, detention and punishment, and prohibition of retrospective penal legislation




1. No person shall be arrested except according to procedure established by law. Any person arrested shall be informed of the reason for his arrest.




2. Every person held in custody, detained or otherwise deprived of personal liberty shall be brought before the judge of the nearest competent court according to procedure established by law and shall not be further held in custody, detained or deprived of personal liberty except upon and in terms of the order of such judge made in accordance with procedure established by law.




3. Any person charged with an offence shall be entitled to be heard, in person or by an attorney-at-law, at a fair trial by a competent court.




4. No person shall be punished with death or imprisonment except by order of a competent court, made in accordance with procedure established by law. The arrest, holding in custody, detention or other deprivation of personal liberty of a person, pending investigation or trial, shall not constitute punishment.




5. Every person shall be presumed innocent until he is proved guilty:


Provided that the burden of proving particular facts may, by law, be placed on an accused person.




6. No person shall be held guilty of an offence on account of any act or omission which did not, at the time of such act or omission, constitute such an offence and no penalty shall be imposed for any offence more severe than the penalty in force at the time such offence was committed.


Nothing in this Article shall prejudice the trial and punishment of any person for any act or omission which, at the time when it was committed, was criminal according to the general principles of law recognized by the community of nations.


It shall not be contravention of this Article to require the imposition of a minimum penalty for an offence provided that such penalty does not exceed the maximum penalty prescribed for such offence at the time such offence was committed.




7. The arrest, holding in custody, detention or other deprivation of personal liberty of a person, by reason of a removal order or a deportation order made under the provisions of the Immigrants and Emigrants Act or the Indo-Ceylon Agreement (Implementation) Act, No. 14 of 1967, or such other law as may be enacted in substitution therefor, shall not be a contravention of this Article.



14. Freedom of speech, assembly, association, occupation, movement etc




1. Every citizen is entitled to –







a.
the freedom of speech and expression including publication;






b.
the freedom of peaceful assembly;






c.
the freedom of association;






d.
the freedom to form and join a trade union;






e.
the freedom, either by himself or in association with others, and either in public or in private, to manifest his religion or belief in worship, observance, practice and teaching;






f.
the freedom by himself or in association with others to enjoy and promote his own culture and to use his own language;






g.
the freedom to engage by himself or in association with others in any lawful occupation, profession, trade, business or enterprise;






h.
the freedom of movement and of choosing his residence within Sri Lanka; and






i.
the freedom to return to Sri Lanka.






2. A person who, not being a citizen of any other country, has been permanently and legally resident in Sri Lanka immediately prior to the commencement of the Constitution and continues to be so resident shall be entitled, for a period of ten years from the commencement of the Constitution, to the rights declared and recognized by paragraph (1) of this Article.



14A. Right of access to information




1. Every citizen shall have the right of access to any information as provided for by law, being information that is required for the exercise or protection of a citizen’s right held by-







a.
the State, a Ministry or any Government Department or any statutory body established or created by or under any law;






b.
any Ministry of a Minster of the Board of Ministers of a Province or any Department or any statutory body established or created by a statute of a Provincial Council;






c.
any local authority; and






d.
any other person, who is in possession of such information relating to any institution referred to in sub-paragraphs (a) (b) or (c) of this paragraph.






2. No restrictions shall be placed on the right declared and recognized by this Article, other than such restrictions prescribed by law as are necessary in a democratic society, in the interests of national security, territorial integrity or public safety, for the prevention of disorder or crime, for the protection of health or morals and of the reputation or the rights of others, privacy, prevention of contempt of court, protection of parliamentary privilege, for preventing the disclosure of information communicated in confidence, or for maintaining the authority and impartiality of the judiciary.




3. In this Article, “citizen” includes a body whether incorporated or unincorporated, if not less than three-fourths of the members of such body are citizens.



15. Restrictions on fundamental rights




1. The exercise and operation of the fundamental rights declared and recognized by Articles 13(5) and 13(6) shall be subject only to such restrictions as may be prescribed by law in the interests of national security. For the purposes of this paragraph “law” includes regulations made under the law for the time being relating to public security.




2. The exercise and operation of the fundamental right declared and recognized by Article 14(1)(a) shall be subject to such restrictions as may be prescribed by law in the interests of racial and religious harmony or in relation to parliamentary privilege, contempt of court, defamation or incitement to an offence.




3. The exercise and operation of the fundamental right declared and recognized by Article 14(1)(b) shall be subject to such restrictions as may be prescribed by law in the interests of racial and religious harmony.




4. The exercise and operation of the fundamental right declared and recognized by Article 14(1)(c) shall be subject to such restrictions as may be prescribed by law in the interests of racial and religious harmony or national economy.




5. The exercise and operation of the fundamental right declared and recognized by Article 14(1)(g) shall be subject to such restrictions as may be prescribed by law in the interests of national economy or in relation to –







a.
the professional, technical, academic, financial and other qualifications necessary for practising any profession or carrying on any occupation, trade, business or enterprise and the licensing and disciplinary control of the person entitled to such fundamental right; and






b.
the carrying on by the State, a State agency or a public corporation of any trade, business, industry, service or enterprise whether to the exclusion, complete or partial, of citizens or otherwise.






6. The exercise and operation of the fundamental right declared and recognized by Article 14(1)(h) shall be subject to such restrictions as may be prescribed by law in the interests of national economy.




7. The exercise and operation of all the fundamental rights declared and recognized by Articles 12, 13(1), 13(2) and 14 shall be subject to such restrictions as may be prescribed by law in the interests of national security, public order and the protection of public health or morality, or for the purpose of securing due recognition and respect for the rights and freedoms of others, or of meeting the just requirements of the general welfare of a democratic society. For the purposes of this paragraph “law” includes regulations made under the law for the time being relating to public security.




8. The exercise and operation of the fundamental rights declared and recognized by Articles 12(1), 13 and 14 shall, in their application to the members of the Armed Forces, Police Force and other Forces charged with the maintenance of public order, be subject to such restrictions as may be prescribed by law in the interests of the proper discharge of their duties and the maintenance of discipline among them.



16. Existing written law and unwritten law to continue in force




1. All existing written law and unwritten law shall be valid and operative notwithstanding any inconsistency with the preceding provisions of this Chapter.




2. The subjection of any person on the order of a competent court to any form of punishment recognized by any existing written law shall not be a contravention of the provisions of this Chapter.



17. Remedy for the infringement of fundamental rights by executive action


Every person shall be entitled to apply to the Supreme Court, as provided by Article 126, in respect of the infringement or imminent infringement, by executive or administrative action, of a fundamental right to which such person is entitled under the provisions of this Chapter.



CHAPTER IV. LANGUAGE



18. Official Language




1. The Official Language of Sri Lanka shall be Sinhala.




2. Tamil shall also be an official language.




3. English shall be the link language.




4. Parliament shall by law provide for the implementation of the provisions of this Chapter.



19. National Languages


The National Languages of Sri Lanka shall be Sinhala and Tamil.



20. Use of National Languages in Parliament, Provincial Councils and Local Authorities


A Member of Parliament or a member of a Provincial Council or a Local Authority shall be entitled to perform his duties and discharge his functions in Parliament or in such Provincial Council or Local Authority in either of the National Languages.



21. Medium of instruction




1. A person shall be entitled to be educated through the medium of either of the National Languages:


Provided that the provisions of this paragraph shall not apply to an institution of higher education where the medium of instruction is a language other than a National Language.




2. Where one National Language is a medium of instruction for or in any course, department or faculty of any University directly or indirectly financed by the State, the other National Language shall also be made a medium of instruction for or in such course, department or faculty for students who prior to their admission to such University, were educated through the medium of such other National Language:


Provided that compliance with the preceding provisions of this paragraph shall not be obligatory if such other National Language is the medium of instruction for or in any like course, department or faculty either at any other campus or branch of such University or of any other like University.




3. In this Article “University” includes any institution of higher education.



22. Languages of Administration




1. Sinhala and Tamil shall be the languages of administration throughout Sri Lanka and Sinhala shall be the language of administration and be used for the maintenance of public records and the transaction of all business by public institutions of all the Provinces of Sri Lanka other than the Northern and Eastern Provinces where Tamil shall be so used:


Provided that the President may, having regard to the proportion which the Sinhala or Tamil linguistic minority population in any unit comprising a division of an Assistant Government Agent, bears to the total population of that area, direct that both Sinhala and Tamil or a language other than the language used as the language of administration in the province in which such area may be situated, be used as the language of administration for such area.




2. In any area where Sinhala is used as the language of administration a person other than an official acting in his official capacity, shall be entitled:







a.
to receive communications from and to communicate and transact business with, any official in his official capacity, in either Tamil or English;






b.
If the law recognizes his right to inspect or to obtain copies of or extracts from any official register, record, publication or other document, to obtain a copy of, or an extract from such register, record, publication or other document, or a translation thereof, as the case may be, in either Tamil or English;






c.
where a document is executed by any official for the purpose of being issued to him, to obtain such document or a translation thereof, in either Tamil or English;






3. In any area where Tamil is used as the language of administration, a person other than an official acting in his official capacity, shall be entitled to exercise the rights and to obtain the services, referred to in sub paragraphs (a), (b) and (c) of paragraph (2) of this Article, in Sinhala or English.




4. A Provincial Council or a Local Authority which conducts its business in Sinhala shall be entitled to receive communications from and to communicate and transact business with, any official in his official capacity, in Sinhala and a Provincial Council or a Local Authority which conducts its business in Tamil shall be entitled to receive communications from and to communicate and transact business with, any official in his official capacity, in Tamil:


Provided, however, that a Provincial Council, Local Authority, Public Institution or any official receiving communications from transacting business with any other or Provincial Council, Local Authority, Public Institution or an official functioning in an area in which a different language is used as the Language of administration shall be entitled to receive communications from and to communicate and transact business in English.




5. A person shall be entitled to be examined through the medium of either Sinhala or Tamil or a language of his choice at any examination for the admission of persons to the Public Service, Judicial Service, Provincial Public Service, Local Government Service or any public institution, subject to the condition that he may be required to acquire a sufficient knowledge of Tamil or Sinhala, as the case may be, within a reasonable time after admission to such service or public institution where such knowledge is reasonably necessary for the discharge of his duties:


Provided that a person may be required to have a sufficient knowledge of Sinhala or Tamil, as a condition for admission to any such service or public institution where no function of the office or employment for which he is recruited can be discharged otherwise than with a sufficient knowledge of such language.




6. In this Article –







•
“Official” means the President, any Minister, Deputy Minister, Governor, Chief Minister or Minister of the Board of Ministers of a Province, or any officer of a public institution; local authority or Provincial Council; and






•
“Public Institution” means a department or institution of the Government, a public corporation or statutory institution.





23. Language of Legislation




1. All laws and subordinate legislation shall be enacted or made and published in Sinhala and Tamil, together with a translation thereof in English:


Provided that Parliament shall, at the stage of enactment of any law determine which text shall prevail in the event of any inconsistency between texts:


Provided further that in respect of all other written laws and the text in which such written laws was enacted or adopted or made, shall prevail in the event of any inconsistency between such texts.




2. All Orders, Proclamations, Rules, By-laws, Regulations and Notifications made or issued under any written law other than those made or issued by a Provincial Council or a Local Authority and the Gazette shall be published in Sinhala and Tamil together with a translation thereof in English.




3. All Orders, Proclamations, Rules, By-laws, Regulations and Notifications made or issued under any written law by any Provincial Council or Local Authority and all documents, including circulars and forms issued by such body or any public institution shall be published in the Language used in the administration in the respective areas in which they function, together with a translation thereof in English.




4. All laws and subordinate legislation in force immediately prior to the commencement of the Constitution, shall be published in the Gazette in the Sinhala and Tamil Language as expeditiously as possible.



24. Languages of the courts




1. Sinhala and Tamil shall be the languages of the Courts throughout Sri Lanka and Sinhala shall be used as the language of the courts situated in all the areas of Sri Lanka except those in any area where Tamil is the language of administration. The record and proceedings shall be in the language of the Court. In the event of an appeal from any court records shall also be prepared in the language of the court hearing the appeal, if the language of such court is other than the language used by the court from which the appeal is preferred:


Provided that the Minister in charge of the subject of Justice may, with the concurrence of the cabinet of Ministers direct that the record of any court shall also be maintained and the proceedings conducted in a language other than the language of the court;




2. Any party or applicant or any person legally entitled to represent such party or applicant may initiate proceedings and submit to court pleadings and other documents and participate in the proceedings in courts, in either Sinhala or Tamil.




3. Any judge, juror, party or applicant or any person legally entitled to represent such party or applicant, who is not conversant with the language used in a court, shall be entitled to interpretation and to translation into Sinhala or Tamil provided by the State, to enable him to understand and participate in the proceedings before such court and shall also be entitled to obtain in such language any such part of the record or a translation thereof, as the case may be, as he may be entitled to obtain according to law.




4. The Minister in charge of the subject of Justice may, with the concurrence of the Cabinet of Ministers, issue, directions permitting the use of English in or in relation to the records and proceedings in any court for all purposes or for such purposes as may be specified therein. Every judge shall be bound to implement such directions.




5. In this Article –







•
“Court” means any court or tribunal created and established for the administration of justice including the adjudication and settlement of industrial and other disputes, or any other tribunal or institution exercising judicial or quasi-judicial functions or any tribunal or institution created and established for the conciliation and settlement of disputes;






•
"Judge” includes the President, Chairman, Presiding Officer and member of any court; and






•
“Record” includes Pleadings, Judgments, Orders and Other judicial and Ministerial acts.





25. Provision for adequate facilities for use of languages provided for in this Chapter


The State shall provide adequate facilities for the use of the languages provided for in this Chapter.



25A. Provision of any law inconsistent with this Chapter deemed to be repealed


In the event of any inconsistency between the provisions of any law and the provisions of this Chapter, the provisions of this Chapter shall prevail.



CHAPTER V. CITIZENSHIP



26. Citizenship of Sri Lanka




1. There shall be one status of citizenship known as “the status of a citizen of Sri Lanka”.




2. A citizen of Sri Lanka shall for all purposes be described only as a “citizen of Sri Lanka”, whether such person became entitled to citizenship by descent or by virtue of registration in accordance with the law relating to citizenship.




3. No distinction shall be drawn between citizens of Sri Lanka for any purpose by reference to the mode of acquisition of such status, as to whether acquired by descent or by virtue of registration.




4. No citizen of Sri Lanka shall be deprived of his status of a citizen of Sri Lanka, except under and by virtue of the provisions of sections 19, 20, 21 and 22 of the Citizenship Act:


Provided that the provisions of sections 23 and 24 of that Act shall also be applicable to a person who became entitled to the status of a citizen of Sri Lanka by virtue of registration under the provisions of section 11, 12 or 13 of that Act.




5. Every person who immediately prior to the commencement of the Constitution was a citizen of Sri Lanka, whether by descent or by virtue of registration in accordance with any law relating to citizenship, shall be entitled to the status and to the rights of a citizen of Sri Lanka as provided in the preceding provisions of this Article.




6. The provisions of all existing written laws relating to citizenship and all other existing written laws wherein reference is made to citizenship shall be read subject to the preceding provisions of this Article.



CHAPTER VI. DIRECTIVE PRINCIPLES OF STATE POLICY AND FUNDAMENTAL DUTIES



27. Directive Principles of State Policy




1. The Directive Principles of State Policy herein contained shall guide Parliament, the President and the Cabinet of Ministers in the enactment of laws and the governance of Sri Lanka for the establishment of a just and free society.




2. The State is pledged to establish in Sri Lanka a Democratic Socialist Society, the objectives of which include –







a.
the full realization of the fundamental rights and freedoms of all persons;






b.
the promotion of the welfare of the People by securing and protecting as effectively as it may, a social order in which justice (social, economic and political) shall guide all the institutions of the national life;






c.
the realization by all citizens of an adequate standard of living for themselves and their families, including adequate food, clothing and housing, the continuous improvement of living conditions and the full enjoyment of leisure and social and cultural opportunities;






d.
the rapid development of the whole country by means of public and private economic activity and by laws prescribing such planning and controls as may be expedient for directing and co-ordinating such public and private economic activity towards social objectives and the public weal;






e.
the equitable distribution among all citizens of the material resources of the community and the social product, so as best to subserve the common good;






f.
the establishment of a just social order in which the means of production, distribution and exchange are not concentrated and centralised in the State, State agencies or in the hands of a privileged few, but are dispersed among and owned by, all the People of Sri Lanka;






g.
raising the moral and cultural standards of the People and ensuring the full development of human personality; and






h.
the complete eradication of illiteracy and the assurance to all persons of the right to universal and equal access to education at all levels.






3. The State shall safeguard the independence, sovereignty, unity and the territorial integrity of Sri Lanka.




4. The State shall strengthen and broaden the democratic structure of government and the democratic rights of the People by decentralising the administration and by affording all possible opportunities to the People to participate at every level in national life and in government.




5. The State shall strengthen national unity by promoting co-operation and mutual confidence among all sections of the People of Sri Lanka, including the racial, religious, linguistic and other groups and shall take effective steps in the fields of teaching, education and information in order to eliminate discrimination and prejudice.




6. The State shall ensure equality of opportunity to citizens, so that no citizen shall suffer any disability on the ground of race, religion, language, caste, sex, political opinion or occupation.




7. The State shall eliminate economic and social privilege and disparity and the exploitation of man by man or by the State.




8. The State shall ensure that the operation of the economic system does not result in the concentration of wealth and the means of production to the common detriment.




9. The State shall ensure social security and welfare.




10. The State shall assist the development of the cultures and the languages of the People.




11. The State shall create the necessary economic and social environment to enable people of all religious faiths to make a reality of their religious principles.




12. The State shall recognize and protect the family as the basic unit of society.




13. The State shall promote with special care the interests of children and youth, so as to ensure their full development, physical, mental, moral, religious and social, and to protect them from exploitation and discrimination.




14. The State shall protect, preserve and improve the environment for the benefit of the community.




15. The State shall promote international peace, security and cooperation, and the establishment of a just and equitable international economic and social order and shall endeavour to foster respect for international law and treaty obligations in dealings among nations.



28. Fundamental duties


The exercise and enjoyment of rights and freedoms are inseparable from the performance of duties and obligations and accordingly it is the duty of every person in Sri Lanka –







a.
to uphold and defend the Constitution and the law;






b.
to further the national interest and to foster national unity;






c.
to work conscientiously in his chosen occupation;






d.
to preserve and protect public property and to combat misuse and waste of public property;






e.
to respect the rights and freedoms of others; and






f.
to protect nature and conserve its riches.





29. Principles of State Policy and fundamental duties not justifiable


The provisions of this Chapter do not confer or impose legal rights or obligations and are not enforceable in any court or tribunal. No question of inconsistency with such provisions shall be raised in any court or tribunal.



CHAPTER VII. THE EXECUTIVE - The President of the Republic



30. The President of the Republic




1. There shall be a President of the Republic of Sri Lanka, who is the Head of the State, the Head of the Executive and of the Government and the Commander-in-Chief of the Armed Forces.




2. The President of the Republic shall be elected by the People and shall hold office for a term of five years.



31. The election and the term of office of the President




1. Any citizen who is qualified to be elected to the office of President may be nominated as a candidate for such office –







a.
by a recognized political party; or






b.
if he is or has been an elected member of the legislature, by any other political party or by an elector whose name has been entered in any register of electors.






2. No person who has been twice elected to the office of President by the People, shall be qualified thereafter to be elected to such office by the People.




3. The poll for the election of the President shall be taken not less than one month and not more than two months before the expiration of the term of office of the President in office.









3A. 




a.










i.
Notwithstanding anything to the contrary in the preceding provisions of this Chapter, the President may, at any time after the expiration of four years from the commencement of his first term of office, by Proclamation, declare his intention of appealing to the People for a mandate to hold office, by election, for a further term:






ii.
Upon the making of a Proclamation under sub-paragraph (i) the Commissioner of Elections shall be required to take a poll for the election of the President.






b.
If, at any time after the date of Proclamation referred to in paragraph (a), and before the close of the poll at the election held in pursuance of such Proclamation, the President in office dies, such Proclamation shall be deemed to have been revoked with effect from the date of such death and the election to be held in pursuance of such Proclamation shall be deemed to be cancelled. The vacancy in the office of President caused by such death shall be filled in accordance with the provisions of Article 40.






c.










i.
If, at any time between the close of the poll at an election held under this paragraph and the declaration of the result of such election, a candidate at such election dies, the Commissioner of Elections shall proceed with the count and declare the result of such election, notwithstanding the death of such candidate.






ii.
If the person entitled to be declared elected as President is dead at the time of the declaration of the result of such election, the Commissioner of Elections shall not declare the result of such election but shall take a fresh poll for the election of the President.






iii.
If by reason of the death referred to in sub-paragraph (i) there is a vacancy in the office of President, the Prime Minister shall act in the office of President during the period between the occurrence of such vacancy and the assumption of office by the new President and shall appoint one of the other Ministers of the Cabinet to act in the office of Prime Minister:







Provided that if the office of Prime Minister be then vacant or the Prime Minister is unable to act, the Speaker shall act in the office of President.






d.
The person declared elected as President at an election held under this paragraph shall, if such person –









i.
is the President in office, hold office for a term of five years commencing on such date in the year in which that election is held (being a date after such election) or in the succeeding year, as corresponds to the date on which his first term of office commenced, whichever date is earlier; or






ii.
is not the President in office, hold office for a term of five years commencing on the date on which the result of such election is declared.






e.
A person succeeding to the office of President under the provisions of Article 40 shall not be entitled to exercise the right conferred on a President by sub-paragraph (a) of this paragraph.






f.
For the purposes of this paragraph, the first term of office of the first President referred to in Article 160 shall be deemed to have commenced on February 4, 1978.






4. (Where a poll for the election of a President is taken, the term of office of the person elected as President at such election shall commence on the expiration of the term of office of the President in office:


Provided that notwithstanding anything to the contrary in Article 40 –







a.
if any person declared elected as President at a poll for the election of a President dies at any time after his being declared elected as President and before the date on which his term of office would, but for his death, have commenced, the Commissioner of Elections, shall take a fresh poll for the election of a President. If the date fixed for such fresh poll is a date later than such first-mentioned date, the term of office of the person declared elected at such poll shall, notwithstanding the preceding provisions of this Article, be deemed to have commenced on such first-mentioned date. For the purposes only of Article 38(1)(d), the date of commencement of the term of office of the new President shall be the date of his election;






b.
where the President in office is not a candidate or is not reelected, at a poll for the election of a President, his term of office shall be deemed to have expired on the date on which the result of such election is declared. The person elected as President at such election shall assume office forthwith, but not later than two weeks from such date:







Provided that the President in office, notwithstanding anything to the contrary in Article 30, shall continue to exercise, perform and discharge the powers, duties and functions of the office of President until the assumption of office by the person declared elected as President. If the office of President becomes vacant, by reason of the person declared elected as President failing to assume office, the President in office shall continue to exercise, perform and discharge the powers, duties and functions of the office of President, until the Prime Minister or if the office of Prime Minister be then vacant or if the Prime Minister be unable to act, the Speaker commences to act in the office of President in terms of Article 40;






c.
if by reason of the death referred to in sub-paragraph (a) there is a vacancy in the office of President, the Prime Minister shall act in the office of President during the period between the occurrence of such vacancy and the assumption of office by the new President and shall appoint one of the other Ministers of the Cabinet to act as Prime Minister:







Provided that if the office of Prime Minister be then vacant or the Prime Minister is unable to act, the Speaker shall act in the office of President.






5. The election of the President shall be conducted by the Commissioner of Elections who shall fix the date for the nomination of candidates for such election and the date on which the poll shall be taken.




6. Parliament shall by law make provision for –







a.
the nomination of candidates for the election of President;






b.
the register of electors to be used at and the procedure for the election of the President;






c.
the creation of offences relating to such election and the punishment therefor;






d.
the grounds and manner of avoiding such election and of determining any disputed election; and






e.
all other matters necessary or incidental thereto.





32. Assumption of office




1. The person elected or succeeding to the office of President shall assume office upon taking and subscribing the oath or making and subscribing the affirmation, set out in the Fourth Schedule, in Sri Lanka before the Chief Justice or any other Judge of the Supreme Court.




2. Upon such assumption of office the President shall cease to hold any other office created or recognized by the Constitution and if he is a Member of Parliament, shall vacate his seat in Parliament. The President shall not hold any other office or place of profit whatsoever.




3. The President shall, by virtue of his office attend Parliament once in every three months. In the discharge of this function the President shall be entitled to all the privileges, immunities and powers of a Member of Parliament, other than the entitlement to vote, and shall not be liable for any breach of the privileges of Parliament or of its members.




4. The President shall by virtue of his office, also have the right to address and send messages to Parliament.



33. Duties, powers and functions of the President




1. It shall be the duty of the President to-







a.
ensure that the Constitution is respected and upheld;






b.
promote national reconciliation and integration;






c.
ensure and facilitate the proper functioning of the Constitutional Council and the institutions referred to in Chapter VIIA; and






d.
on the advice of the Election Commission, ensure the creation of proper conditions for the conduct of free and fair elections and referenda.






2. In addition to the powers, duties and functions expressly conferred or imposed on, or assigned to the President by the Constitution or other written law, the President shall have the power –







a.
to make the Statement of Government Policy in Parliament at the commencement of each session of Parliament;






b.
to preside at ceremonial sittings of Parliament;






c.
to summon, prorogue and dissolve Parliament;






d.
to receive and recognize, and to appoint and accredit, Ambassadors, High Commissioners, Plenipotentiaries and other diplomatic agents;






e.
to appoint as President’s Counsel, attorneys-at-law who have reached eminence in the profession and have maintained high standards of conduct and professional rectitude. Every President’s Counsel appointed under this paragraph shall be entitled to all such privileges as were hitherto enjoyed by Queen’s Counsel;






f.
to keep the Public Seal of the Republic, and to make and execute under the Public Seal, the acts of appointment of the Prime Minister and other Ministers of the Cabinet of Ministers, the Chief Justice and other judges of the Supreme Court, the President of the Court of Appeal and other judges of the Court of Appeal, and such grants and dispositions of lands and other immovable property vested in the Republic as the President is by law required or empowered to do, and to use the Public Seal for sealing all things whatsoever that shall pass that Seal;






g.
to declare war and peace; and






h.
to do all such acts and things, not inconsistent with the provisions of the Constitution or written law, as by international law, custom or usage the President is authorized or required to do.





33A. President to be responsible to Parliament


The President shall be responsible to Parliament for the due exercise, performance and discharge of his powers, duties and functions under the Constitution and any written law, including the law for the time being relating to public security.



34. Grant of pardon




1. The President may in the case of any offender convicted of any offence in any court within the Republic of Sri Lanka –







a.
grant a pardon, either free or subject to lawful conditions;






b.
grant any respite, either indefinite for such period as the President may think fit, of the execution of any sentence passed on such offender;






c.
substitute a less severe form of punishment for any punishment imposed on such offender; or






d.
remit the whole or any part of any punishment imposed or of any penalty or forfeiture otherwise due to the Republic on account of such offence:




Provided that where any offender shall have been condemned to suffer death by the sentence of any court, the President shall cause a report to be made to him by the Judge who tried the case and shall forward such report to the Attorney-General with instructions that after the Attorney-General has advised thereon, the report shall be sent together with the Attorney-General’s advice to the Minister in charge of the subject of Justice, who shall forward the report with his recommendation to the President.




2. The President may in the case of any person who is or has become subject to any disqualification specified in paragraph (d), (e), (f), (g) or (h) of Article 89 or sub-paragraph (g) of Paragraph (1) of Article 91 —







a.
grant a pardon, either free or subject to lawful conditions; or






b.
reduce the period of such disqualification.






3. When any offence has been committed for which the offender may be tried within the Republic of Sri Lanka, the President may grant a pardon to any accomplice in such offence who shall give such information as shall lead to the conviction of the principal offender or of any one of such principal offenders, if more than one.



35. Immunity of President from suit




1. While any person holds office as President of the Republic of Sri Lanka, no civil or criminal proceedings shall be instituted or continued against the President in respect of anything done or omitted to be done by the President, either in his official or private capacity:


Provided that nothing in this paragraph shall be read and construed as restricting the right of any person to make an application under Article 126 against the Attorney-General, in respect of anything done or omitted to be done by the President, in his official capacity:


Provided further that the Supreme Court shall have no jurisdiction to pronounce upon the exercise of the powers of the President under Article 33(2)(g).




2. Where provision is made by law limiting the time within which proceedings of any description may be instituted against any person, a period of time during which such person holds the office of President of the Republic of Sri Lanka shall not be taken into account in calculating any period of time prescribed by that law.




3. The immunity conferred by the provisions of paragraph (1) shall not apply to proceedings in the Supreme Court under paragraph (2) of Article 129 and to proceedings under Article 130 (a) relating to the election of the President or the validity of a referendum.



36. Salary and Pension




1. Within one month of the commencement of the Constitution, Parliament shall by resolution determine the salary, allowances and pension entitlement of the holders of the office of President. Such pension shall be in addition to any other pension to which such person is entitled by virtue of any prior service.




2. Upon the assumption of the office of President the holder of such office shall become entitled to the receipt of such salary and allowances and thereafter, of such pension as may be determined by Parliament. Any subsequent amendment, repeal or replacement of this Article and any subsequent law or any provision thereof inconsistent with this Article shall not have retrospective operation.




3. The salary, allowances and pension of the President shall be charged on the Consolidated Fund.




4. Parliament may by resolution increase, but shall not reduce, the salary, allowances or pension entitlement of the holders of the office of President.



37. Exercise, performance and discharge of powers, duties and functions of the President by the Prime Minister




1. If the President is of the opinion that by reason of illness, absence from Sri Lanka or any other cause he will be unable to exercise, perform and discharge the powers, duties and functions of his office, he may appoint the Prime Minister to exercise, perform and discharge the powers, duties and functions of the office of President during such period and may also appoint one of the other Ministers of the Cabinet to act in the office of Prime Minister during such period:


Provided that if the office of Prime Minister be then vacant or the Prime Minister is unable to act, the President may appoint the Speaker to exercise, perform and discharge the powers, duties and functions of the office of president during such period.




2. If the Chief Justice in consultation with the Speaker is of the opinion that the President is temporarily unable to exercise, perform and discharge the powers, duties and functions of his office and is unable to make an appointment in terms of paragraph (1) of this Article, he shall communicate in writing his opinion to the Speaker and thereupon the Prime Minister shall exercise, perform and discharge the powers, duties and functions of the office of President during such period and shall appoint one of the Ministers of the Cabinet to act in the office of Prime Minister during such period, notwithstanding the absence of such appointment as is provided for in paragraph (1) of this Article:


Provided that if the office of Prime Minister be then vacant or the Prime Minister is unable to act, the Speaker shall exercise, perform and discharge the powers, duties and functions of the office of President during such period.




3. The provisions of the Constitution relating to the President (other than the provisions of paragraph (2) of Article 32) shall apply, in so far as they can be applied, to the person so exercising, performing and discharging the powers, duties and functions of the office of President.




4. In this Article and in Articles 38(1)(b) and 40(1), “the Speaker” includes, during any period when Parliament is dissolved, the person who held the office of Speaker immediately before the dissolution of Parliament.



38. Vacation of office by President




1. The office of President shall become vacant –







a.
upon his death;






b.
if he resigns his office by a writing under his hand addressed to the Speaker;






c.
if he ceases to be a citizen of Sri Lanka;






d.
if the person elected as President willfully fails to assume office within two weeks from the date of commencement of his term of office;






e.
if he is removed from office as provided in the next succeeding paragraph; or






f.
if the Supreme Court in the exercise of its powers under Article 130(a) determines that his election as President was void and does not determine that any other person was duly elected as President.











2. 




a.
Any Member of Parliament may, by a writing addressed to the Speaker, give notice of a resolution alleging that the President is permanently incapable of discharging the functions of his office by reason of mental or physical infirmity or that the president has been guilty of –









i.
intentional violation of the Constitution,






ii.
treason,






iii.
bribery,






iv.
misconduct or corruption involving the abuse of the powers of his office, or






v.
any offence under any law, involving moral turpitude and setting out full particulars of the allegation or allegations made and seeking an inquiry and report thereon by the Supreme Court.






b.
No notice of such resolution shall be entertained by the Speaker or placed on the Order Paper of Parliament unless it complies with the provisions of sub-paragraph (a) and –









i.
such notice of resolution is signed by not less than two-thirds of the whole number of Members of Parliament; or






ii.
such notice of resolution is signed by not less than one-half of the whole number of Members of Parliament and the Speaker is satisfied that such allegation or allegations merit inquiry and report by the Supreme Court.






c.
Where such resolution is passed by not less than two-thirds of the whole number of Members (including those not present) voting in its favour, the allegation or allegations contained in such resolution shall be referred by the Speaker to the Supreme Court for inquiry and report.






d.
The Supreme Court shall, after due inquiry at which the President shall have the right to appear and to be heard, in person or by an attorney-at-law, make a report of its determination to Parliament together with the reasons therefor.






e.
Where the Supreme Court reports to Parliament that in its opinion the President is permanently incapable of discharging the functions of his office by reason of mental or physical infirmity or that the President has been guilty of any of the other allegations contained in such resolution, as the case may be, Parliament may by a resolution passed by not less than two-thirds of the whole number of Members (including those not present) voting in its favour remove the President from office.





39. Determination by the Supreme Court that the President was not duly elected or the election of the President was void




1. Where the Supreme Court in the exercise of its jurisdiction under Article 130 determines –







a.
that the election of the President was void and does not determine that any other person was duly elected, then, a poll for the election of the President shall be taken not later than three months from the date of the determination; or






b.
that any other person was duly elected as President, then, such other person shall assume the office of President within one month of the date of the determination.




For the purposes of Article 38(1)(d), the date of commencement of the term of office of the new President shall be the date of his election or the date of the determination, as the case may be.




2. Upon the Supreme Court making any such determination as is referred to in paragraph (1) of this Article, the person who was exercising, performing and discharging the powers, duties and functions of the office of President shall forthwith cease to exercise, perform and discharge such powers, duties and functions. During the period intervening between the date of such determination and the assumption of office by the new president, the Prime Minister shall act in the office of President and shall appoint one of the other Ministers of the Cabinet to act in the office of the Prime Minister:


Provided that if the office of Prime Minister be then vacant or the Prime Minister is unable to act, the Speaker shall act in the office of the President.




3. For the purposes of Article 30(2) and notwithstanding the provisions of Article 31(4), the term of office of the new President shall be deemed to have commenced on the date on which the term of office of the person whose election was determined to have been void or undue would, but for such determination, have commenced.




4. The exercise, performance and discharge by any person of the powers, duties and functions of the office of President shall not be invalid by reason only of the fact that the Supreme Court subsequently determines that the election of such person as President was void or undue.




5. The provisions of this Article shall apply notwithstanding anything to the contrary in Article 40.



40. Vacation of office by President and election of succeeding President









1. 




a.
If the office of President shall become vacant prior to the expiration of his term of office, Parliament shall elect as President one of its Members who is qualified to be elected to the office of President. Any person so succeeding to the office of President shall hold office only for the unexpired period of the term of office of the President vacating office.






b.
Such election shall be held as soon as possible after, and in no case later than one month from, the date of, occurrence of the vacancy. Such election shall be by secret ballot and by an absolute majority of the votes cast in accordance with such procedure as Parliament may by law provide:







Provided that if such vacancy occurs after the dissolution of Parliament, the President shall be elected by the new Parliament within one month of its first meeting.






c.
During the period between the occurrence of such vacancy and the assumption of office by the new President, the Prime Minister shall act in the office of President and shall appoint one of the other Ministers of the Cabinet to act in the office of Prime Minister:







Provided that if the office of Prime Minister be then vacant or the Prime Minister is unable to act, the Speaker shall act in the office of President.






2. The provisions of the Constitution relating to the President (other than the provisions of paragraph (2) of Article 32) shall apply, in so far as they can be applied, to an acting President.




3. Parliament shall by law provide for all matters relating to the procedure for the election of the President by Parliament and all other matters necessary or incidental thereto.



41. President's staff




1. The President shall have the power to appoint such Secretaries, and, in consultation with the Cabinet of Ministers, such other officers and staff as are in his opinion necessary to assist him in the exercise, performance and discharge of the powers, duties and functions of his office, and to determine their terms and conditions of service.




2. The salaries of such Secretaries, officers and staff shall be charged on the Consolidated Fund.




3. Such Secretaries, officers and staff shall be deemed to be public officers except that the dismissal and disciplinary control of such Secretaries, officers and staff shall be vested in the President, who may delegate to any such Secretary his powers of dismissal and disciplinary control in respect of any such officers or staff.




4. Every such Secretary, officer or member of the staff shall cease to hold office upon a new President assuming office.




5. Where any such Secretary, officer or member of the staff so ceases to hold office, the Cabinet of Ministers may appoint such Secretary, officer or member of the staff to any post in the Public Service:


Provided that any such Secretary, officer or member of the staff who immediately prior to his appointment as Secretary, officer or member of the staff was in the Public or Local Government Service or in the service of a public corporation shall be entitled to revert to such service without loss of seniority upon a new President assuming office.




6. The proviso to paragraph (5) of this Article shall, mutatis mutandis, apply to any person referred to in that proviso upon–







a.
the President terminating the services of such person, otherwise than by dismissal on disciplinary ground; or






b.
the resignation of such person, unless disciplinary proceedings are pending or contemplated against such person on the date of his resignation.






7. For the purposes of paragraphs (5) and (6) of this Article any person who has continuously held the office of Secretary to the President, Secretary to any Ministry or any office in the President’s staff or any one or more of such offices shall be deemed to have continuously held the office which such person last held.



CHAPTER VIIA. THE CONSTITUTIONAL COUNCIL



41A. Constitution of the Constitutional Council




1. There shall be a Constitutional Council (in this Chapter referred to as the “Council”) which shall consist of the following members –







a.
the Prime Minister;






b.
the Speaker;






c.
the Leader of the Opposition in Parliament;






d.
one Member of Parliament appointed by the President;






e.
five persons appointed by the President, on the nomination of both the Prime Minister and the Leader of the Opposition of whom two persons shall be Members of Parliament; and






f.
one Member of Parliament nominated by agreement of the majority of the Members of Parliament belonging to political parties or independent groups, other than the respective political parties or independent groups to which the Prime Minister and the Leader of the Opposition belong, and appointed by the President.






2. The Speaker shall be the Chairman of the Council.




3. It shall be the duty of the Speaker to ensure that nominations for appointments under sub-paragraph (e) or sub-paragraph (f) of paragraph (1) are made, whenever an occasion for such nominations arises.




4. In nominating the five persons referred to in sub-paragraph (e) of paragraph (1), the Prime Minister and the Leader of the Opposition shall consult the leaders of political parties and independent groups represented in Parliament so as to ensure that the Constitutional Council reflects the pluralistic character of Sri Lankan society, including professional and social diversity.




5. The persons who are not Members of Parliament to be appointed under subparagraph (e) of paragraph (1) shall be persons of eminence and integrity who have distinguished themselves in public or professional life and who are not members of any political party whose nomination shall be approved by Parliament.




6. The President shall, within fourteen days of the receipt of a written communication specifying the nominations made under subparagraphs (e) and (f) of paragraph (1), make the necessary appointments. In the event of the President failing to make the necessary appointments within such period of fourteen days, the persons nominated shall be deemed to have been appointed as members of the Council, with effect from the date of expiry of such period.









7. 




a.
On the dissolution of Parliament, notwithstanding the provisions of paragraph (2) of Article 64, the Speaker shall continue to hold office as a member of the Council, until a Member of Parliament is elected to be the Speaker under paragraph (1) of the aforesaid Article;






b.
Notwithstanding the dissolution of Parliament, the Prime Minister, the Leader of the Opposition and the Members of Parliament who are members of the Constitutional Council, shall continue to hold office as Members of such Council, until such time after a General Election following such dissolution, a Member of Parliament is appointed as the Prime Minister or recognized as the Leader of the Opposition or such number of Members of Parliament are appointed as Members of the Constitutional Council under sub-paragraphs (d), (e) and (f) of paragraph (1), as the case may be.






8. Every member of the Council appointed under sub-paragraphs (d), (e) and (f) of paragraph (1), shall hold office for a period of three years from the date of appointment unless the member earlier resigns his office by writing addressed to the President, is removed from office by the President on both the Prime Minister and the Leader of the Opposition forming an opinion that such member is physically or mentally incapacitated and is unable to function further in office or is convicted by a court of law for any offence involving moral turpitude or if a resolution for the imposition of civic disability upon him has been passed in terms of Article 81 of the Constitution or is deemed to have vacated his office under paragraph (7) of Article 41E.




9. In the event of there being a vacancy among the members appointed under subparagraphs (d), (e) or (f)) of paragraph (1), the President shall, within fourteen days of the occurrence of such vacancy and having regard to the provisions of the aforementioned subparagraphs, appoint another person to succeed such member. Any person so appointed, shall hold office during the unexpired part of the period of office of the member whom he succeeds.




10. A member appointed under subparagraphs (d), (e) or (f) of paragraph (1), shall not be eligible for re-appointment.




11. The appointments made by the President under sub-paragraphs (d), (e) and (f) of paragraph (1), shall be communicated to the Speaker.



41B. Council to recommend appointments




1. No person shall be appointed by the President as the Chairman or a member of any of the Commissions specified in the Schedule to this Article, except on a recommendation of the Council.




2. The provisions of paragraph (1) of this Article shall apply in respect of any person appointed to act as the Chairman or as a member of any such Commission.




3. It shall be the duty of the Council to recommend to the President fit and proper persons for appointment as Chairmen or members of the Commissions specified in the Schedule to this Article, whenever the occasion for such appointments arises, and such recommendations shall endeavour to ensure that such recommendations reflect the pluralistic character of Sri Lankan society, including gender. In the case of the Chairmen of such Commissions, the Council shall recommend three persons for appointment, and the President shall appoint one of the persons recommended as Chairman.




4. The President shall appoint the Chairman and the members of the Commissions specified in the Schedule to this Article, within fourteen days of receiving the recommendations of the Council for such appointments. In the event of the President failing to make the necessary appointments within such period of fourteen days –







a.
the persons recommended under paragraph (3), to be appointed as members of a Commission, shall be deemed to have been appointed as the members of the Commissions; and






b.
the person whose name appears first in the list of names recommended under paragraph (3), to be appointed as the Chairman of a Commission, shall be deemed to have been appointed the Chairman of the respective Commission,




with effect from the date of expiry of such period.




5. No person appointed under paragraph (1) or a person appointed to act as the Chairman or a member of any such Commission, shall be removed except as provided for in the Constitution or in any written law, and where there is no such provision, such person shall be removed by the President only with the prior approval of the Council.




6. All the Commissions referred to in the Schedule to this Article, other than the Election Commission, shall be responsible and answerable to Parliament.



SCHEDULE TO THE ARTICLE




a. The Election Commission.




b. The Public Service Commission.




c. The National Police Commission.




d. The Audit Service Commission.




e. The Human Rights Commission of Sri Lanka.




f. The Commission to Investigate Allegations of Bribery or Corruption.




g. The Finance Commission.




h. The Delimitation Commission.




i. The National Procurement Commission.



41C. Council to approve appointments




1. No person shall be appointed by the President to any of the Offices specified in the Schedule to this Article, unless such appointment has been approved by the Council upon a recommendation made to the Council by the President.




2. The provisions of paragraph (1) of this Article shall apply in respect of any person appointed to act for a period exceeding fourteen days, in any Office specified in the Schedule to this Article:


Provided that no person shall be appointed to act in any such office for successive periods not exceeding fourteen days, unless such acting appointment has been approved by the Council on a recommendation by the President.




3. No person appointed to any Office specified in the Schedule to this Article or to act in any such Office, shall be removed from such Office except as provided for in the Constitution or in any law.




4. In the discharge of its function relating to the appointment of Judges of the Supreme Court and the President and Judges of the Court of Appeal, the Council shall obtain the views of the Chief Justice.



SCHEDULE TO THE ARTICLE



PART I




a. The Chief Justice and the Judges of the Supreme Court.




b. The President and the Judges of the Court of Appeal.




c. The Members of the Judicial Service Commission, other than the Chairman.



PART II




a. The Attorney-General.




b. The Auditor-General.




c. The Inspector-General of Police.




d. The Parliamentary Commissioner for Administration (Ombudsman).




e. The Secretary-General of Parliament.



41D. Secretary-General and other officers of the Council




1. There shall be a Secretary-General to the Council who shall be appointed by the Council for a term of five years. Upon the expiration of his term of office, the Secretary-General shall be eligible for reappointment.




2. The Council may appoint such officers as it considers necessary for the discharge of its functions, on such terms and conditions as shall be determined by the Council.



41E. Meetings of the Council




1. The Council shall meet at least twice every month, and as often as may be necessary to discharge the functions assigned to the Council by the provisions of this Chapter or by any law, and such meetings shall be summoned by the Secretary-General to the Council on the direction of the Chairman of the Council.




2. The Chairman shall preside at all meetings of the Council and in the absence of the Chairman, the Prime Minister, and in the absence of the Prime Minister, the Leader of the Opposition shall preside at the meetings of the Council.




3. The quorum for any meeting of the Council shall be five members.




4. The Council shall endeavour to make every recommendation, approval or decision it is required to make by unanimous decision and in the absence of an unanimous decision, no recommendation, approval or decision made by the Council shall be valid, unless supported by not less than five members of the Council present at such meeting.




5. The Chairman or the other member presiding shall not have an original vote, but in the event of an equality of votes on any question for decision at any meeting of the Council, the Chairman or other member presiding at such meeting, shall have a casting vote.




6. The procedure in regard to meetings of the Council and the transaction of business at such meetings shall be determined by the Council, including procedures to be followed in regard to the recommendation or approval of persons suitable for any appointment under Article 41B or Article 41C.




7. Any member of the Council appointed under sub-paragraphs (d), (e), or (f) of paragraph (1) of Article 41A, who without obtaining prior leave of the Council absents himself from three consecutive meetings of the Council, shall be deemed to have vacated office with effect from the date of the third of such meetings.




8. The Council shall have the power to act notwithstanding the fact that it has not been fully constituted or that there is a vacancy in its membership, and no act, proceeding or decision of the Council shall be or deemed to be invalid by reason only of the fact that the Council has not been fully constituted or that there has been a vacancy in its membership or that there has been any defect in the appointment of a member.



41F. Continuation in office of the members of the Council


Notwithstanding the expiration of the term of office of the members of the Council or of the members of any Commission specified in the Schedule to Article 41B, the members of the Council or of such other Commission shall continue in office until the assumption of office by the new members of the Council or of such other Commission.



41G. Powers and duties of the Council




1. The Council shall, once in every three months, submit to the President a report of its activities during the preceding three months.




2. The Council shall perform and discharge such other duties and functions as may be imposed or assigned to the Council by the Constitution, or by any other written law.




3. The Council shall have the power to make rules relating to the performance and discharge of its duties and function. All such rules shall be published in the Gazette and be placed before Parliament within three months of such publication.



41H. Expenses to be charged on the Consolidated Fund


The expenses incurred by the Council shall be charged on the Consolidated Fund.



41I. Finality of decisions of the Council


Subject to the provisions of Article 126, no court shall have the power or jurisdiction to entertain, hear or decide or call in question, on any ground whatsoever, or in any manner whatsoever, any decision of the Council or any approval or recommendation made by the Council, which decision, approval or recommendation shall be final and conclusive for all purposes.



CHAPTER VIII. THE EXECUTIVE - The Cabinet of Ministers



42. Prime Minister and the Cabinet of Ministers




1. There shall be a Cabinet of Ministers charged with the direction and control of the Government of the Republic




2. The Cabinet of Ministers shall be collectively responsible and answerable to Parliament.




3. The President shall be a member of the Cabinet of Ministers and shall be the Head of the Cabinet of Ministers.




4. The President shall appoint as Prime Minister the Member of Parliament, who, in the President's opinion, is most likely to command the confidence of Parliament.



43. Ministers and their subjects and functions




1. The President shall, in consultation with the Prime Minister, where he considers such consultation to be necessary, determine the number of Ministers of the Cabinet of Ministers and the Ministries and the assignment of subjects and functions to such Ministers.




2. The President shall, on the advice of the Prime Minister, appoint from among the Members of Parliament, Ministers, to be in charge of the Ministries so determined.




3. The President may at any time change the assignment of subjects and functions and the composition of the Cabinet of Ministers. Such changes shall not affect the continuity of the Cabinet of Ministers and the continuity of its responsibility to Parliament.



44. Ministers who are not members of the Cabinet of Ministers




1. The President may, on the advice of the Prime Minister, appoint from among Members of Parliament, Ministers who shall not be members of the Cabinet of Ministers.




2. The President may, in consultation with the Prime Minister where he considers such consultation to be necessary, determine the assignment of subjects and functions to Ministers appointed under paragraph (1) of this Article and the Ministries, if any, which are to be in charge of, such Ministers.




3. The President may at any time change any assignment made under paragraph (2).




4. Every Minister appointed under paragraph (1) shall be responsible to the Cabinet of Ministers and to Parliament.




5. Any Minister of the Cabinet of Ministers may, by Notification published in the Gazette, delegate to any Minister who is not a member of the Cabinet of Ministers, any power or duty pertaining to any subject or function assigned to such cabinet Minister, or any power or duty conferred or imposed on him by any written law, and it shall be lawful for such other Minister to exercise and perform any power or duty delegated notwithstanding anything to the contrary in the written law by which that power or duty is conferred or imposed on such Minister of the Cabinet of Ministers.



45. Deputy Ministers




1. The President may, on the advice of the Prime Minister, appoint from among the Members of Parliament, Deputy Ministers to assist the Ministers of the Cabinet of Ministers in the performance of their duties.




2. Any Minister of the Cabinet of Ministers may by Notification published in the Gazette, delegate to his Deputy Minister any power or duty pertaining to any subject or function assigned to him or any power or duty conferred or imposed on him by any written law, and it shall be lawful for such Deputy Minister to exercise and perform any power or duty delegated notwithstanding anything to the contrary in the written law by which that power or duty is conferred or imposed on such Minister.



46. Tenure of office of the Prime Minister, and the limitation of numbers and tenure of office of Ministers and Deputy Ministers




1. The total number of–







a.
Ministers of the Cabinet of Ministers shall not exceed thirty; and






b.
Ministers who are not members of the Cabinet of Ministers and Deputy Ministers shall not, in the aggregate, exceed forty.






2. The Prime Minister shall continue to hold office throughout the period during which the Cabinet of Ministers continues to function under the provisions of the Constitution unless he –







a.
resigns his office by a writing under his hand addressed to the President; or






b.
ceases to be a Member of Parliament.






3. A Minister of the Cabinet of Ministers, a Minister who is not a member of the Cabinet of Ministers and a Deputy Minister, shall continue to hold office throughout the period during which the Cabinet of Ministers continues to function under the provisions of the Constitution unless he–







a.
is removed from office under the hand of the President on the advice of the Prime Minister;






b.
resigns from office by a writing under his hand addressed to the President; or






c.
ceases to be a Member of Parliament.






4. Notwithstanding anything contained in paragraph (1) of this Article, where the recognized political party or the independent group which obtains highest number of seats in Parliament forms a National Government, the number of Ministers in the Cabinet of Ministers, the number of Ministers who are not Cabinet of Ministers and the number of Deputy Ministers shall be determined by Parliament.




5. For the purpose of paragraph (4), National Government means, a Government formed by the recognized political party or the independent group which obtains the highest number of seats in Parliament together with the other recognized political parties or the independent groups.



47. Cabinet of Ministers after dissolution of Parliament




1. The Cabinet of Ministers functioning immediately prior to the dissolution of Parliament shall, notwithstanding such dissolution, continue to function and shall cease to function upon the conclusion of the General Election and accordingly, the Prime Minister and the Ministers of the Cabinet of Ministers, shall continue to function unless they cease to hold office as provided in sub paragraph (a) of paragraph (2) or sub paragraph (a) or (b) of paragraph (3) of Article 46 and shall comply with the criteria set out by the Commissioner of Elections and shall not cause any undue influence on the General Election.




2. Notwithstanding the death, removal from office or resignation of the Prime Minister, during the period intervening between the dissolution of Parliament and the conclusion of the General Election, the Cabinet of Ministers shall continue to function with the other Ministers of the Cabinet of Ministers as it members, until the conclusion of the General Election. The President may appoint one such Minister to exercise, perform and discharge the powers, duties and functions of the Prime Minister.




3. On the death, removal from office or resignation, during the period intervening between the dissolution of Parliament and the conclusion of the General Election, of a Minister of the Cabinet of Ministers, the President may, on the advice of the Prime Minister, appoint any other Minister to be the Minister in charge of the Ministry of such Minister or to exercise, perform and discharge the powers, duties and functions of such Minister.



48. Dissolution of the Cabinet of Ministers




1. On the Prime Minister ceasing to hold office by death, resignation or otherwise, except during the period intervening between the dissolution of Parliament and the conclusion of the General Election, the Cabinet of Ministers shall, unless the President has in the exercise of his powers under Article 70, dissolved Parliament, stand dissolved and the President shall appoint a Prime Minister, Ministers of the Cabinet of Ministers, Ministers who are not members of the Cabinet of Ministers and Deputy Ministers in terms of Articles 42, 43, 44 and 45:


Provided that if after the Prime Minister so ceases to hold office, Parliament is dissolved, the Cabinet of Ministers shall continue to function with the other Ministers of the Cabinet as its members, until the conclusion of the General Election. The President may appoint one such Minister to exercise, perform and discharge the powers, duties and functions of the Prime Minister, and the provisions of Article 47 shall, mutatis mutandis, apply.




2. If Parliament rejects the Statement of Government Policy or the Appropriation Bill or passes a vote of no-confidence in the Government, the Cabinet of Ministers shall stand dissolved, and the President shall, unless he has in the exercise of his powers under Article 70, dissolved Parliament, appoint a Prime Minister, Ministers of the Cabinet of Ministers, Ministers who are not members of the Cabinet of Ministers and Deputy Ministers in terms of Articles 42, 43, 44 and 45.



49. Acting Ministers and Deputy Ministers


Whenever a Minister of the Cabinet of Ministers, a Minister who is not a members of the Cabinet of Ministers or a Deputy Minister is unable to discharge the functions of his office, the President may, on the advice of the Prime Minister, appoint any Member of Parliament to act in the place of such Minister of the Cabinet of Ministers, Minister who is not a member of the Cabinet of Ministers or a Deputy Minister.



50. Secretary to the Cabinet of Ministers




1. There shall be a Secretary to the Cabinet of Ministers who shall be appointed by the President.




2. The Secretary shall, subject to the direction of the President, have charge of the office of the Cabinet of Ministers, and shall discharge and perform such other functions and duties as may be assigned to him by the President or the Cabinet of Ministers.



51. Secretary to the Prime Minister




1. There shall be a Secretary to the Prime Minister who shall be appointed by the President.




2. The Secretary shall have charge of the office of the Prime Minister and shall perform and discharge the duties and functions of his office, subject to the directions of the Prime Minister.



52. Secretaries to Ministries




1. There shall be a Secretary for every Ministry of a Minister of the Cabinet of Ministers, who shall be appointed by the President.




2. The Secretary to the Ministry shall, subject to the direction and control of his Minister, exercise supervision over the departments of government or other institutions in charge of the Minister.




3. The Secretary to a Ministry shall cease to hold office upon the dissolution of the Cabinet of Ministers under the provisions of the Constitution or upon a determination by the President under Article 43 or Article 44 which results in such Ministry ceasing to exist.




4. For the purposes of this Article, the office of the Secretary to the President, the office of the Secretary to the Cabinet of Ministers, the office of the Auditor-General, the office of the Parliamentary Commissioner for Administration (Ombudsman), the office of the Secretary-General of Parliament, the Constitutional Council, and the Commissions referred to in the Schedule to Article 41B shall be deemed not to be departments of Government.



53. Official oath and affirmation


Every person appointed to any office referred to in this Chapter shall not enter upon the duties of his office until he takes and subscribes the oath, or makes and subscribes the affirmation, set out in the Fourth Schedule and Seventh Schedule.



CHAPTER IX. THE EXECUTIVE - The Public Service



54. Public Service Commission




1. There shall be a Public Service Commission (in this Chapter referred to as the “Commission”) which shall consist of nine members appointed by the President on the recommendation of the Constitutional Council, of whom not less than three members shall be persons who have had over fifteen years experience as a public officer. The President on the recommendation of the Constitutional Council shall appoint one member as its Chairman.




2. No person shall be appointed as a member of the Commission or continue to hold office as such member if he is or becomes a member of Parliament, a Provincial Council or a local authority.




3. Every person who immediately before his appointment as a member of the Commission was a public officer in the service of the State or a judicial officer, shall, upon such appointment taking effect ceases to hold such office and shall be ineligible for further appointment as a public officer or a judicial officer:


Provided that any such person shall, until he ceases to be a member of the Public Service Commission, or while continuing to be a member, attains the age at which he would, if he were a public officer or a judicial officer, as the case may be, be required to retire, be deemed to be a public officer or a judicial officer and to hold a pensionable office in the service of the State, for the purpose of any provision relating to the grant of pensions, gratuities and other allowances in respect of such service.




4. Every member of the Commission shall hold office for a period of three years from the date of appointment, unless the member becomes subject to any disqualification under paragraph (2) or earlier resigns from his office by writing addressed to the President or is removed from office by the President with the approval of the Constitutional Council or is convicted by a court of law of any offence involving moral turpitude or if a resolution for the imposition of civic disability upon the member has been passed in terms of Article 81 or is deemed to have vacated his office under paragraph (6).




5. A member of the Commission shall be eligible for reappointment as a member, but shall not be eligible for appointment as a public officer or a judicial officer after the expiry of his term of office as a member. No member shall be eligible to hold office as a member of the Commission for more than two terms.




6. A member of the Commission who without obtaining prior leave of the Commission absents himself from three consecutive meetings of the commission, shall be deemed to have vacated office with effect from the date of the third of such meetings, and shall not be eligible thereafter to be reappointed as a member of the Commission.




7. The President may grant a member leave from the performance of his duties relating to the Commission for a period not exceeding two months and shall, for the duration of such period, on the recommendation of the Constitutional Council, appoint a person qualified to be a member of the Commission, to be a temporary member for the period of such leave.




8. A member of the Commission shall be paid such emoluments as may be determined by Parliament. The emoluments paid to a member of the Commission shall be charged on the Consolidated Fund and shall not be diminished during the term of office of such member.




9. The Commission shall have the power to act notwithstanding any vacancy in its membership, and no act, proceeding or decision of the Commission shall be or be deemed to be invalid by reason only of such vacancy or any defect in the appointment of a member.




10. There shall be a Secretary to the Commission who shall be appointed by the Commission.




11. The members of the Commission shall be deemed to be public servants, within the meaning and for the purposes of Chapter IX of the Penal Code.



55. Powers and functions of the Cabinet of Ministers and of the Commission




1. The Cabinet of Ministers shall provide for and determine all matters of policy relating to public officers, including policy relating to appointments, promotions, transfers, disciplinary control and dismissal.




2. The appointment, promotion, transfer, disciplinary control and dismissal of all Heads of Department shall, vest in the Cabinet of Ministers.




3. Subject to the provisions of the Constitution, the appointment, promotion, transfer, disciplinary control and dismissal of public officers shall be vested in the Public Service Commission.




4. The Commission shall not derogate from the powers and functions of the Provincial Public Service Commissions as are established by law.




5. The Commission shall be responsible and answerable to Parliament in accordance with the provisions of the Standing Orders of Parliament for the exercise and discharge of its powers and functions. The Commission shall also forward to Parliament in each calendar year, a report of its activities in respect of such year.



56. Committees of the Commission




1. The Commission may delegate to a Committee consisting of three persons (not being members of the Commission) appointed by the Commission, the powers of appointment, promotion, transfer, disciplinary control and dismissal of such categories of public officers as are specified by the Commission.




2. The Commission shall cause the appointment of any such committee to be published in the Gazette.




3. The procedure and quorum for meetings of any such Committee shall be as determined by the Commission by rules made in that behalf. The Commission shall cause such rules to be published in the Gazette.




4. There shall be a Secretary to each Committee, who shall be appointed by the Commission.



57. Delegation of powers to a public officer




1. The Commission may delegate to a public officer, subject to such conditions and procedure as may be determined by the Commission, its powers of appointment, promotion, transfer, disciplinary control and dismissal of such category of public officers as are specified by the Commission.




2. The Commission shall cause any such delegation to be published in the Gazette, including the conditions and procedure determined by the Commission for such purpose.



58. Right of appeal




1. Any public officer aggrieved by an order relating to a promotion, transfer, dismissal or an order on a disciplinary matter made by a Committee or any public officer under Article 56 or Article 57, in respect of the officer so aggrieved, may appeal to the Commission against such order in accordance with such rules made by the Commission from time to time, relating to the procedure to be followed in the making, hearing and determination of an appeal made to the Commission and the period fixed within which an appeal should be heard and concluded.




2. The Commission shall have the power upon such appeal to alter, vary, rescind or confirm an order against which an appeal is made, or to give directions in relation thereto, or to order such further or other inquiry as to the Commission shall seem fit.




3. The Commission shall cause to be published in the Gazette the rules made by it under paragraph (1) of this Article.



59. Administrative Appeals Tribunal




1. There shall be an Administrative Appeals Tribunal appointed by the Judicial Service Commission.




2. The Administrative Appeals Tribunal shall have the power to alter, vary or rescind any order or decision made by the Commission.




3. The constitution, powers and procedure of such Tribunal, including the time limits for the preferring of appeals, shall be provided for by law.



60. Commission not to exercise power where there is delegation


Upon delegation of any of its powers to a Committee or a public officer appointed under Article 56 or Article 57 as the case may be, the Commission shall not, while such delegation is in force, exercise or perform its functions or duties in regard to the categories of public officers in respect of which such delegation is made, subject to the provisions contained in paragraphs (1) and (2) of Article 58.



61. Procedure at meetings




1. The quorum for a meeting of the Commission shall be five members.




2. All decisions of the Commission shall be made by a majority of votes of the members present at the meeting. In the event of an equality of votes, the member presiding at the meeting shall have a casting vote.




3. The Chairman of the Commission shall preside at all meetings of the Commission and in his absence, a member elected by the members present from amongst themselves, shall preside at such meeting.



61A. Immunity from legal proceedings


Subject to the provisions of Article 59 and of Article 126, no court or tribunal shall have power or jurisdiction to inquire into, or pronounce upon or in any manner call in question any order or decision made by the Commission, a Committee, or any public officer, in pursuance of any power or duty conferred or imposed on such Commission, or delegated to a Committee or public officer, under this Chapter or under any other law.



61B. Savings of rules and regulations in force


Until the Commission otherwise provides, all rules, regulations and procedures relating to the public service as are in force on the date of the coming into operation of this Chapter, shall, mutatis mutandis, be deemed to continue in force as rules, regulations and procedures relating to the public service, as if they had been made or provided for under this Chapter.



61C. Interference with the Commission




1. Every person who, otherwise than in the course of such person’s lawful duty, directly or indirectly by himself or by or with any other person, in any manner whatsoever influences or attempts to influence or interferes with any decision of the Commission, or a Committee or a public officer to whom the Commission has delegated any power under this Chapter, or to so influence any member of the Commission or a Committee, shall be guilty of an offence and shall on conviction be liable to a fine not exceeding one hundred thousand Rupees or to imprisonment for a term not exceeding seven years, or to both such fine and imprisonment.




2. Every High Court established under Article 154P of the Constitution shall have jurisdiction to hear and determine any matter referred to in paragraph (1) of this Article.



61D. Oath or affirmation of office


A person appointed to any office referred to in this Chapter shall not enter upon the duties of his office until he takes and subscribes the oath or makes and subscribes the affirmation set out in the Fourth Schedule to the Constitution.



61E. Appointments by the President




1. The President shall appoint –







a.
the Heads of the Army, the Navy and the Air Force; and






b.
subject to the approval of the Constitutional Council, the Attorney-General and the Inspector-General of Police,






2. The holders of the Offices of Attorney-General and the Inspector-General of Police shall retire from their respective Office, upon their attaining the age of sixty years.



61F. Interpretation


For the purposes of this Chapter “public officer” does not include a member of the Army, Navy, or Air Force, an officer of the Election Commission appointed by such Commission, a police officer appointed by the National Police Commission, a scheduled public officer appointed by the Judicial Service Commission or a member of the Sri Lanka State Audit Service appointed by the Audit Service Commission.



CHAPTER X. THE LEGISLATURE - Parliament



62. Parliament




1. There shall be a Parliament which shall consist of two hundred and twenty-five Members elected in accordance with the provisions of the Constitution.




2. Unless Parliament is sooner dissolved, every Parliament shall continue for five years from the date appointed for its first meeting and no longer, and the expiry of the said period of five years shall operate as a dissolution of Parliament.



63. Official oath or affirmation


Except for the purpose of electing the Speaker, no Member shall sit or vote in parliament until he has taken and subscribed the following oath, or made and subscribed the following affirmation, before Parliament:–


“I …… do [solemnly declare and affirm/swear] that I will uphold and defend the Constitution of the Democratic Socialist Republic of Sri Lanka.”



64. Speaker, Deputy Speaker and Deputy Chairman of Committees




1. Parliament shall, at its first meeting after a General Election, elect three Members to be respectively the Speaker, the Deputy Speaker and Chairman of Committees (hereinafter referred to as the “Deputy Speaker”) and the Deputy Chairman of Committees thereof.




2. A member holding office as the Speaker or the Deputy Speaker or the Deputy Chairman of Committees shall, unless he earlier resigns his office by a writing under his hand addressed to the President or ceases to be a Member, vacate his office on the dissolution of Parliament.




3. Whenever the office of Speaker, Deputy Speaker or Deputy Chairman of Committees becomes vacant otherwise than as a result of a dissolution of Parliament, Parliament shall at its first meeting after the occurrence of the vacancy elect another Member to be the Speaker, the Deputy Speaker or the Deputy Chairman of Committees, as the case may be.




4. If Parliament, after having been dissolved, is summoned under paragraph (7) of Article 70, each of the Members mentioned in paragraph (2) of this Article shall, notwithstanding anything therein, resume and continue to hold his office while that Parliament is kept in session.




5. The Speaker, or in his absence the Deputy Speaker, or in their absence the Deputy Chairman of Committees, shall preside at sittings of Parliament. If none of them is present, a Member elected by Parliament for the sitting shall preside at the sitting of Parliament.



65. Secretary General of Parliament




1. There shall be a Secretary-General of Parliament who shall, subject to the approval of the Constitutional Council, be appointed by the President and who shall hold office during good behaviour.




2. The salary of the Secretary-General shall be determined by Parliament, shall be charged on the Consolidated Fund and shall not be diminished during his term of office.




3. The members of the staff of the Secretary-General shall be appointed by him with the approval of the Speaker.




4. The salaries of the members of the staff of the Secretary-General shall be charged on the Consolidated Fund.




5. The office of the Secretary-General shall become vacant –







a.
upon his death;






b.
on his resignation in writing addressed to the President;






c.
on his attaining the age of sixty years, unless Parliament otherwise provides by law;






d.
on his removal by the President on account of ill health or physical or mental infirmity; or






e.
on his removal by the President upon an address of Parliament.






6. Whenever the Secretary-General is unable to discharge the functions of his office, the President may, subject to the approval of the Constitutional Council, appoint a person to act in the place of the Secretary-General.



66. Vacation of seats


The seat of a Member shall become vacant –







a.
upon his death;






b.
If, by a writing under his hand addressed to the Secretary-General of Parliament, he resigns his seat;






c.
upon his assuming the office of President consequent to his election to such office, either by the People or by Parliament;






d.
if he becomes subject to any disqualification specified in Article 89 or 91;






e.
if he becomes a member of the Public Service or an employee of a public corporation or, being a member of the Public Service or an employee of a public corporation, does not cease to be a member of such Service or an employee of such corporation, before he sits in Parliament;






f.
if, without the leave of Parliament first obtained, he absents himself from the sittings of Parliament during a continuous period of three months;






g.
if his election as a Member is declared void under the law in force for the time being;






h.
upon the dissolution of Parliament; or






i.
upon a resolution for his expulsion being passed in terms of Article 81.





67. Privileges, immunities and powers of Parliament and Members


The privileges, immunities and powers of Parliament and of its Members may be determined and regulated by Parliament by law and until so determined and regulated, the provisions of the Parliament (Powers and Privileges) Act, shall, mutatis mutandis, apply.



68. Allowances of Members




1. Ministers, Deputy Ministers and Members, including the Speaker, the Deputy Speaker and the Deputy Chairman of committees, shall be paid such remuneration or allowance as may be provided by Parliament, by law or by resolution, and the receipt thereof shall not disqualify the recipient from sitting or voting in Parliament.




2. Until Parliament so provides, the remuneration payable to Ministers, Deputy Ministers and Members, including the Speaker, the Deputy Speaker and the Deputy Chairman of Committees, shall be the same as the remuneration paid to Ministers, Deputy Ministers and Members including the Speaker, the Deputy Speaker and the Deputy Chairman of Committees of the National State Assembly immediately prior to the commencement of the Constitution.



69. Power of Parliament to act notwithstanding vacancies


Parliament shall have power to act notwithstanding any vacancy in its membership and its proceedings shall be valid notwithstanding that it is discovered subsequently that a person who was not entitled so to do sat or voted or otherwise took part in the proceedings.



CHAPTER XI. THE LEGISLATURE - Procedures and Powers



70. Sessions of Parliament




1. The President may by Proclamation, summon, prorogue and dissolve Parliament:


Provided that the President shall not dissolve Parliament until the expiration of a period of not less than four years and six months from the date appointed for its first meeting, unless Parliament requests the President to do so by a resolution passed by not less than two-thirds of the whole number of Members (including those not present), voting in its favour.




2. Parliament shall be summoned to meet once at least in every year.




3. A Proclamation proroguing Parliament shall fix a date for the next session, not being more than two months after the date of the Proclamation:


Provided that, at any time while Parliament stands prorogued, the President may by Proclamation-







i.
summon Parliament for an earlier date, not being less than three days from the date of such Proclamation, or






ii.
subject to the provisions of this Article, dissolve Parliament.






4. All matters which, having been duly brought before Parliament, have not been disposed of at the time of the prorogation of Parliament, may be proceeded with during the next session.









5. 




a.
A Proclamation dissolving Parliament shall fix a date or dates for the election of Members of Parliament, and shall summon the new Parliament to meet on a date not later than three months after the date of such Proclamation.






b.
Upon the dissolution of Parliament by virtue of the provisions of paragraph (2) of Article 62, the President shall forthwith by Proclamation fix a date or dates for the election of Members of Parliament, and shall summon the new Parliament to meet on a date not later than three months after the date of such Proclamation.






c.
The date fixed for the first meeting of Parliament by a Proclamation under sub-paragraph (a) or sub­paragraph (b) may be varied by a subsequent Proclamation, provided that the date so fixed by the subsequent Proclamation shall be a date not later than three months after the date of the original Proclamation.






6. Where the poll for the election of the President is to be taken on a date which falls between the date of dissolution of Parliament and the date before which Parliament is required by paragraph (5) of this Article to be summoned to meet, Parliament shall, notwithstanding anything in that paragraph, be summoned to meet on a date not later than four months after the date of dissolution of Parliament.




7. If at any time after the dissolution of Parliament the President is satisfied that an emergency has arisen of such a nature that an earlier meeting of Parliament is necessary, he may by Proclamation summon the Parliament which has been dissolved to meet on a date not less than three days from the date of such Proclamation and such Parliament shall stand dissolved upon the termination of the emergency or the conclusion of the General Election, whichever is earlier.



71. Adjournment


Parliament may adjourn from time to time as it may determine by resolution or Standing Order, until it is prorogued or dissolved.



72. Voting




1. Save as otherwise provided in the Constitution any question proposed for decision by Parliament shall be decided by the majority of votes of the Members present and voting.




2. The person presiding shall not vote in the first instance but shall have and exercise a casting vote in the event of an equality of votes.



73. Quorum


If at any time during a meeting of Parliament the attention of the person presiding is drawn to the fact that there are fewer than twenty Members present, the person presiding shall, subject to any Standing Order, adjourn the sitting without question put.



74. Standing Orders




1. Subject to the provisions of the Constitution, Parliament may by resolution or Standing Order provide for—







i.
the election and retirement of the Speaker, the Deputy Speaker and the Deputy Chairman of Committees, and






ii.
the regulation of its business, the preservation of order at its sittings and any other matter for which provision is required or authorized to be so made by the Constitution.






2. Until Parliament otherwise provides by law or by resolution, the Standing Orders of the National State Assembly, operative immediately prior to the commence­ment of the Constitution, shall, mutatis mutandis, be the Standing Orders of Parliament.



75. Legislative power


Parliament shall have power to make laws, including laws having retrospective effect and repealing or amending any provision of the Constitution, or adding any provision to the Constitution:


Provided that Parliament shall not make any law—







a.
suspending the operation of the Constitution or any part thereof, or






b.
repealing the Constitution as a whole unless such law also enacts a new Constitution to replace it.





76. Delegation of legislative power




1. Parliament shall not abdicate or in any manner alienate its legislative power, and shall not set up any authority with any legislative power.




2. It shall not be contravention of the provisions of paragraph (1) of this Article for Parliament to make, in any law relating to public security, provision empowering the President to make emergency regulations in accordance with such law.




3. It shall not be a contravention of the provisions of paragraph (1) of this Article for Parliament to make any law containing any provision empowering any person or body to make subordinate legislation for prescribed purposes, including the power—







a.
to appoint a date on which any law or any part thereof shall come into effect or cease to have effect;






b.
to make by order any law or any part thereof applicable to any locality or to any class of persons; and






c.
to create a legal person, by an order or an act.




In sub-paragraphs (a) and (b) of this paragraph, “law” includes existing law.




4. Any existing law containing any such provision as aforesaid shall be valid and operative.



77. Duties of Attorney-General in regard to published Bills




1. It shall be the duty of the Attorney-General to examine every Bill for any contravention of the require­ments of paragraphs (1) and (2) of Article 82 and for any provision which cannot be validly passed except by the special majority prescribed by the Constitution; and the Attorney-General or any officer assisting the Attorney­General in the performance of his duties under this Article shall be afforded all facilities necessary for the performance of such duties.




2. If the Attorney-General is of the opinion that a Bill contravenes any of the requirements of paragraphs (1) and (2) of Article 82 or that any provision in a Bill cannot be validly passed except by the special majority prescribed by the Constitution, he shall communicate such opinion to the President:


Provided that in the case of an amendment proposed to a Bill in Parliament, the Attorney-General shall communicate his opinion to the Speaker at the stage when the Bill is ready to be put to Parliament for its acceptance.



78. Publication of Bills and passing of Bills and resolutions




1. Every Bill shall be published in the Gazette at least fourteen days before it is placed on the Order Paper of Parliament.




2. The passing of a Bill or a resolution by Parliament shall be in accordance with the Constitution and the Standing Orders of Parliament. Any one or more of the Standing Orders may be suspended by Parliament in the circumstances and in the manner prescribed by the Standing Orders.



79. Certificate of Speaker


The Speaker shall endorse on every Bill passed by Parliament a certificate in the following form:-


“This Bill (here state the short title of the Bill) has been duly passed by Parliament.”


Such certificate may also state the majority by which such Bill was passed:


Provided that where by virtue of the provisions of Article or Article 83 or Article 84 or Article 123 (2) a special majority is required for the passing of a Bill, the Speaker shall certify such Bill only if such Bill has been passed with such special majority:


Provided further that where by virtue of Article 83, the Bill or any provision thereof requires the approval of the People at a Referendum, such certificate shall further state that the Bill or such provision shall not become law until approved by the People at a Referendum.



80. When Bill becomes law




1. Subject to the provisions of paragraph (2) of this Article, a Bill passed by Parliament shall become law when the certificate of the Speaker is endorsed thereon.




2. Where the Cabinet of Ministers has certified that any Bill or any provision thereof is intended to be submitted for approval by the People at a Referendum or where the Supreme Court has determined that a Bill or any provision thereof requires the approval of the People at a Referendum or where any Bill is submitted to the People by Referendum under paragraph (2) of Article 85, such Bill or such provision shall become law upon being approved by the People at a Referendum in accordance with paragraph (3) of Article 85 only when the President certifies that the Bill or provision thereof has been so approved. The President shall endorse on every Bill so approved a certificate in the follow­ing form:-


“This Bill/provision has been duly approved by the People at a Referendum.”


No such certificate shall be endorsed by the President on a Bill –







a.
in any case where no petition is filed challenging the validity of the referendum at which such bill was approved by the People, until after the expiration of the period within which a petition may be filed, under the law applicable in that behalf, challenging the validity of such referendum:






b.
in any case where a petition is filed challenging the validity of the Referendum at which such Bill was approved by the People, until after the Supreme Court determines that such Referendum was valid.




Every such certificate shall be final and conclusive, and shall not be called in question in any court.




3. Where a Bill becomes law upon the certificate of the President or the Speaker, as the case may be, being endorsed thereon, no court or tribunal shall inquire into, pronounce upon or in any manner call in question the validity  of such Act on any ground whatsoever.



81. Expulsion of Members and imposition of civic disability




1. Where a Special Presidential Commission of Inquiry established under the Special Presidential Commis­sions of Inquiry Law, No. 7 of 1978, and consisting of a member or members each of whom is a Judge of the Supreme Court, Court of Appeal, High Court or the District Court recommends that any person should be made subject to civic disability by reason of any act done or omitted to be done by such person before or after the commencement of the Constitution, Parliament may by resolution passed by not less than two-thirds of the whole number of Members (including those not present) voting in its favour –







a.
impose civic disability on such person for a period not exceeding seven years, and






b.
expel such person from Parliament, if he is a Member of Parliament.




Where a Special Presidential Commission of Inquiry consists of more than one member, a recommendation made by the majority of such members, in case of any difference of opinion, shall be, and shall be deemed for all purposes to be, the recommendation of such Commission of Inquiry.




2. No such resolution shall be entertained by the Speaker or placed on the Order Paper of Parliament unless introduced by the Prime Minister with the approval of the Cabinet of Ministers.




3. The Speaker shall endorse on every resolution passed in accordance with the preceding provisions of this Article a certificate in the following form:-


"This resolution has been duly passed by Parliament in accordance with the provisions of Article 81 of the Constitution."


Every such certificate shall be conclusive for all purposes and shall not be questioned in any court, and no court or tribunal shall inquire into, or pronounce upon or in any manner call in question, the validity of such resolution on any ground whatsoever.




4. In this Article, “District Court” means a District Court created and established by existing law and includes a court that may be created by Parliament to exercise and perform powers and functions corresponding or substantially similar to the powers and functions exercised and performed by the District Court.



CHAPTER XII. THE LEGISLATURE - AMENDMENT OF THE CONSTITUTION



82. Amendment or repeal of the Constitution must be expressed




1. No Bill for the amendment of any provision of the Constitution shall be placed on the Order Paper of Parliament, unless the provision to be repealed, altered or added, and consequential amendments, if any, are expressly specified in the Bill and is described in the long title thereof as being an Act for the amendment of the Constitution.




2. No Bill for the repeal of the Constitution shall be placed on the Order Paper of Parliament unless the Bill contains provisions replacing the Constitution and is described in the long title thereof as being an Act for the repeal and replacement of the Constitution.




3. If in the opinion of the Speaker, a Bill does not comply with the requirements of paragraph (1) or paragraph (2) of this Article, he shall direct that such Bill be not proceeded with unless it is amended so as to comply with those requirements.




4. Notwithstanding anything in the preceding provisions of this Article, it shall be lawful for a Bill which complies with the requirements of paragraph (1) or paragraph (2) of this Article to be amended by Parliament provided that the Bill as so amended shall comply with those requirements.




5. A Bill for the amendment of any provision of the Constitution or for the repeal and replacement of the Con­stitution, shall become law if the number of votes cast in favour thereof amounts to not less than two-thirds of the whole number of Members (including those not present) and upon a certificate by the President or the Speaker, as the case may be, being endorsed thereon in accordance with the provisions of Article 80 or 79.




6. No provision in any law shall, or shall be deemed to, amend, repeal or replace the Constitution or any provision thereof, or be so interpreted or construed, unless enacted in accordance with the requirements of the preceding provi­sions of this Article.




7. In this Chapter, “amendment” includes repeal, alteration and addition.



83. Approval of certain Bills at a Referendum


Notwithstanding anything to the contrary in the pro­visions of Article 82—







a.
a Bill for the amendment or for the repeal and replacement of or which is inconsistent with any of the provisions of Articles 1, 2, 3, 6, 7, 8, 9, 10 and 11, or of this Article, and






b.
a Bill for the amendment or for the repeal and replacement of or which is inconsistent with the provisions of paragraph (2) of Article 30 or of paragraph (2) of Article 62 which would extend the term of office of the President or the duration of Parliament, as the case may be, to over six years,




shall become law if the number of votes cast in favour thereof amounts to not less than two-thirds of the whole number of Members (including those not present), is approved by the People at a Referendum and a certificate is endorsed thereon by the President in accordance with Article 80.



84. Bills inconsistent with the Constitution




1. A Bill which is not for the amendment of any provision of the Constitution or for the repeal and replacement of the Constitution, but which is inconsistent with any provision of the Constitution may he placed on the Order Paper of Parliament without complying with the requirements of paragraph (1) or paragraph (2) of Article 82.




2. Where the Cabinet of Ministers has certified that a Bill is intended to be passed by the special majority required by this Article or where the Supreme Court has determined that a Bill requires to be passed by such special majority, such Bill shall become law only if the number of votes cast in favour thereof amounts to not less than two-thirds of the whole number of Members (including those not present) and a certificate by the President or the Speaker, as the case may be, is endorsed thereon in accordance with the provisions of Article 80 or 79.




3. Such a Bill when enacted into law shall not, and shall not be deemed to, amend, repeal or replace the Constitution or any provision thereof, and shall not be so interpreted or construed, and may thereafter be repealed by a majority of the votes of the Members present and voting.



CHAPTER XIII. THE REFERENDUM



85. Submission of Bills to People by Referendum




1. The President shall submit to the People by Referendum every Bill or any provision in any Bill which the Cabinet of Ministers has certified as being intended to be submitted to the People by Referendum, or which the Supreme Court has determined as requiring the approval of the People at a Referendum if the number of votes cast in favour of such Bill amounts to not less than two-thirds of the whole number of Members (including those not present).




2. [Repealed].




3. Any Bill or any provision in any Bill submitted to the People by Referendum shall be deemed to be approved by the People if approved by an absolute majority of the valid votes cast at such Referendum:


Provided that when the total number of valid votes cast does not exceed two-thirds of the whole number of electors entered in the register of electors, such Bill shall be deemed to be approved only if approved by not less than one-third of the whole number of such electors.



86. Submission of matters of national importance to People by Referendum


The President may, subject to the provisions of Article 85, submit to the People by Referendum any matter which in the opinion of the President is of national importance.



87. Parliament to provide for procedure




1. Every Referendum shall be conducted by the Commissioner of Elections who shall communicate the result thereof to the President.




2. Parliament shall by law provide for all matters relating to the procedure for the submission of Bills and of matters of national importance to the People by Referenda, the register of electors to be used at a Referendum, the creation of offences relating thereto and the punishment therefor, and, all other matters necessary or incidental thereto.



CHAPTER XIV. THE FRANCHISE AND ELECTIONS



88. Right to be an elector


Every person shall, unless disqualified as hereinafter provided, be qualified to be an elector at the election of the President and of the Members of Parliament or to vote at any Referendum:


Provided that no such person shall be entitled to vote unless his name is entered in the appropriate register of electors.



89. Disqualification to be an elector


No person shall be qualified to be an elector at an election of the President, or of the Members of Parliament or to vote at any Referendum, if he is subject to any of the following disqualifications, namely –







a.
if he is not a citizen of Sri Lanka;






b.
if he has not attained the age of eighteen years on the qualifying date specified by law under the provisions of Article 101;






c.
if he is under any law in force in Sri Lanka found or declared to be of unsound mind;






d.
if he is serving or has during the period of seven years immediately preceding completed serving of a sentence of imprisonment (by whatever name called) for a term not less than six months imposed after conviction by any court for an offence punishable with imprisonment for a term not less than two years or is under sentence of death or is serving or has during the period of seven years immediately preceding completed the serving of a sentence of imprisonment for a term not less than six months awarded in lieu of execution of such sentence:







Provided that if any person disqualified under this paragraph is granted a free pardon such disqualification shall cease from the date on which the pardon is granted;






e.
if a period of seven years has not elapsed since –









i.
the last of the dates, if any, of his being convicted of any offence under section 52(1) or 53 of the Ceylon (Parliamentary Elections) Order in Council, 1946, or of such offence under the law for the time being relating to Referenda or to the election of the President or of Members of Parliament as would correspond to an offence under either of the said two sections;






ii.
the last of the dates, if any, of his being convicted of a corrupt practice under the Ceylon (Parliamentary Elections) Order in Council, 1946, or of such offence under the law for the time being relating to Referenda or to the election of the President or of Members of Parliament as would correspond to the said corrupt practice;






iii.
the last of the dates, if any, being a date after the commencement of the constitution, of a report made by a Judge finding him guilty of any corrupt practice under the Ceylon (Parliamentary Elections) Order in Council, 1946, or under any law for the time being relating to Referenda or to the election of the President or of Members of Parliament;






iv.
the last of the dates, if any, of his being convicted or found guilty of bribery under the provisions of the Bribery Act or of any future law as would correspond to the Bribery Act;






f.
if a period of five years has not elapsed since –









i.
the last of the dates, if any, of his being convicted of any offence under the provisions of sections 77 to 82 (both inclusive) of the Local Authorities Elections Ordinance or for such offence under any future law as would correspond to any offence under the said sections; or






ii.
the last of the dates, if any, of his being convicted of an offence under the provisions of sections 2 and 3 of the Public Bodies (Prevention of Corruption) Ordinance or of such offence under any future law as would correspond to the said offence;






g.
if a period of three years has not elapsed since –









i.
the last of the dates, if any, of his being convicted of an illegal practice under the Ceylon (Parliamentary Elections) Order in Council, 1946, or of such offence under the law for the time being relating to Referenda or to the election of the President or of Members of Parliament as would correspond to the said illegal practice;






ii.
The last of the dates, if any, being a date after the commencement of the Constitution, of a report made by a Judge finding him guilty of any illegal practice under the Ceylon (Parliamentary Elections) Order in Council, 1946, or under any law for the time being relating to Referenda or to the election of the President or of Members of Parliament;






h.
if a resolution for the imposition of civic disability upon him has been passed in terms of Article 81, and the period of such civic disability specified in such resolution has not expired;






i.
if a period of seven years has not elapsed since –









i.
the date of his being convicted of any offence under the provisions of sections 188 to 201 (both inclusive) of the Penal Code or for such other offence under any future law as would correspond to any offence under the said sections, or






ii.
the date of his being convicted of an offence of contempt against, or in disrespect of, the authority of any Special Presidential Commission of Inquiry consisting of such member or members specified in Article 81 by reason of –









1.
the failure of such person, without cause which in the opinion of such Commission is reasonable, to appear before such Commission at the time and place mentioned in any summons which such Commission is empowered by law to issue, or






2.
the refusal of such person to be sworn or affirmed, or the refusal or failure of such person, without cause which in the opinion of such Commission is reasonable, to answer any question put to such person touching the matters directed to be inquired into by such Commission, or






3.
the refusal or failure of such person, without cause which in the opinion of such Commission is reasonable, to produce and show to such Commission any document or thing which is in the possession or power of such person and which in the opinion of such Commission is necessary for arriving at the truth of the matters to be inquired into by such Commission.






j.
if the period of his disqualification imposed under Article 116 or Article 111C, as the case may be has not elapsed.





90. Qualification for election as a Member of Parliament


Every person who is qualified to be an elector shall be qualified to be elected as a Member of Parliament unless he is disqualified under the provisions of Article 91.



91. Disqualification for election as a Member of Parliament




1. No person shall be qualified to be elected as a Member of Parliament or to sit and vote in Parliament –







a.
if he is or becomes subject to any of the disqualifications specified in Article 89;






b.
if he –









i.
stands nominated as a candidate for election for more than one electoral district at a General Election,






ii.
stands nominated as a candidate for election by more than one recognized political party or independent group in respect of any electoral district,






iii.
stands nominated as a candidate for election for an electoral district and before the conclusion of the election for that electoral district he stands nominated as a candidate for election for any other electoral district, or






iv.
being a Member of Parliament, except in the circumstances referred to in Article 70(7) or Article 155(4)(i), stands nominated as a candidate for election for any electoral district;






c.
if he is the President of the Republic;






d.
if he is –









i.
a judicial officer,






ii.
the Parliamentary Commissioner for Administration,






iii.
the Secretary-General of Parliament or a member of his staff,






iv.
a member of the Public Service Commission,






iva.
a member of a Provincial Public Service Commission,






v.
a member of the Constitutional Council, referred to in sub-paragraph(e) of paragraph (1) of Article 41A other than any Member of Parliament,






va.
a member of any Commission specified in the Schedule to Article 41B,






vb.
the Commissioner General of Elections,






vi.
the Auditor-General,






vii.
a public officer or a member of the Sri Lanka State Audit Service holding any office created prior to November 18, 1970, the initial of the salary scale of which was, on November 18, 1970, not less than Rs. 6,720 per annum, or such other amount per annum as would, under any subsequent revision of salary scales, correspond to such initial,






viii.
a public officer or a member of the Sri Lanka State Audit Service holding any office created after November 18, 1970, the initial of the salary scale of which is, on the date of the creation of that office, not less than the initial of the salary scale applicable, on that date, to an office referred to in item (vii) or such other amount per annum as would, under any subsequent revision of salary scales, correspond to the first-mentioned initial,






viiia.
an officer of a Provincial Public Service holding any office created after February 01, 1988, the initial of the salary scale of which is, on the date of the creation of that office, not less than such amount as determined by resolution of Parliament, or such other amount per annum as would, under any subsequent revision of such salary scales, correspond to such initial,






ix.
an officer in any public corporation holding any office created prior to November 18, 1970, the initial of the salary scale of which was, on November 18, 1970, not less than Rs. 7,200 per annum or such other amount per annum as would, under any subsequent revision of salary scales, correspond to such initial,






x.
an officer in any public corporation holding any office created after November 18, 1970, the initial of the salary scale of which is, on the date of creation of that office, not less than the initial of the salary scale applicable on that date to an office referred to in item (ix) or such other amount per annum as would, under any subsequent revision of salary scales, correspond to the first mentioned initial,






xi.
a member of the Regular Force of the Army, Navy or Air Force; or






xii.
a police officer or a public officer exercising police function;






xiii.
a citizen of Sri Lanka who is also a citizen of any other country;






e.
if he has any such interest in any such contract made by or on behalf of the State or a public corporation as Parliament shall by law prescribe;






f.
if he is an undischarged bankrupt or insolvent, having been declared bankrupt or insolvent;






g.
if during the preceding seven years he has been adjudged by a competent court or by a Special Presidential Commission of Inquiry to have accepted a bribe or gratification offered with a view to influencing his judgment as a Member of Parliament or as a member of the legislature prior to the commencement of the Constitution.






2. For the purposes of sub-paragraph (g) of paragraph (1) of this Article, the acceptance by a Member of Parliament of any allowance or other payment made to him by any trade union or other organization solely for the purpose of his maintenance shall be deemed not to be the acceptance of a bribe or gratification.



92. Disqualification for election as President


Every person who is qualified to be an elector shall be qualified to be elected to the office of President unless he is subject to any of the following disqualifications –







a.
if he has not attained the age of thirty-five years;






b.
if he is not qualified to be elected as a Member of Parliament under sub-paragraph (d), (e), (f) or (g) of paragraph (1) of Article 91; and






c.
if he has been twice elected to the office of President by the People;






d.
if he has been removed from the office of President under the provisions of sub-paragraph (e) of paragraph (2) of Article 38.





93. Election to be free, equal and secret


The voting for the election of the President of the Republic and of the Members of Parliament and at any Referendum shall be free, equal and by secret ballot.



94. Election of the President




1. At the election of the President every voter while casting his vote for any candidate may-







a.
where there are three candidates for election, specify his second preference; and






b.
where there are more than three candidates for election, specify his second and third preferences.






2. The candidate, if any, who receives more than one-half of the valid votes cast shall be declared elected as President




3. Where no candidate is declared elected under paragraph (2) of this Article, the candidate or candidates, other than the candidates who received the highest and second highest number of such votes, shall be eliminated from the contest, and-







a.
the second preference of each voter whose vote had been for a candidate eliminated from the contest, shall, if it is for one or the other of the remaining two candidates, be counted as a vote for such candidate and be added to the votes counted in his favour under paragraph (2), and






b.
the third preference of each voter referred to in sub-paragraph (a) whose second preference is not counted under that sub-paragraph shall, if it is for one or the other of the remaining two candidates, be counted as a vote for such candidate and be added to the votes counted in his favour under sub-paragraph (a) and paragraph (2),




and the candidate who receives the majority of the votes so counted shall be declared elected as President.




4. Where an equality is found to exist between the votes received by two or more candidates and the addition of one vote would determine-







a.
which candidate is to be declared elected under this Article; or






b.
which candidate is not to be eliminated under this Article,




then the determination of the candidate to whom such additional vote shall be deemed to have been given for the purpose of such determination shall be made by lot.



95. Delimitation Commission




1. Within three months of the commencement of the Constitution, the President shall for the delimitation of electoral districts, establish a Delimitation Commission consisting of three persons appointed by him who he is satisfied are not actively engaged in politics. The President shall appoint one of such persons to be the Chairman.




2. If any member of the Delimitation Commission shall die or resign or if the President is satisfied that any such member has become incapable of discharging his functions as such, the President shall, in accordance with the provisions of paragraph (1) of this Article, appoint another person in his place.



96. Electoral Districts




1. The Delimitation Commission shall divide Sri Lanka into not less than twenty and not more than twenty-five electoral districts, and shall assign names thereto.




2. Each Province of Sri Lanka may itself constitute an electoral district or may be divided into two or more electoral districts.




3. Where a Province is divided into a number of electoral districts the Delimitation Commission shall have regard to the existing administrative districts so as to ensure as far as is practicable that each electoral district shall be an administrative district or a combination of two or more administrative districts or two or more electoral districts together constitute an administrative district.




4. The electoral districts of each Province shall together be entitled to return four members, (independently of the number of members which they are entitled to return by reference to the number of electors whose names appear in the registers of electors of such electoral districts), and the Delimitation Commission shall apportion such entitlement equitably among such electoral districts.




5. In the event of a difference of opinion among the members of the Delimitation Commission, the opinion of the majority thereof shall prevail and shall be deemed to be the decision of the Commission. Where each member of the Commission is of a different opinion, the opinion of the Chairman shall be deemed to be the decision of the Commission. Any dissentient member may state his reasons for such dissent.




6. The Chairman of the Delimitation Commission shall communicate the decisions of the Commission together with the reasons, if any, stated by a dissentient member to the President.




96A. [repealed]



97. Proclamation of Names etc. of Electoral Districts


The President shall by Proclamation publish the names and boundaries of the electoral districts and the number of members, which each such electoral district is entitled to return by virtue of the provisions of paragraph (4) of Article 96 in accordance with the decision of the Delimitation Commission. The electoral districts specified in the Proclamation shall come into operation at the next ensuing General Election of Members of Parliament and shall thereafter be the electoral districts of Sri Lanka for all the purposes of the Constitution and of any law for the time being in force relating to the election of Members of Parliament.



98. Number of Members to be returned by the several electoral districts and their apportionment among such electoral districts




1. The several electoral districts shall together be entitled to return one hundred and ninety-six members.




2. The apportionment of the number of members that each electoral district shall be entitled to return shall, in the case of thirty-six members, be determined in accordance with  the provisions of paragraph (4) of Article 96.




3. The apportionment of the number of members that each electoral district shall be entitled to return out of the balance number of one hundred and sixty members shall be determined in accordance with the succeeding provisions of this Article.




4. The total number of electors whose names appear in the registers of electors of all the electoral districts shall be divided by one hundred and sixty. The whole number, resulting from such division (any fraction not being taken into account) is hereinafter referred to as the "qualifying number".




5. The total number of electors whose names appear in the register of electors of each electoral district shall be divided by the qualifying number and each electoral district shall be entitled to return such number of members as is equivalent to the whole number resulting from the division of the total number of such electors in that electoral district by the qualifying number and the balance number of such electors, if any, after such division shall be dealt with, if necessary, in accordance with paragraph (6) of this Article.




6. Where the total number of members to be returned by all the electoral districts ascertained by reference to the qualifying number in accordance with paragraph (5) of this Article is less than one hundred and sixty members, the apportionment of the entitlement among the electoral districts of the balance number of members shall be by reference to the balance number of such electors and in the case of any electoral district not entitled to return a single member according to the determination made under paragraph (5), the total number of electors whose names appear in the register of electors of such electoral district, the electoral district having the highest of such balance number of such electors or such total number of such electors, being entitled to return one more member and so on until the total number of member to be returned number one hundred and sixty.




7. Where in making an apportionment under paragraph (6) of this Article an equality is found to exist between two or more balance number of such electors or two or more total number of such electors or any combination of them and the addition of one such elector would entitle one electoral district to return an additional member, the determination of the electoral district to which one such elector shall be deemed to be added shall be determined by lot.




8. The Commissioner of Elections, as soon as possible after the certification of the registers of electors for all the electoral districts, shall, by Order published in the Gazette, certify the number of members which each electoral district is entitled to return by virtue of the Proclamation under Article 97 and this Article.




9. For the purposes of this Article "the register of electors" means the register of electors for the time being in operation on the basis of which an election is being held.



99. Proportional representation




1. At any election of Members of Parliament, the total number of members which an electoral district is entitled to return shall be the number specified by the Commissioner of Elections in the Order published in accordance with the provisions of paragraph (8) of Article 98.




2. Every elector at an election of Members of Parliament, shall, in addition to his vote, be entitled to indicate his preferences for not more than three candidates nominated by the same recognized political party or independent group.




3. Any recognized political party, or any group of persons contesting as independent candidates (hereinafter referred to as an "independent group") may for the purpose of any election of Members of Parliament for any electoral district, submit one nomination paper setting out the names of such number of candidates as is equivalent to the number of members to be elected for that electoral district, increased by three.




4. Each elector whose name appears in the register of electors shall be entitled to only one vote notwithstanding that his name appears in the electoral register in more than one electoral district.




5. The recognized political party or independent group which polls the highest number of votes in any electoral district shall be entitled to have the candidate nominated by it, who has secured the highest number of preferences, declared elected.









6. 




a.
Every recognized political party and independent group polling less than one twentieth of the total votes polled at any election in any electoral district shall be disqualified from having any candidates of such party or group  being elected for that  electoral district.






b.
The votes polled by the disqualified parties and independent groups, if any, shall be deducted from the total votes polled at the election in that electoral district and the number of votes resulting from such deduction is hereinafter referred to as the "relevant number of votes."






7. The relevant number of votes shall be divided by the number of members to be elected for that electoral district reduced by one. If the number resulting from such division is an integer, that integer, or if that number is an integer and fraction, the integer immediately higher to that integer and fraction is hereinafter referred to as the "resulting number."




8. The number of votes polled by each recognised political party and independent group (other than those parties or groups disqualified under paragraph (6) of this Article) beginning with the party or group which polled the highest number of votes shall then be divided by the resulting number and the returning officer shall declare elected from each such party or group, in accordance with the preferences secured by each of the candidates nominated by such party or group (the candidate securing the highest number of preferences being declared elected first, the candidate securing the next number of preferences being declared next and so on) such number of candidates (excluding the candidate declared elected under paragraph (5) of this Article) as is equivalent to the whole number resulting from the division by the resulting number of the votes polled by such party or group. The remainder of the votes, if any, after such division, shall be dealt with if necessary, under paragraph (9) of this Article.




9. Where after the declaration of the election of members as provided in paragraph (8) of this Article there are one or more members yet to be declared elected, such member or members shall be declared elected by reference to the remainder of the votes referred to in paragraph (8) to the credit of each party or group after the declaration made under that paragraph and the votes polled by any party or group not having any of its candidates declared elected under paragraph (8), the candidate nominated by the party or group having the highest of such votes, who has secured the highest or next highest number of preferences being declared elected a member and so on until all the members to be elected are declared elected.









10. 




a.
Where the number of votes polled by each recognised political party or independent group is less than the resulting number referred to in paragraph (7) of this Article the party or group which has polled the highest number of votes shall be entitled to have the candidate, nominated by that party or group (excluding the candidate declared elected under paragraph (5) of this Article) who has secured the highest number of preferences declared elected and if there are one or more members yet to be declared elected, the party or group having the next highest number of votes polled shall be entitled to have the candidate nominated by that party or group who has secured the highest number of preferences declared elected and so on, until all the members to be elected for that electoral district are declared elected under the provisions of this paragraph.






b.
After the determination under paragraph (a) if there are one or more members yet to be declared elected in respect of that electoral district the provisions of that paragraph shall, mutatis mutandis, apply to the election of such members.






11. Where under paragraph (5) or (9) or (10) of this Article an equality is found to exist between the votes polled by two or more recognized political parties or two or more independent groups or any combination of them and the addition of a vote would entitle the candidate of one such party or group to be elected, the determination of the party or group to which such additional vote shall be deemed to have been given shall be made by lot.




12. For the purposes of this Article the number of votes polled shall be deemed to be the number of votes counted other than rejected votes.









13. 




a.
Where a Member of Parliament ceases, by resignation, expulsion or otherwise, to be a member of a recognized political party or independent group on whose nomination paper (hereinafter referred to as the "relevant nomination paper") his name appeared at the time of his becoming such Member of Parliament, his seat shall become vacant upon the expiration of a period of one month from the date of his ceasing to be such member:







Provided that in the case of the expulsion of a Member of Parliament his seat shall not become vacant if prior to the expiration of the said period of one month he applies to the Supreme Court by petition in writing, and the Supreme Court upon such application determines that such expulsion was invalid. Such petition shall be inquired into by three Judges of the Supreme Court who shall make their determination within two months of the filing of such petition. Where the Supreme Court determines that the expulsion was valid the vacancy shall occur from the date of such determination.






b.
Where the seat of a Member of Parliament becomes vacant as provided in Article 66 (other than paragraph (g) of that Article) or by virtue of the preceding provisions of this paragraph the candidate from the relevant recognized political party or independent group who has secured the next highest number of preferences shall be declared elected to fill such vacancy.






14. [repealed]



99A. Election of Members of Parliament on the basis of the total number of votes polled at a General Election


After the one hundred and ninety six members referred to in Article 98 have been declared elected at a General Election of Members of Parliament, the Commissioner of Elections shall forthwith apportion the balance twenty nine seats among the recognized political parties and independent groups contesting such General Election in the same proportion as the proportion which the number of votes polled by each such party or group at such General Election bears to the total number of votes polled at such General Election and for the purposes of such apportionment, the provisions of paragraphs (4), (5), (6) and (7) of Article 98 shall, mutatis mutandis, apply.


Every recognised political party or independent group contesting a General Election shall submit to the Commissioner of Elections within the nomination period specified for such election a list of persons qualified to be elected as Members of Parliament, from which it may nominate persons to fill the seats, if any, which such party or group will be entitled to, on such apportionment. The Commissioner of Elections shall cause every list submitted to him under this Article to be published forthwith in the Gazette and in one Sinhala, Tamil and English newspaper upon the expiry of the nomination period.


Where a recognized political party or independent group is entitled to a seat under the apportionment referred to above, the Commissioner of Elections shall by a notice, require the Secretary of such recognized political party or group leader of such independent group to nominate within one week of such notice, persons qualified to be elected as Members of Parliament (being persons whose names are included in the list submitted to the Commissioner of Elections under this Article or in any nomination paper submitted in respect of any electoral district by such party or group at that election) to fill such seats and shall declare elected as Members of Parliament, the persons so nominated.


The Commissioner of Elections shall before issuing the aforesaid notice determine whether the number of members belonging to any community, ethnic or otherwise, elected to Parliament under Article 98 is commensurate with the national population ratio and request the Secretary of such recognized political party or group leader of such independent group in so nominating persons to be elected as Members of Parliament to ensure as far as practicable, that the representation of all communities is commensurate with its national population ratio.


For the purposes of this Article the number of votes polled at a General Election shall be deemed to be the number of votes actually counted and shall not include any votes rejected as void.



100. Penalty for sitting and voting in Parliament when disqualified


Any person who-







a.
having been elected a Member of Parliament but not having been at the time of such election qualified to be so elected, shall sit or vote in Parliament; or






b.
shall sit or vote in Parliament after his seat therein has become vacant or he has become disqualified from sitting or voting therein,




knowing or having reasonable grounds for knowing that he was so disqualified or that his seat has become vacant, as the case may be, shall be liable to a penalty of five hundred rupees for every day upon which he so sits or votes to be recovered as a debt due to the Republic by an action instituted by the Attorney-General in the District Court of Colombo.



101. Parliament may make provision in respect of elections




1. The Parliament may by law make provision for-







a.
the registration of electors;






b.
the prescribing of a qualifying date on which a person should be resident in any electoral district to be entered in the register of electors of that electoral district;






c.
the prescribing of a qualifying date on which a person should have attained the age of eighteen years to qualify for the purposes of registration as an elector;






d.
the preparation and revision of registers of electors;






e.
the procedure for the election of Members of Parliament;






f.
the creation of offences relating to such elections and the punishment therefor;






g.
the grounds for avoiding such elections, and where an election has been held void the manner of holding fresh elections;






h.
the form and manner in which vacancies shall be filled when all the candidates whose names appearing in the nomination paper of a recognized political party or independent group have been exhausted by election or otherwise or where a recognized political party or independent group has been proscribed under Article 157A; and






i.
the manner of determination of disputed elections and such other matters as are necessary or incidental to the election of Members of Parliament:




Provided that no such law shall add to the disqualifications specified in Articles 89 and 91.




2. Until Parliament by law makes provision for such matters, the Ceylon (Parliamentary Elections) Order in Council, 1946 as amended from time to time, shall, subject to the provisions of the Constitution, mutatis mutandis, apply.



102. Public officer or an officer of a public corporation not to function during period of election


When a public officer or an officer of a public corporation is a candidate at any election, be shall be deemed to be on leave from the date on which he stands nominated as a candidate until the conclusion of the election. Such a public officer or an officer of a public corporation shall not during such period exercise, perform or discharge any of the powers, duties or functions of his office.



CHAPTER XIVA. ELECTION COMMISSION



103. Election Commission




1. There shall be an Election Commission (in this Chapter referred to as the “Commission”) consisting of three members appointed by the President on the recommendation of the Constitutional Council, from amongst persons who have distinguished themselves in any profession or in the fields of administration or education. One of the members so appointed shall be a retired officer of the Department of Elections, who has held office as a Deputy Commissioner of Elections or above. The President shall on the recommendation of the Constitutional Council, appoint one member as its Chairman.




2. The object of the Commission shall be to conduct free and fair elections and Referenda.




3. No person shall be appointed as a member of the Commission or continue to hold office as such member if he is or becomes a member of Parliament, a Provincial Council or a Local Authority, or is or appointed a judicial officer or public officer, or is or enters into the employment of the State in any capacity whatsoever.




4. The provisions of the Constitution and any other law relating to the removal of judges of the Supreme Court and the Court of Appeal from office shall, mutatis mutandis, apply to the removal of a member of the Commission from office.




5. A member of the Commission who without obtaining prior leave of the Commission, absents himself from three consecutive meetings of the Commission, shall be deemed to have vacated office with effect from the date of the third of such meetings.




6. A member of the Commission shall hold office for a period of five years from the date of appointment, unless he becomes subject to any disqualification under paragraph (3) of this Article or earlier resigns from office by writing addressed to the President or is removed from office under paragraph (4) of this Article, or is convicted by a court of law of any offence involving moral turpitude, or if a resolution for the imposition of civic disability upon him has been passed in terms of Article 81 or is deemed to have vacated office under paragraph (5) of this Article.




7. The President may grant a member leave from the performance of his duties relating to the Commission for a period not exceeding two months, and may appoint a person qualified to be a member of the Commission to be a temporary member for the period of such leave. Every such appointment shall be made on the recommendation of the Constitutional Council.




8. A member of the Commission shall be paid such emoluments as may be determined by Parliament. The emoluments paid to a member of the Commission shall be charged on the Consolidated Fund and shall not be diminished during the term of office of the member.




9. All members of the Commission shall be deemed to be public servants within the meaning and for the purposes of Chapter IX of the Penal Code.



104. Meetings of the Commission




1. The quorum for any meetings of the Commission shall be three members.









2. 




a.
The Chairman of the Commission shall preside at all meetings of the Commission and in the absence of the Chairman from any meeting of the Commission, a member elected by the members present from amongst themselves shall preside at such meeting.






b.
Decisions of the Commission shall be by a majority of the members present and voting at the meeting at which the decision is taken, and in the event of an equality of votes, the Chairman or the member presiding at the meeting shall have a casting vote.






3. The Commission shall have power to act notwithstanding any vacancy in the membership of the Commission, and no act or proceeding or decision of the Commission shall be invalid or be deemed to be invalid by reason only of such vacancy or any defect in the appointment of a member.



104A. Finality of decisions and immunity from suit


Subject to the jurisdiction conferred on the Supreme Court under paragraph (1) of Article 126, Article 104H and Article 130 and on the Court of Appeal by Article 144 and the jurisdiction conferred on any court by any law to hear and determine election petitions or Referendum petitions–







a.
no court shall have the power or jurisdiction to entertain or hear or decide or call in question on any ground and in any manner whatsoever, any decision, direction or act of the Commission, made or done or purported to have been made or done under the Constitution or under any law relating to the holding of an election or the conduct of a Referendum as the case may be, which decisions, directions or acts shall be final and conclusive; and






b.
no suit or prosecution or other proceeding shall lie against any member or officer of the Commission for any act or thing which in good faith is done or purported to be done by him in the performance of his duties or the discharge of his functions under the Constitution or under any law relating to the holding of an election or the conduct of a Referendum as the case may be.





104B. Powers, functions and duties of the Commission




1. The Commission shall exercise, perform and discharge all such powers, duties and functions conferred or imposed on or assigned to –







a.
the Commission; or






b.
the Commissioner-General of Elections,




by the Constitution, and by the law for the time being relating to the election of the President, the election of Members of Parliament, the election of members of Provincial Councils, the election of members of Local Authorities and the conduct of Referenda, including but not limited to all the powers, duties and functions relating to the preparation and revision of registers of electors for the purposes of such elections and Referenda and the conduct of such elections and Referenda.




2. It shall be the duty of the Commission to secure the enforcement of all laws relating to the holding of any such election or the conduct of Referenda and it shall be the duty of all authorities of the State charged with the enforcement of such laws, to co-operate with the Commission to secure such enforcement.




3. The Commission shall be responsible and answerable to Parliament in accordance with the provisions of the Standing Orders of Parliament for the exercise, performance and discharge of its powers, duties and functions and shall forward to Parliament for each calendar year a report of its activities for such year.









4. 




a.
The Commission shall have the power during the period of an election, to prohibit the use of any movable or immovable property belonging to the State or any public corporation –









i.
for the purpose of promoting or preventing the election of any candidate or any political party or independent group contesting at such election;






ii.
by any candidate or any political party or any independent group contesting at such election,







by a direction in writing by the Chairman of the Commission or of the Commissioner-General of Elections on the instruction of the Commission.






b.
It shall be the duty of every person or officer in whose custody or under whose control such property is for the time being, to comply with, and give effect to, such direction.











5. 




a.
The Commission shall have the power to issue from time to time, in respect of the holding of any election or the conduct of a Referendum, such guidelines as the Commission may consider appropriate to any broadcasting or telecasting operator or any proprietor or publisher of a newspaper as the case may be, as the Commission may consider necessary to ensure a free and fair election.






b.
It shall be the duty of the Chairman of the Sri Lanka Broadcasting Corporation, the Chairman of the Sri Lanka Rupavahini Corporation and the Chairman of the Independent Television Network and the Chief Executive Officer of every other broadcasting or telecasting enterprise owned or controlled by the State to take all necessary steps to ensure compliance with such guidelines as are issued to them under sub-paragraph (a).






c.










i.
The Commission shall cause the directions and guidelines referred to in paragraphs 4(a) and paragraph 5(a) to be published in at least one newspaper widely circulated, in the Sinhala, Tamil and English languages.






ii.
Every direction and guideline shall be published in the Gazette and shall come into operation on the date of such publication or on such later date as may be specified in such direction and guideline.






iii.
Every such direction and guideline shall, within three months from the date of publication in the Gazette, be brought before Parliament for approval. Any direction or guideline which is not so approved shall be deemed to be rescinded as from the date of such disapproval, but without prejudice to anything previously done thereunder.





104C. Deployment of Police by the Commission




1. Upon the making of an Order for the holding of an election or the making of a Proclamation requiring the conduct of a Referendum, as the case may be, the Commission shall notify the Inspector-General of Police of the facilities and the number of police officers required by the Commission for the holding or conduct of such election or Referendum, as the case may be.




2. The Inspector-General of Police shall make available to the Commission the facilities and police officers specified in any notification made under paragraph (1) of this Article.




3. The Commission may deploy the police officers and facilities made available to the Commission in such manner as is calculated to promote the conduct of a free and fair election or referendum, as the case may be.




4. Every police officer made available to the Commission under paragraph (2) of this Article, shall be responsible to and act under the direction and control of the Commission during the period of an election.




5. No suit, prosecution or other proceeding, shall lie against any police officer made available to the Commission under this Article for any lawful act or thing in good faith done by such police officer, in pursuance of a direction of the Commission or his functioning under the Commission.



104D. Deployment of Armed Forces


It shall be lawful for the Commission, upon the making of an Order for the holding of an election or the making of a Proclamation requiring the conduct of a Referendum, as the case may be, to make recommendations to the President regarding the deployment of the armed forces of the Republic for the prevention or control of any actions or incidents which may be prejudicial to the holding or conducting of a free and fair election or Referendum, as the case may be.



104E. Commissioner-General of Elections and other officers of the Commission




1. There shall be a Commissioner-General of Elections who shall, subject to the approval of the Constitutional Council, be appointed by the Commission on such terms and conditions as may be determined by the Commission.




2. The Commissioner-General of Elections shall be entitled to be present at meetings of the Commission, except where any matter relating to him is being considered by the Commission. He shall have no right to vote at such meetings.




3. The Commission may appoint such other officers to the Commission on such terms and conditions as may be determined by the Commission.




4. The salaries of the Commissioner-General of Elections and the other officers of the Commission, shall be determined by the Commission and shall be charged on the Consolidated Fund.




5. The Commissioner-General of Elections shall, subject to the direction and control of the Commission, implement the decisions of the Commission and exercise supervision over the officers of the Commission.




6. The Commission may delegate to the Commissioner-General of Elections or other officer of the Commission, any power, duty or function of the Commission and the Commissioner-General of Elections or such officer shall exercise, perform and discharge such power, duty or function, subject to the direction and control of the Commission.




7. The office of the Commissioner-General of Elections shall become vacant –







a.
upon his death;






b.
on his resignation in writing addressed to the Commission;






c.
on his attaining the age of Sixty Five years;






d.
on his removal by the Commission on account of ill health or physical or mental infirmity; or






e.
on his removal by the Commission on the presentation of an address of Parliament in compliance with the provisions of paragraph (8), for such removal on the ground of proved misbehaviour or incapacity.











8. 




a.
The address referred to in sub-paragraph (e) of paragraph (7) of this Article shall be required to be supported by a majority of the total number of Members of Parliament (including those not present) and no resolution for the presentation of such an address shall be entertained by the Speaker or placed on the Order Paper of Parliament, unless notice of such resolution is signed by not less than one-third of the total number of Members of Parliament and sets out full particulars of the alleged misbehaviour or incapacity.






b.
Parliament shall by law or by Standing Orders, provide for all matters relating to the presentation of such an address, including the procedure for the passing of such resolution, the investigation and proof of the alleged misbehaviour or incapacity and the right of the Commissioner-General of Elections to appear and to be heard in person or by representatives.





104F. Returning Officers




1. The Commission shall from time to time by notice published in the Gazette appoint by name or by office a person to be a Returning Officer to each electoral district, and may appoint by name or by office one or more persons to assist the Returning Officer in the performance of his duties.




2. Every Officer appointed under paragraph (1) shall in the performance and discharge of such duties and functions as are assigned to him, be subject to such directions as may be issued by the Commission and shall be responsible and answerable to the Commission therefor.



104G. Public officers


All public officers performing duties and functions at any election or Referenda shall act in the performance and discharge of such duties and functions under the directions of the Commission and shall be responsible and answerable to the Commission therefor.



104GG. Failure to comply with directions to be an offence




1. Any public officer, any employee of any public corporation, business or other undertaking vested in the Government under any other written law and any company registered or deemed to be registered under the Companies Act, No. 7 of 2007, in which the Government or any public corporation or local authority holds fifty per centum or more of the shares of that company, who –







a.
refuses or fails without a reasonable cause to co-operate with the Commission, to secure the enforcement of any law relating to the holding of an election or the conduct of a Referendum; or






b.
fails without a reasonable cause to comply with any directions or guidelines issued by the Commission under sub-paragraph (a) of paragraph (4) or sub-paragraph (a) of paragraph (5), respectively, of Article 104B,




shall be guilty of an offence and shall on conviction be liable to a fine not exceeding one hundred thousand rupees or to imprisonment for a term not exceeding three years or to both such fine and imprisonment.




2. Every High Court established under Article 154P of the Constitution shall have jurisdiction to hear and determine any matter referred to in paragraph (1).



104H. Power of Supreme Court to issue writs




1. The jurisdiction conferred on the Court of Appeal under Article 140 of the Constitution shall, in relation to any matter that may arise in the exercise by the Commission of the powers conferred on it by the Constitution or by any other law, be exercised by the Supreme Court.




2. Every application invoking the jurisdiction referred to in paragraph (1), shall be made within one month of the date of the commission of the act to which the application relates. The Supreme Court shall hear and finally dispose of the application within two months of the filing of the same.



104J. Interpretation


In this Chapter “during the period of an election” shall mean the period commencing on the making of a Proclamation or Order for the conduct of a Referendum or for the holding of an election, as the case may be, and ending on the date on which the result of poll taken at such Referendum or election, as the case may be, is declared.



CHAPTER XV. THE JUDICIARY



105. Establishment of Courts etc




1. Subject to the provisions of the Constitution, the institutions for the administration of justice which protect, vindicate and enforce the rights of the People shall be-







a.
the Supreme Court of the Republic of Sri Lanka,






b.
the Court of Appeal of the Republic of Sri Lanka,






c.
the High Court of the Republic of Sri Lanka and such other Courts of First Instance, tribunals or such institutions as Parliament may from time to time ordain and establish.






2. All courts, tribunals and institutions created and established by existing written law for the administration of justice and for the adjudication and settlement of industrial and other disputes, other than the Supreme Court, shall be deemed to be courts, tribunals and institutions created and established by Parliament. Parliament may replace or abolish, or, amend the powers, duties, jurisdiction and procedure of, such courts, tribunals and institutions.




3. The Supreme Court of the Republic of Sri Lanka and the Court of Appeal of the Republic of Sri Lanka shall each be a superior court of record and shall have all the powers of such court including the power to punish for contempt of itself, whether committed in the court itself or elsewhere, with imprisonment or fine or both as the court may deem fit. The power of the Court of Appeal shall include the power to punish for contempt of any other court, tribunal or institution referred to in paragraph (1) (c) of this Article, whether committed in the presence of such court or elsewhere:


Provided that the preceding provisions of this Article shall not prejudice or affect the rights now or hereafter vested by any law in such other court, tribunal or institution to punish for contempt of itself.




4. Parliament may by law provide for the creation and establishment of courts, tribunals or institutions for the adjudication and settlement of matters relating to the discipline of bhikkus or any dispute between bhikkus or any other dispute relating to the performance of services, in, or in relation to, temples. Such law may, notwithstanding anything to the contrary in this Chapter or Chapter XVI, make provision –







a.
for the appointment, transfer, dismissal and disciplinary control of the member or members of such courts, tribunals or institutions by the President or by such other person or body of persons as may be provided for in such law;






b.
for the exclusion of the jurisdiction of any other institution referred to in paragraph (1) of this Article in relation to such matters and disputes.




In this paragraph the expressions "bhikku" and "temple" shall have the same meanings as in the Buddhist Temporalities Ordinance, as at the commencement of the Constitution.



106. Public sittings




1. The sittings of every court, tribunal or other institution established under the Constitution or ordained and established by Parliament shall subject to the provisions of the Constitution be held in public, and all persons shall be entitled freely to attend such sittings.




2. A judge or presiding officer of any such court, tribunal or other institution may, in his discretion, whenever he considers it desirable-







a.
in proceedings relating to family relations,






b.
in proceedings relating to sexual matters,






c.
in the interests of national security or public safety, or






d.
in the interests of order and security within the precincts of such court, tribunal or other institution.




exclude therefrom such persons as are not directly interested in the proceedings therein.



Independence of the Judiciary



107. Appointment and removal of Judges of the Supreme Court and Court of Appeal




1. The Chief Justice, the President of the Court of Appeal and every other Judge of the Supreme Court and of the Court of Appeal shall, subject to the approval of the Constitutional Council, be appointed by the President by warrant under his hand.




2. Every such Judge shall hold office during good behaviour and shall not be removed except by an order of the President made after an address of Parliament supported by a majority of the total number of Members of Parliament (including those not present) has been presented to the President for such removal on the ground of proved misbehaviour or incapacity:


Provided that no resolution for the presentation of such an address shall be entertained by the Speaker or placed on the Order Paper of Parliament, unless notice of such resolution is signed by not less than one-third of the total number of Members of Parliament and sets out full particulars of the alleged misbehaviour or incapacity.




3. Parliament shall by law or by Standing Orders provide for all matters relating to the presentation of such an address, including the procedure for the passing of such resolution, the investigation and proof of the alleged misbehaviour or incapacity and the right of such Judge to appear and to be heard in person or by representative.




4. Every person appointed to be or to act as Chief Justice, President of the Court of Appeal or a Judge of the Supreme Court or Court of Appeal shall not enter upon the duties of his office until he takes and subscribes or makes and subscribes before the President, the oath or the affirmation set out in the Fourth Schedule.




5. The age of retirement of Judges of the Supreme Court shall be Sixty-five years and of Judges of the Court of Appeal shall be Sixty-three years.



108. Salaries of Judges of the Supreme Court and Court of Appeal




1. The salaries of the Judges of the Supreme Court and of the Court of Appeal shall be determined by Parliament and shall be charged on the Consolidated Fund.




2. The salary payable to, and the pension entitlement of a Judge of the Supreme Court and a Judge of the Court of Appeal shall not be reduced after his appointment.



109. Acting appointments




1. If the Chief Justice or the President of the Court of Appeal is temporarily unable to exercise, perform and discharge the powers, duties and functions of his office, by reason of illness, absence from Sri Lanka or any other cause, the President shall, subject to the approval of the Constitutional Council, appoint another Judge of the Supreme Court, or of the Court of Appeal, as the case may be, to act in the office of Chief Justice, or President of the Court of Appeal, during such period.




2. If any Judge of the Supreme Court or of the Court of Appeal is temporarily unable to exercise, perform and discharge the powers, duties and functions of his office, by reason of illness, absence from Sri Lanka or any other cause, the President may, subject to the approval of the Constitutional Council, appoint another Judge to act as a Judge of the Supreme Court or Court of Appeal, during such period.



110. Performance or discharge of other duties or functions by judges




1. A Judge of the Supreme Court or Court of Appeal may be required by the President of the Republic to perform or discharge any other appropriate duties or functions under any written law.




2. No Judge of the Supreme Court or Court of Appeal shall perform any other office (whether paid or not) or accept any place of profit or emolument, except as authorized by the Constitution or by written law or with the written consent of the President.




3. No person who has held office as a permanent Judge of the Supreme Court or of the Court of Appeal may appear, plead, act or practise in any court, tribunal or institution as an Attorney-at-law at any time without the written consent of the President.



111. Appointment, removal and disciplinary control of Judges of the High Court




1. There shall be a High Court of Sri Lanka, which shall exercise such jurisdiction and powers as Parliament may by law vest or ordain.




2. The Judges of the High Court shall –







a.
on the recommendation of the Judicial Service Commission, be appointed by the President by warrant under his hand and such recommendation shall be made after consultation with the Attorney-General;






b.
be removable and be subject to the disciplinary control of the president on the recommendation of the Judicial Service Commission.






3. Subject to the provisions of paragraph (2) of this Article, Parliament may by law provide for matters relating to the retirement of the Judge of such High Court.




4. Any Judge of the High Court may resign his office by writing under his hand addressed to the President.



111A. Commissioners of the High Court




1. Where the Minister in charge of the subject of Justice represents to the President that it is expedient that the number of the Judges exercising the jurisdiction and powers of the High Court in any judicial zone should be temporarily increased the President may, on the recommendation of the Judicial Service Commission, by warrant, appoint, one or more Commissioners of the High Court to exercise the jurisdiction and powers of the High Court within such judicial zone as is specified in the warrant of appointment of such Commissioner of the High Court.




2. Every Commissioner of the High Court appointed under paragraph (1) shall hold office for the period specified in his warrant of appointment and shall be removable, and be subject to disciplinary control, by the President, on the recommendation of the Judicial Service Commission.




3. Every Commissioner of the High Court appointed under paragraph (1) may, during his tenure of office, exercise, according to law, such jurisdiction and powers as is, or are, vested or ordained in the High Court by Parliament and shall be invested with all the rights, powers privileges and immunities (except such rights and privileges as relate to tenure of office) of a Judge of the High Court, and for this purpose, a reference to a “Judge of the High Court” in the Constitution or other written law shall, unless the context otherwise requires, be deemed to include a reference to a “Commissioner of the High Court”.



111B. Fiscal for the whole island


There shall be a Fiscal, who shall be the Fiscal for the whole Island and who shall exercise supervision and control over Deputy Fiscals attached to all Courts of First Instance.



111C. Interference with judiciary an offence




1. Every judge, presiding officer, public officer or other person entrusted by law with judicial powers or functions or with functions under this Chapter or with similar functions under any law enacted by Parliament shall exercise and perform such powers and functions without being subject to any direction or other interference proceeding from any other person except a superior court, tribunal, institution or other person entitled under law to direct or supervise such judge, presiding officer, public officer or such other person in the exercise or performance of such powers or functions.




2. Every person who, without legal authority, interferes or attempts to interfere with the exercise or performance of the judicial powers or functions of any judge, presiding officer, public officer or such other person as is referred to in paragraph (1) of this Article, shall be guilty of an offence punishable by the High Court on conviction after trial without a jury with imprisonment of either description for a term which may extend to a period of one year or with fine or with both such imprisonment and fine and may, in addition, be disqualified for a period not exceeding seven years from the date of such conviction from being an elector and from voting at a Referendum or at any election of the President of the Republic or at any election of a Member of Parliament or any local authority or from holding any public office and from being employed as a public officer.



CHAPTER XVA. JUDICIAL SERVICE COMMISSION



111D. Constitution of the Judicial Service Commission




1. There shall be a Judicial Service Commission (in this Chapter referred to as the “Commission”) consisting of the Chief Justice and the two most senior Judges of the Supreme Court appointed by the President, subject to the approval of the Constitutional Council.




2. Where the Chief Justice and the two most Senior Judges of the Supreme Court are Judges who have not had any judicial experience serving as a Judge of a Court of First Instance, the Commission shall consist of the Chief Justice, the senior most Judge of the Supreme Court and the next most senior Judge of such Court, who has had experience as a Judge of a Court of First Instance.




3. The Chief Justice shall be the Chairman of the Commission.



111E. Meetings of the Commission




1. The quorum for any meeting of the Commission shall be two members of the Commission.




2. A Judge of the Supreme Court appointed as a member of the Commission shall, unless he earlier resigns his office or is removed therefrom as hereinafter provided or ceases to be a Judge of the Supreme Court, hold office for a period of three years from the date of his appointment, but shall be eligible for re-appointment.




3. All decisions of the Commission shall be made by a majority of the members present, and in the event of an equality of votes, the Chairman of the meeting shall have a casting vote.




4. The Commission shall have power to act notwithstanding any vacancy in its membership and no act or proceeding of the Commission shall be, or be deemed to be invalid by reason only of such vacancy or any defect in the appointment of a member.




5. The President may grant to any member of the Commission leave from duties and may appoint subject to the approval of the Constitutional Council, a person qualified to be a member of the Commission to be a temporary member for the period of such leave.




6. The President may, with the approval of the Constitutional Council, and for cause assigned, remove from office any member of the Commission.



111F. Allowances of members of the Commission


A member of the Commission shall be paid such allowances as may be determined by Parliament. Such allowances shall be charged on the Consolidated Fund and shall not be reduced during the period of office of a member and shall be in addition to the salary and other allowances attached to and received from, the substantive appointment:


Provided that until the amount to be paid as allowances is determined under the provisions of this Article, the members of the Commission shall continue to receive as allowances, such amount as they were receiving on the day immediately preceding the date on which this Chapter comes into operation.



111G. Secretary to the Commission


There shall be a Secretary to the Commission who shall be appointed by the Commission from among senior judicial officers of the Courts of First Instance.



111H. Powers of the Commission




1. The Judicial Service Commission is hereby vested with the Power to







a.
transfer judges of the High Court;






b.
appoint, promote, transfer, exercise disciplinary control and dismiss judicial officers and scheduled public officers.






2. The Commission may make –







a.
rules regarding training of Judges of the High Court, the schemes for recruitment and training, appointment, promotion and transfer of judicial officers and scheduled public officers;






b.
provision for such matters as are necessary or expedient for the exercise, performance and discharge of the powers, duties and functions of the Commission.






3. The Chairman of the Commission or any Judge of the Supreme Court or Judge of the Court of Appeal as the case may be, authorized by the Commission shall have power and authority to inspect any Court of First Instance, or the records, registers and other documents maintained in such Court, or hold such inquiry as may be necessary.




4. The Commission may by Order published in the Gazette delegate to the Secretary to the Commission the power to make transfers in respect of scheduled public officers, other than transfers involving increase of salary, or to make acting appointments in such cases and subject to such limitations as may be specified in the Order.



111J. Judicial officers and scheduled public officers may resign


Any judicial officer or scheduled public officer may resign his office by writing under his hand addressed to the Chairman of the Commission.



111K. Immunity from legal proceedings


No suit or proceeding shall lie against the Chairman, Member or Secretary or Officer of the Commission for any lawful act which in good faith is done in the performance of his duties or functions as such Chairman, Member, Secretary or Officer of the Commission.



111L. Interference with the Commission and offence




1. Every person who otherwise than in the course of such persons lawful duty, directly or indirectly, alone or by or with any other person, in any manner whatsoever, influences or attempts to influence any decision or order made by the Commission or to so influence any member thereof, shall be guilty of an offence and shall on conviction be liable to a fine not exceeding one hundred thousand rupees or to imprisonment for a term not exceeding three years or to both such fine and imprisonment:


Provided however that the giving of a certificate or testimonial to any applicant or candidate for any judicial office or scheduled public office shall not be an offence.




2. Every High Court established under Article 154P of the Constitution shall have jurisdiction to hear and determine any matter referred to in paragraph (1).



111M. Interpretation




a. In this Chapter –







•
“Appointment” includes the appointment to act in any office referred to in this Chapter.






•
“Judicial officer” means any person who holds office as judge, presiding officer or member of any Court of First Instance, tribunal or institution created and established for the administration of Justice or for the adjudication of any labour or other dispute, but does not include a Judge of the Supreme Court or of the Court of Appeal or of the High Court or a person who performs arbitral functions or a public officer whose principal duty is not the performance of functions of a judicial nature; and






•
“Scheduled public officer” means the Registrar of the Supreme Court, the Registrar of the Court of Appeal, the Registrar, Deputy Registrar or Assistant Registrar of the High Court or any Court of First Instance, the Fiscal, the Deputy Fiscal of the Court of Appeal or High Court and any Court of First Instance, any public officer employed in the Registry of the Supreme Court, Court of Appeal or High Court or any Court of First Instance included in a category specified in the Fifth Schedule or such other categories as may be specified by Order made by the Minister in charge of the subject of Justice and approved by Parliament and published in the Gazette.






b. No court, tribunal or institution shall have jurisdiction to entertain or to determine the question whether or not a person is a judicial officer within the meaning of the Constitution, but such question shall be determined solely by the Commission, whose decision thereon shall be final and conclusive.




c. No act of such person or proceeding held before such person, prior to such determination as is referred to in sub-paragraph (b), shall be deemed to be invalid by reason of such determination.




112. [Repealed]




113. [Repealed]




113A. [Repealed]




114. [Repealed]




115. [Repealed]




116. [Renumbered as Article 111C]




117. [Repealed]



CHAPTER XVI. THE SUPERIOR COURTS



The Supreme Court



118. General jurisdiction of Supreme Court


The Supreme Court of the Republic of Sri Lanka shall be the highest and final superior Court of record in the Republic and shall subject to the provisions of the Constitution exercise –







a.
jurisdiction in respect of constitutional matters;






b.
jurisdiction for the protection of fundamental rights;






c.
final appellate jurisdiction;






d.
consultative jurisdiction;






e.
jurisdiction in election petitions;






f.
jurisdiction in respect of any breach of the privileges of Parliament; and






g.
jurisdiction in respect of such other matters which Parliament may by law vest or ordain.





119. Constitution of Supreme Court




1. The Supreme Court shall consist of the Chief Justice and of not less than six and not more than ten other Judges who shall be appointed as provided in Article 107.




2. The Supreme Court shall have power to act notwithstanding any vacancy in its membership, and no act or proceeding of the Court shall be, or shall be deemed to be, invalid by reason only of any such vacancy or any defect in the appointment of a Judge.



120. Constitutional Jurisdiction of the Supreme Court


The Supreme Court shall have sole and exclusive jurisdiction to determine any question as to whether any Bill or any provision thereof is inconsistent with the Constitution:


Provided that-







a.
in the case of a Bill described in its long title as being for the amendment of  any provision of the Constitution, or for the repeal and replacement of the Constitution, the only question which the Supreme Court may determine is whether such Bill requires approval by the People at a Referendum by virtue of the provisions of Article 83;






b.
where the Cabinet of Ministers certifies that a Bill which is described in its long title as being for the amendment of any provisions of the Constitution, or for the repeal and replacement of the Constitution, intended to be passed with the special majority required by Article 83 and submitted to the People by Referendum, the Supreme Court shall have and exercise no jurisdiction in respect of such Bill;






c.
where the Cabinet of Ministers certifies that any provision of any Bill which is not described in its long title as being for the amendment of any provision of the Constitution, or for the repeal and replacement of the Constitution is intended to be passed with the special majority required by Article 84, the only question which the Supreme Court may determine is whether such Bill requires approval by the People at a Referendum by virtue of the provisions of Article 83 or whether such Bill is required to comply with paragraphs (1) and (2) Of Article 82; or






d.
where the Cabinet of Ministers certifies that any provision of any Bill which is not described in its long title as being for the amendment of any provision of the Constitution or for the repeal and replacement of the Constitution is intended to be passed with the special majority required by Article 84, the only question which the Supreme Court may determine is whether any other provision of such Bill requires to be passed with the special majority required by Article 84 or whether any provision of such Bill requires the approval by the People at a Referendum by virtue of the provisions of Article 83 or whether such Bill is required to comply with the provisions of paragraphs (1) and (2) of Article 82.





121. Ordinary exercise of constitutional jurisdiction in respect of Bills




1. The jurisdiction of the Supreme Court to ordinarily determine any such question as aforesaid may be invoked by the President by a written reference addressed to the Chief Justice, or by any citizen by a petition in writing addressed to the Supreme Court. Such reference shall be made, or such petition shall be filed, within one week of the Bill being placed on the Order Paper of the Parliament, and a copy thereof shall at the same time be delivered to the Speaker. In this paragraph "citizen " includes a body, whether incorporated or unincorporated, if not less than three-fourths of the members of such body are citizens.




2. Where the jurisdiction of the Supreme Court has been so invoked no proceedings shall be had in Parliament in relation to such Bill until the determination of the Supreme Court has been made, or the expiration of a period of three weeks from the date of such reference or petition, whichever occurs first.




3. The Supreme Court shall make and communicate its determination to the President and to the Speaker within three weeks of the making of the reference or the filing of the petition, as the case may be.




122. [Repealed].



123. Determination of Supreme Court in respect of Bills




1. The determination of the Supreme Court shall be accompanied by the reasons therefor, and shall state whether the Bill or any provision thereof is inconsistent with the Constitution and if so, which provision or provisions of the Constitution.




2. Where the Supreme Court determined that the Bill or any provision thereof is inconsistent with the Constitution, it shall also state-







a.
whether such Bill is required to comply with the Provisions Of paragraphs (1) and (2) of Article 82; or






b.
whether such Bill or any provision thereof may only be passed by the special majority required under the provisions of paragraph (2) of Article 84; or






c.
whether such Bill or any provision thereof requires to be passed by the special majority required under the provisions of paragraph (2) of Article 84 and approved by the People at a Referendum by virtue of the provisions of Article 83,




and may specify the nature of the amendments which would make the Bill or such provision cease to be inconsistent.




3. [Repealed].




4. Where any Bill, or the provision of any Bill, has been determined, or is deemed to have been determined to be inconsistent with the Constitution, such Bill or such provision shall not be passed except in the manner stated in the determination of the Supreme Court:


Provided that it shall be lawful for such Bill to be passed after, such amendment as would make the Bill cease to be inconsistent with the Constitution.



124. Validity of Bills and legislative process not to be questioned


Save as otherwise provided in Articles 120 and 121, no court or tribunal created and established for the administration of justice, or other institution, person or body of persons shall in relation to any Bill, have power or jurisdiction to inquire into, or pronounce upon, the constitutionality of such Bill or its due compliance with the legislative process, on any ground whatsoever.



125. Constitutional jurisdiction in the interpretation of the Constitution




1. The Supreme Court shall have sole and exclusive jurisdiction to hear and determine any question relating to the interpretation of the Constitution, and accordingly, whenever any such question arises in the course of any proceeding in any other court or tribunal or other institution empowered by law to administer justice or to exercise judicial or quasi-judicial functions, such question shall forthwith be referred to the Supreme Court for determination. The Supreme Court may direct that further proceedings be stayed pending the determination of such question.




2. The Supreme Court shall determine such question within two months of the date of reference and make any such consequential order as the circumstances of the case may require.



126. Fundamental rights jurisdiction and its exercise




1. The Supreme Court shall have sole and exclusive jurisdiction to hear and determine any question relating to the infringement or imminent infringement by executive or administrative action of any fundamental right or language right declared and recognized by Chapter III or Chapter IV.




2. Where any person alleges that any such fundamental right or language right relating to such person has been infringed or is about to be infringed by executive or administrative action, he may himself or by an attorney-at-law on his behalf, within one month thereof, in accordance with such rules of court as may be in force, apply to the Supreme Court by way of petition in writing addressed to such Court praying for relief or redress in respect of such infringement. Such application may be proceeded with only with leave to proceed first had and obtained from the Supreme Court, which leave may be granted or refused, as the case may be, by not less than two Judges.




3. Where in the course of hearing in the Court of Appeal into an application for orders in the nature of a writ of habeas corpus, certiorari, prohibition, procedendo, mandamus or quo warranto, it appears to such Court that there is prima facie evidence of an infringement or imminent infringement of the provisions of Chapter III or Chapter IV by a party to such application, such Court shall forthwith refer such matter for determination by the Supreme Court.




4. The Supreme Court shall have power to grant such relief or make such directions as it may deem just and equitable in the circumstance in respect of any petition or reference referred to in paragraphs (2) and (3) of this Article or refer the matter back to the Court of Appeal if in its opinion there is no infringement of a fundament right or language right.




5. The Supreme Court shall hear and finally dispose of any petition or reference under this Article within two months of the filing of such petition or the making of such reference.



127. Appellate jurisdiction




1. The Supreme Court shall, subject to the Constitution, be the final Court of civil and criminal appellate jurisdiction for and within the Republic of Sri Lanka for the correction of all errors in fact or in law which shall be committed by the Court of Appeal or any Court of First Instance, tribunal or other institution and the judgments and orders of the Supreme Court shall in all cases be final and conclusive in all such matters.




2. The Supreme Court shall, in the exercise of its jurisdiction, have sole and exclusive cognizance by way of appeal from any order, judgment, decree, or sentence made by the Court of Appeal, where any appeal lies in law to the Supreme Court and it may affirm, reverse or vary any such order, judgment, decree or sentence of the Court of Appeal and may issue such directions to any Court of First Instance or order a new trial or further hearing in any proceedings as the justice of the case may require, and may also call for and admit fresh or additional evidence if the interests of justice so demands and may in such event, direct that such evidence be recorded by the Court of Appeal or any Court of First Instance.



128. Right of appeal




1. An appeal shall lie to the Supreme Court from any final order, Judgment, decree or sentence of the Court of Appeal in any matter or proceedings, whether civil or criminal, which involves a substantial question of law, if the Court of Appeal grants leave to appeal to the Supreme Court ex mero motu or, at the instance of any aggrieved party to such matter or proceedings;




2. The Supreme Court may, in its discretion, grant special leave to appeal to the Supreme Court from any final or interlocutory order, judgment, decree, or sentence made by the Court of Appeal in any matter or proceedings, whether civil or criminal, where the Court of Appeal has refused to grant leave to appeal to the Supreme Court, or where in the opinion of the Supreme Court, the case or matter is fit for, review by the Supreme Court:


Provided that the Supreme Court shall grant leave to appeal in every matter or proceedings in which it is satisfied that the question to be decided is of public or general importance.




3. Any appeal from an order or judgment of the Court of Appeal, made or given in the exercise of its Jurisdiction under Article 139, 140, 141, 142 or 143 to which the President, a Minister, a Deputy Minister or a public officer in his official capacity is a party, shall be heard and determined within two months of the date of filing thereof.




4. An appeal shall lie directly to the Supreme Court on any matter and in the manner specifically provided for by any other law passed by Parliament.



129. Consultative jurisdiction




1. If at any time it appears to the President of the Republic that a question of law or fact has arisen or is likely to arise which is of such nature and of such public importance that it is expedient to obtain the opinion of the Supreme Court upon it, he may refer that question to that Court for consideration and the Court may, after such hearing as it thinks fit, within the period specified in such reference or within such time as may be extended by the President, report to the President its opinion thereon.




2. Where the Speaker refers to the Supreme Court for inquiry and report all or any of the allegation or allegations, as the case may be, contained in any such resolution as is referred in Article 38 (2) (a), the Supreme Court shall in accordance with Article 38 (2) (d) inquire into such allegation or allegations and shall report its determination to the Speaker within two months of the date of reference.




3. Such opinion, determination and report shall be expressed after consideration by at least five Judges of the Supreme Court, of whom, unless he otherwise directs, the Chief Justice shall be one.




4. Every proceeding under paragraph (1) of this Article shall be held in private unless the Court for special reasons otherwise directs.



130. Jurisdiction in election and referendum petitions


The Supreme Court shall have the power to hear and determine and make such orders as provided for by law on –







a.
any legal proceeding relating to election of the President or the validity of a referendum.






b.
any appeal from an order or judgment of the Court of Appeal in an election petition case:




Provided that the hearing and determination of a proceeding relating to the election of the President or the validity of a referendum shall be by at least five Judges of the Supreme Court of whom, unless he otherwise directs, the Chief Justice shall be one.



131. Jurisdiction in respect of the breaches of Parliamentary privileges


The Supreme Court shall have according to law the power to take cognizance of and punish any person for the breach of the privileges of Parliament.



132. Sittings of the Supreme Court




1. The several jurisdictions of the Supreme Court shall be ordinarily exercised at Colombo unless the Chief Justice otherwise directs.




2. The jurisdiction of the Supreme Court may be exercised in different matters at the same time by the several Judges of that Court sitting apart:


Provided that its jurisdiction shall, subject to the provisions of the Constitution, be ordinarily exercised at all times by not less than three Judges of the Court sitting together as the Supreme Court.




3. The Chief Justice may-







i.
of his own motion; or






ii.
at the request of two or more Judges hearing any matter; or






iii.
on the application of a party to any appeal, proceeding or matter if the question involved is in the opinion of the Chief Justice one of general and public importance, direct that such appeal, proceeding or matter be heard by a Bench comprising five or more Judges of the Supreme Court.






4. The judgment of the Supreme Court shall, when it is not an unanimous decision, be the decision of the majority.



133. Appointment of ad hoc Judges




1. If at any time there should not be a quorum of the Judges of the Supreme Court available to hold or continue any sittings of the Court, the Chief Justice may with the previous consent of the President request in writing the attendance at the sittings of the Court as an ad hoc Judge, for such period as may be necessary, of the President of the Court of Appeal or any Judge of the Court of Appeal.




2. It shall be the duty of such a Judge who had been so requested, in priority to other duties of his office, to attend the sittings of the Supreme Court at the time and for the period for which his attendance is required, and while so attending he shall have all the jurisdictions, powers and privileges, and shall perform the duties, of a Judge of the Supreme Court:



134. Right to be heard by the Supreme Court




1. The Attorney-General shall be noticed and have the right to be heard in all proceedings in the Supreme Court in the exercise of its jurisdiction under Articles 120, 121, 125, 126, 129 (1) and 131.




2. Any party to any proceedings in the Supreme Court in the exercise of its jurisdiction shall have the right to be heard in such proceedings either in person or by representation by an attorney-at-law.




3. The Supreme Court may in its discretion grant to any other person or his legal representative such hearing as may appear to the Court to be necessary in the exercise of its jurisdiction under this Chapter.



135. Registry of the Supreme Court and office of Registrar


The Registry of the Supreme Court shall be in charge of an officer designated the Registrar of the Supreme Court who shall be subject to the supervision, direction and control of the Chief Justice.



136. Rules of the Supreme Court




1. Subject to the provisions of the Constitution and of any law the Chief Justice with any three Judges of the Supreme Court nominated by him, may, from time to time, make rules regulating generally the practice and procedure of the Court including –







a.
rules as to the procedure for hearing appeals and other matters pertaining to appeals including the terms under which appeals to the Supreme Court and the Court of Appeal are to be entertained and provision for the dismissal of such appeals for non-compliance with such rules;






b.
rules as to the proceedings in the Supreme Court and Court of Appeal in the exercise of the several jurisdictions conferred on such Courts by the Constitution or by any law, including the time within which such matters may be instituted or brought before such Courts and the dismissal of such matters for non-compliance with such rules;






c.
rules as to the granting of bail;






d.
rules as to the stay of proceedings;






e.
rules providing for the summary determination of any appeal or any other matter before such Court by petition or otherwise, which appears to the Court to be frivolous and vexatious or brought for the purpose of delay;






f.
the preparation of copies of records for the purpose of appeal or other proceedings in the Supreme Court and Court of Appeal;






g.
the admission, enrolment, suspension and removal of attorneys-at-law and the rules of conduct and etiquette for such attorneys-at-law;






h.
the attire of Judges, attorneys-at-law, officers of court and persons attending the courts in Sri Lanka whether established by the Constitution, or by Parliament or by existing law;






i.
the manner in which panels of jurors may be prepared, and the mode of summoning, empanelling and challenging of jurors;






j.
proceedings of Fiscals and other ministerial officers of such courts and the process of such courts and the mode of executing the same;






k.
the binding effect of the decisions of the Supreme Court;






l.
all matters of practice and procedure including the nature and extent of costs that may be awarded, the manner in which such costs may be taxed and the stamping of documents in the Supreme Court, Court of Appeal, High Court and Courts of First Instance not specially provided by or under any law.






2. Every rule made under this Article shall be published in the Gazette and shall come into operation on the date of such publication or on such later date as may be specified in such rule.




3. All rules made under this Article shall as soon as convenient after their publication in the Gazette be brought before Parliament for approval. Any such rule which is not so approved shall be deemed to be rescinded as from the date it was not so approved, but without prejudice to anything previously done thereunder.




4. The Chief Justice and any three Judges of the Supreme Court nominated by him may amend, alter or revoke any such rules of court and such amendment, alteration or revocation of the rules will operate in the like manner as set out in the preceding paragraph with reference to the making of the rules of court.



The Court of Appeal



137. The Court of Appeal


The Court of Appeal shall consist of the President of the Court of Appeal and not less than six and not more than eleven other Judges who shall be appointed as provided in Article 107.



138. Jurisdiction of the Court of Appeal




1. The Court of Appeal shall have and exercise subject to the provisions of the Constitution or of any law, an appellate jurisdiction for the correction of all errors in fact or in law which shall be committed by the High Court, in the exercise of its appellate or original jurisdiction or by any Court of First Instance, tribunal or other institution and sole and exclusive cognizance, by way of appeal, revision and restitutio in integrum, of all causes, suits, actions, prosecutions, matters and things of which such High Court, Court of First Instance tribunal or other institution may have taken cognizance:


Provided that no judgment, decree or order of any court shall be reversed or varied on account of any error, defect or irregularity, which has not prejudiced the substantial rights of the parties or occasioned a failure of justice.




2. The Court of Appeal shall also have and exercise all such powers, and jurisdiction, appellate and original, as Parliament may by law vest or ordain.



139. Powers in appeal




1. The Court of Appeal may in the exercise of its jurisdiction, affirm, reverse, correct or modify any order, judgment, decree or sentence according to law or it may give directions to such Court of First Instance, tribunal or other institution or order a new trial or further hearing upon such terms as the Court of Appeal shall think fit.




2. The Court of Appeal may further receive and admit new evidence additional to, or supplementary of, the evidence already taken in the Court of First Instance touching the matters at issue in any original case, suit, prosecution or action, as the justice of the case may require.



140. Power to issue writs, other than writs of habeas corpus


Subject to the provisions of the Constitution, the Court of Appeal shall have full power and authority to inspect and examine the records of any Court of First Instance or tribunal or other institution, and grant and issue, according to law, orders in the nature of writs of certiorari, prohibition, procedendo, mandamus and quo warranto against the judge of any Court of First Instance or tribunal or other institution or any other person:


Provided that Parliament may by law provide that in any such category of cases as may be specified in such law, the jurisdiction conferred on the Court of Appeal by the preceding provisions of this Article shall be exercised by the Supreme Court and not by the Court of Appeal.



141. Power to issue writs of habeas corpus


The Court of Appeal may grant and issue orders in the nature of writs of habeas corpus to bring up before such Court-







a.
the body of any person to be dealt with according to law; or






b.
the body of any person illegally or improperly detained in public or private custody,




and to discharge or remand any person so brought up or otherwise deal with such person according to law:


Provided that it shall be lawful for the Court of Appeal to require the body of such person to be brought up before the most convenient Court of First Instance and to direct the judge of such court to inquire into and report upon the acts of the alleged imprisonment or detention and to make such provision for the interim custody of the body produced as to such court shall seem right; and the Court of Appeal shall upon the receipt of such report, make order to discharge or remand the person so alleged to be imprisoned or detained or otherwise deal with such person according to law, and the Court of First Instance shall conform to, and carry into immediate effect, the order so pronounced or made by the Court of Appeal:


Provided further that if provision be made by law for the exercise by any court, of jurisdiction in respect of the custody and control of minor children, then the Court of Appeal, if satisfied that any dispute regarding the custody of any such minor child may more properly be dealt with by such court, direct the parties to make application in that court in respect of the custody of such minor child.



142. Power to bring up and remove prisoners


The Court of Appeal may direct-







i.
that a prisoner detained in any prison be brought before a court-martial  of any Commissioners acting under the authority of any Commission from the President of the Republic for trial or to be examined relating to any matters pending before any such court-martial or Commissioners respectively; or






ii.
that a prisoner detained in prison be removed from one custody to another for purposes of trial.





143. Power to grant injunctions


The Court of Appeal shall have the power to grant and issue injunctions to prevent any irremediable mischief which might ensure before a party making an application for such injunction could prevent the same by bringing an action in any Court of First Instance:


Provided that it shall not be lawful for the Court of Appeal to grant an injunction to prevent a party to any action in any court from appealing to or prosecuting an appeal to the Court of Appeal or to prevent any party to any action in any court from insisting upon any ground of action, defence or appeal, or to prevent any person from suing or prosecuting in any court, except where such person has instituted two separate actions in two different courts for and in respect of the same cause of action, in which case the Court of Appeal shall have the power to intervene by restraining him from prosecuting one or other of such actions as to it may seem fit.



144. Parliamentary election petitions


The Court of Appeal shall have and exercise jurisdiction to try election petitions in respect of the election to the membership of Parliament in terms of any law for the time being applicable in that behalf.



145. Inspection of records


The Court of Appeal may, ex mero motu or on any application made, call for, inspect and examine any record of any Court of First Instance and in the exercise of its revisionary powers may make any order thereon as the interests of justice may require.



146. Sittings of the Court of Appeal




1. The Court of Appeal shall ordinarily exercise its jurisdiction at Colombo:


Provided however that the Chief Justice may from time to time when he deems it so expedient direct that the Court of Appeal shall hold its sittings and exercise its jurisdiction in any judicial zone or district, specified in the direction.




2. The jurisdiction of the Court of Appeal may be exercised in different matters at the same time by the several judges of the Court sitting apart:


Provided that –







a.
its jurisdiction in respect of-









i.
judgments and orders of the High Court pronounced at a trial at Bar, shall be exercised by at least three Judges of the Court; and






ii.
other judgments and orders of the High Court, shall be exercised by at least two Judges of the Court;






b.
its jurisdiction in respect of its powers under Article 144 shall be exercised by the President of the Court of Appeal or any judge of that Court nominated by the President or one or more of such Judges nominated by the President of whom such President may be one;






c.
its jurisdiction in respect of other matters, shall be exercised by a single Judge of the Court, unless the President of the Court of Appeal by general or special order otherwise directs.






3. In the event of any difference of opinion between two Judges constituting the Bench, the decision of the Court shall be suspended until three Judges shall be present to review such matter.




4. The judgment of the Court of Appeal, shall when it is not an unanimous decision, be the decision of the majority.



147. Registry of the Court of Appeal and office of Registrar


The Registry of the Court of Appeal shall be in charge of an Officer designated as the Registrar of the Court of Appeal who shall be subject to the supervision, direction and control of the President of the Court of Appeal.



CHAPTER XVII. FINANCE



148. Control of Parliament over public finance


Parliament shall have full control over public finance. No tax, rate or any other levy shall be imposed by any local authority or any other public authority, except by or under the authority of a law passed by Parliament or of any existing law.



149. Consolidated Fund




1. The funds of the Republic not allocated by law to specific purposes shall form one Consolidated Fund into which shall be paid the produce of all taxes, imposts, rates and duties and all other revenues and receipts of the Republic not allocated to specific purposes.




2. The interest on the public debt, sinking fund payments, the costs, charges and expenses incidental to the collection, management and receipt of the Consolidated Fund and such other expenditure as Parliament may determine shall be charged on the Consolidated Fund.



150. Withdrawals of sums from Consolidated Fund




1. Save as otherwise expressly provided in paragraphs (3) and (4) of this Article, no sum shall be withdrawn from the Consolidated Fund except under the authority of a warrant under the hand of the Minister in charge of the subject of Finance.




2. No such warrant shall be issued unless the sum has by resolution of Parliament or by any law been granted for specified public services for the financial year during which the withdrawal is to take place or is otherwise lawfully, charged on the Consolidated Fund.




3. Where the President dissolves Parliament before the Appropriation Bill for the financial year has passed into law, he may, unless Parliament shall have already made provision, authorize the issue from the Consolidated Fund and the expenditure of such sums as he may consider necessary for the public services until the expiry of a period of three months from the date on which the new Parliament is summoned to meet.




4. Where the President dissolves Parliament and fixes a date or dates for a General Election the President may, unless Parliament has already made provision in that behalf, authorize the issue from the Consolidated Fund and the expenditure of such sums as he may, after consultation with the Commissioner of Elections, consider necessary for such elections.



151. Contingencies Fund




1. Notwithstanding any of the provisions of Article 149, Parliament may by law create a Contingencies Fund for the purpose of providing for urgent and unforeseen expenditure.




2. The Minister in charge of the subject of Finance, if satisfied –







a.
that there is need for any such expenditure, and






b.
that no provision for such expenditure exists,




may, with the consent of the President, authorize provision to be made therefor by an advance from the Contingencies Fund.




3. As soon as possible after every such advance, a Supplementary Estimate shall be presented to Parliament for the purpose of replacing the amount so advanced.



152. Special provisions as to Bill affecting public revenue


No Bill or motion, authorizing the disposal of, or the imposition of charges upon, the Consolidated Fund or other funds of the Republic, or the imposition of any tax or the repeal, augmentation or reduction of any tax for the time being in force shall be introduced in Parliament except by a Minister, and unless such Bill or motion has been approved either by the Cabinet of Ministers or in such manner as the Cabinet of Ministers may authorize.



153. Auditor-General




1. There shall be an Auditor-General who shall be a qualified Auditor, and subject to the approval of the Constitutional Council, be appointed by the President and shall hold office during good behaviour.




2. The salary of the Auditor-General shall be determined by Parliament, shall be charged on the Consolidated Fund and shall not be diminished during his term of office.




3. The office of the Auditor-General shall become vacant –







a.
upon his death;






b.
on his resignation in writing addressed to the President;






c.
on his attaining the age of sixty years;






d.
on his removal by the President on account of ill health or physical or mental infirmity; or






e.
on his removal by the President upon an address of Parliament.






4. Whenever the Auditor-General is unable to discharge functions of his office, the President may, subject to the approval of the Constitutional Council, appoint a person to act in the place of the Auditor-General.



153A. Constitution of the Audit Service Commission




1. There shall be an Audit Service Commission (in this Chapter referred to as “Commission”), which shall consist of the Auditor-General who shall be the Chairman of the Commission, and the following members appointed by the President on the recommendation of the Constitutional Council:-







a.
two retired officers of the Auditor-General’s Department, who have held office as a Deputy Auditor-General or above;






b.
a retired judge of the Supreme Court, Court of Appeal or the High Court of Sri Lanka; and






c.
a retired Class I officer of the Sri Lanka Administrative Service.











2. 




a.
A person appointed as a member of the Commission shall hold office for three years, unless he,–









i.
earlier resigns from his office, by letter addressed to the President;






ii.
is removed from office as hereinafter provided; or






iii.
becomes a Member of Parliament or a member of a Provincial Council or any local authority.






b.
A person appointed as a member of the Commission shall be eligible to be appointed for a further term of office, on the recommendation of the Constitutional Council.






3. The President may for cause assigned and with the approval of the Constitutional Council, remove from office any person appointed as a member of the Commission under paragraph (1).




4. The Chairman and the members of the Commission shall be paid such allowances as are determined by Parliament. Such allowances shall be charged on the Consolidated Fund and shall not be diminished during the term of office of the Chairman or members.




5. The Chairman and the members of the Commission shall be deemed to be public servants within the meaning and for the purposes of Chapter IX of the Penal Code.




6. There shall be a Secretary to the Commission who shall be appointed by the Commission.



153B. Meeting of the Commission




1. The quorum for any meeting of the Commission shall be three members of the Commission.




2. Parliament shall, subject to paragraph (1), provide by law for meetings of the Commission, the establishment of the Sri Lanka State Audit Service and such other matters connected with and incidental thereto.



153C. Powers and Functions of the Commission




1. The power of appointment, promotion, transfer, disciplinary control and dismissal of the members belonging to the Sri Lanka State Audit Service, shall be vested in the Commission.




2. The Commission shall also exercise, perform and discharge the following powers, duties and functions:-







a.
make rules pertaining to schemes of recruitment, the appointment, transfer, disciplinary control and dismissal of the members belonging to the Sri Lanka State Audit Service, subject to any policy determined by the Cabinet of Ministers pertaining to the same;






b.
prepare annual estimates of the National Audit Office established by law; and






c.
exercise, perform and discharge such other powers, duties and functions as may be provided for by law.






3. The Commission shall cause the rules made under paragraph (2) to be published in the Gazette.




4. Every such rule shall come into operation on the date of such publication or on such later date as may be specified in such rules.




5. Every such rule shall, within three months of such publication in the Gazette be brought before Parliament for approval. Any rule which is not so approved shall be deemed to be rescinded as from the date of such disapproval, but without prejudice to anything previously done thereunder.



153D. Influencing or attempting to influence decision of the Commission or any officer of the Sri Lanka State Audit Service, to be an offence




1. A person who otherwise than in the course of his duty, directly or indirectly, by himself or through any other person, in any manner whatsoever, influences or attempts to influence any decision of the Commission, any member thereof or any officer of the Sri Lanka State Audit Service, shall be guilty of an offence and shall on conviction be liable to a fine not exceeding one hundred thousand rupees or to imprisonment for a term not exceeding three years or to both such fine and imprisonment.




2. Every High Court established under Article 154P of the Constitution shall have jurisdiction to hear and determine any matter referred to in paragraph (1).



153E. Immunity from legal proceedings


Subject to the jurisdiction conferred on the Supreme Court under Article 126 and to the powers granted to the Administrative Appeals Tribunal under Article 153G, no court or tribunal shall have the power or jurisdiction to inquire into, pronounce upon or in any manner whatsoever call in question any order or decision made by the Commission, in pursuance of any function assigned on such Commission under this Chapter or under any law.



153F. Costs and expenses


The costs and expenses of the Commission shall be a charge on the Consolidated Fund.



153G. Appeals to the Administrative Appeals Tribunal


Any officer of the Sri Lanka State Audit Service who is aggrieved by any order relating to the appointment, promotion or transfer of such officer or any order on a disciplinary matter or dismissal made by the Commission, in respect of such officer, may appeal therefrom to the Administrative Appeals Tribunal established under Article 59, which shall have the power to alter, vary, rescind or confirm any order or decision made by the Commission.



153H. Commission to be answerable to Parliament


The Commission shall be responsible and answerable to Parliament in accordance with the provisions of the Standing Orders of Parliament for the discharge of its functions and shall forward to Parliament in each calendar year a report of its activities in such year.



154. Duties and functions of Auditor-General




1. The Auditor-General shall audit all Departments of the Government, the Office of the Secretary to the President, the Office of the Secretary to the Prime Minister, the Offices of the Cabinet of Ministers, the Judicial Services Commission, the Constitutional Council, the Commissions referred to in the Schedule to Article 41B, the Parliamentary Commissioner for Administration, the Secretary-General of Parliament, local authorities, public corporations, business and other undertakings vested in the Government under any written law and companies registered or deemed to be registered under the Companies Act, No. 7 of 2007 in which the Government or a public corporation or local authority holds fifty per centum or more of the shares of that company including the accounts thereof.




2. Notwithstanding the provisions of paragraph (1) of this Article, the Minister in charge of any such public corporation, business or other undertaking or a company referred to in paragraph (1) may, with the concurrence of the Minister in charge of the subject of Finance and in consultation with the Auditor-General, appoint a qualified auditor or auditors to audit the accounts of such public corporation, business or other undertaking or a company referred to in paragraph (1). Where such appointment has been made by the Minister, the Auditor-General may, in writing, inform such auditor or auditors that he proposes to utilize his or their services for the performance and discharge of the Auditor-General’s duties and functions in relation to such public corporation, business or other undertaking or a company referred to in paragraph (1) and thereupon such auditor or auditors shall act under the direction and control of the Auditor-General.




3. The Auditor-General shall also perform and discharge such duties and functions as may be prescribed by Parliament by law.









4. 




a.
The Auditor-General may for the purpose of the performance and discharge of his duties and functions engage the services of a qualified auditor or auditors who shall act under his direction and control.






b.
If the Auditor-General is of opinion that it is necessary to obtain assistance in the examination of any technical, professional or scientific problem relevant to the audit, he may engage the services of –









i.
a person not being an employee of the department, body or authority the accounts of which are being audited, or






ii.
any technical or professional or scientific institution not being an institution which has any interest in the management of the affairs of such department, body or authority.







and such person or institution shall act under his discretion and control.











5. 




a.
The Auditor-General or any person authorized by him shall in the performance and discharge of his duties and functions be entitled –









i.
to have access to all books, records, returns and other documents;






ii.
to have access to stores and other property; and






iii.
to be furnished with such information and explanations as may be necessary for the performance of such duties and functions.






b.
Every qualified auditor appointed to audit the accounts of any public corporation, business or other undertaking or a company referred to in paragraph (1), or any person authorized by such auditor shall be entitled to like access, information and explanations in relation to such public corporation, or business or other undertaking.






6. The Auditor-General shall within ten months after the close of each financial year and as and when he deems it necessary report to Parliament on the performance and, discharge of his duties and functions under the Constitution.




7. Every qualified auditor appointed under the provisions of paragraph (2) of this Article shall submit his report to the Minister and also submit a copy thereof to the Auditor-General.




8. In this Article, “qualified auditor” means –







a.
an individual who, being a member of the Institute of Chartered Accountants of Sri Lanka, or of any other Institute established by law, possesses a certificate to practice as an Accountant issued by the Council of such Institute; or






b.
a firm of Accountants each of the resident partners of which, being a member of the Institute of Chartered Accountants of Sri Lanka or of any other Institute established by law, possesses a certificate to practise as an Accountant issued by the Council of such Institute.






9. The provisions of sub-paragraph (a) of paragraph (8) shall apply to the Auditor-General appointed under Article 153(1).



CHAPTER XVIIA



154A. Establishment of Provincial Councils




1. Subject to the provisions of the Constitution, a Provincial Council shall be established for every Province specified in the Eighth Schedule with effect from such date or dates as the President may appoint by Order published in the Gazette. Different dates may be appointed in respect of different Provinces.




2. Every Provincial Council established under paragraph (1) shall be constituted upon the election of the members of such Council in accordance with the law relating to Provincial Council elections.




3. Notwithstanding anything in the preceding provisions of this Article, Parliament may by, or under, any law provide for two or three adjoining Provinces to form one administrative unit with one elected Provincial Council, one Governor, one Chief Minister and one Board of Ministers and for the manner of determining whether such Provinces should continue to be administered as one administrative unit or whether each such Province should constitute a separate administrative unit with its own Provincial Council, and a separate Governor, Chief Minister and Board of Ministers.



154B. Governor




1. There shall be a Governor for each Province for which a Provincial Council has been established in accordance with Article 154A.




2. The Governor shall be appointed by the President by warrant under his hand and shall hold office, in accordance with Article 4(b), during the pleasure of the President.




3. The Governor may, by writing addressed to the President, resign his office.









4. 




a.
The Provincial Council may, subject to sub-paragraph (b), present an address to the President advising the removal of the Governor on the ground that the Governor –









i.
has intentionally violated the provisions of the Constitution;






ii.
is guilty of misconduct or corruption involving the abuse of the powers of his office; or






iii.
is guilty of bribery or an offence involving moral turpitude,







if a resolution for the presentation of such address is passed by not less than two-thirds of the whole number of members of the Council (including those not present).






b.
No resolution for the presentation of an address to the President advising the removal of the Governor on the grounds referred to in subparagraph (a) shall be entertained by the Chairman of the Provincial Council or discussed at the Council, unless notice of such resolution is signed by not less than one-half of the whole number of members present.






5. Subject to the preceding provisions of this Article, the Governor shall hold office for a period of five years from the date he assumes office.




6. every person appointed as Governor shall assume office upon taking or subscribing, the oath or making or subscribing the affirmation, set out in the Fourth Schedule, before the President.




7. Upon such assumption of office a Governor shall cease to hold any other office created or recognized by the Constitution, and if he is a Member of Parliament, shall vacate his seat in Parliament. The Governor shall not hold any other office or place of profit.









8. 




a.
The Governor may, from time to time, summon the Provincial Council to meet at such time and place as he thinks fit, but two months shall not intervene between the last sitting in one session and the date appointed for the first sitting in the next session.






b.
The Governor may, from time to time, prorogue the Provincial Council.






c.
The Governor may dissolve the Provincial Council.






d.
The Governor shall exercise his powers under this paragraph in accordance with the advice of the Chief Minister, so long as the Board of Ministers commands, in the opinion of the Governor, the support of the majority of the Provincial Council.






9. Without prejudice to the powers of the President under Article 34 and subject to his directions the Governor of a Province shall have the power to grant a pardon to every person convicted of an offence against a statute made by the Provincial Council of that Province or a law made by Parliament on a matter in respect of which the Provincial Council has power to make statutes and to grant a respite or remission of punishment imposed by Court on any such person:


Provided that where the Governor does not agree with the advice of the Board of Ministers in any case and he considers it necessary to do so in the public interest, he may refer that case to the President for orders.









10. 




a.
The Governor may address the Provincial Council and may for that purpose require the attendance of members.






b.
The Governor may also send messages to the Council either with respect to a statute then pending with the Council, or otherwise and when a message is so sent the Council shall with all convenient despatch consider any matter required by the message to be taken into consideration.






11. It shall be the duty of the Chief Minister of every Province –







a.
to communicate to the Governor of the Province all decisions of the Board of Ministers relating to the administration of the affairs of the Province and the proposals for legislation;






b.
to furnish such information relating to the administration of the affairs of the Province and proposals for legislation as the Governor may call for; and






c.
if the Governor so requires, to submit for consideration of the Board of Ministers any matter on which a decision has been taken by a Minister but which has not been considered by the Board.






12. Parliament shall by law or resolution make provision for the salary, allowances, age of retirement and pension entitlement of holders of the office of Governor.



154C. Exercise of executive powers by the Governor


Executive power extending to the matters with respect to which a Provincial Council has power to make statutes shall be exercised by the Governor of the Province for which that Provincial Council is established, either directly or through Ministers of the Board of Ministers, or through officers subordinate to him, in accordance with Article 154F.



154D. Membership of Provincial Council




1. A Provincial Council shall consist of such number of members as may be determined by or under law, having regard to the area and population of the Province for which that Provincial Council is established.









2. 




a.
A Provincial Council may at the commencement of the term of office of its members, decide, by resolution, to grant Members of Parliament elected for electoral districts, the limits of which fall within the Province for which that Provincial Council is established, the right to participate in proceedings of that Council.






b.
So long as a resolution passed under sub-paragraph (a) is in force, a Member of Parliament elected for an electoral district, the limits of which fall within the Province for which that provincial Council is established, shall have the right, during the term of office of that Council, to speak in and otherwise take part in, the proceedings of the Provincial Council and to speak in and otherwise take part in, any committee of the Provincial Council of which he may be named a member but shall be entitled to vote thereat only if the resolution passed under sub-paragraph (a) so provides.






c.
The provisions of this paragraph shall cease to operate on the date of dissolution of the first Parliament.





154E. Term of office


A Provincial Council shall, unless sooner dissolved, continue for a period of five years from the date appointed for its first meeting and the expiration of the said period of five years shall operate as a dissolution of the Council.



154F. Board of Ministers




1. There shall be a Board of Ministers with the Chief Minister at the head and not more than four other Ministers to aid and advise the Governor of a Province in the exercise of his functions. The Governor shall, in the exercise of his functions, act in accordance with such advice, except in so far as he is by or under the Constitution required to exercise his functions or any of them in his discretion.




2. If any question arises whether any matter is or is not a matter as respects which the Governor is by or under this Constitution required to act in his discretion, the decision of the Governor in his discretion shall be final and the validity of anything done by the Governor shall not be called in question in any Court on the ground that he ought or ought not have acted on his discretion. The exercise of the Governor’s discretion shall be on the President’s directions.




3. The question whether any, and if so what, advice was tendered by the Ministers to the Governor shall not be, inquired into in any Court.




4. The Governor shall appoint as Chief Minister, the member of the Provincial Council constituted for that Province, who, in his opinion, is best able to command the support of a majority of the members of that Council:


Provided that where more than one-half of the members elected to a Provincial Council are members of one political party, the Governor shall appoint the leader of that political party in the Council, as Chief Minister.




5. The Governor shall, on the advice of the Chief Minister, appoint from among the members of the Provincial Council constituted for that Province, the other Ministers.




6. The Board of Ministers shall be collectively responsible and answerable to the Provincial Council.




7. A person appointed to the office of Chief Minister or member of the Board of Ministers shall not enter upon the duties of his office until he takes and subscribes the oath, or makes and subscribes the affirmation, set out in the Fourth Schedule.



154G. Statues of Provincial Councils




1. Every Provincial Council may, subject to the provisions of the Constitution, make statutes applicable to the Province for which it is established, with respect to any matter set out in List I of the Ninth Schedule (hereinafter referred to as “the Provincial Council List”).




2. No Bill for the amendment or repeal of the provisions of this Chapter or the Ninth Schedule shall become law unless such Bill has been referred by the president, after its publication in the Gazette and before it is placed on the Order Paper of Parliament, to every Provincial Council for the expression of its views thereon, within such period as may be specified in the reference, and –







a.
where every such Council agrees to the amendment or repeal, such Bill is passed by a majority of the Members of Parliament present and voting; or






b.
where one or more Councils do not agree to the amendment or repeal such Bill is passed by the special majority required by Article 82.






3. No Bill in respect of any matter set out in the Provincial Council List shall become law unless such Bill has been referred by the President, after its publication in the Gazette and before it is placed on the Order Paper of Parliament, to every Provincial Council for the expression of its views thereon, within such period as may be specified in the reference, and –







a.
where every such Council agrees to the passing of the Bill, such Bill is passed by a majority of the Members of Parliament present and voting; or






b.
where one or more Councils do not agree to the passing of the Bill, such Bill is passed by the special majority required by Article 82:




Provided that where on such reference, some but not all the Provincial Councils agree to the passing of a Bill, such Bill shall become law applicable only to the Provinces for which the Provincial Councils agreeing to the Bill have been established, upon such Bill being passed by a majority of the Members of Parliament present and voting.




4. Where one or more Provincial Councils request Parliament, by resolution, to make law on any matter set out in the Provincial Council List, Parliament may make law on that matter, applicable only to the Provinces for which those Provincial Councils are established, by a majority of Members of Parliament present and voting.









5. 




a.
Parliament may make laws with respect to any matter set out in List III of the Ninth Schedule (hereinafter referred to as “the Concurrent List”) after such consultation with all Provincial Councils as Parliament may consider appropriate in the circumstances of each case.






b.
Every Provincial Council may, subject to the provisions of the Constitution, make statutes applicable to the Province for which it is established, with respect to any matter on the Concurrent List, after such consultation with Parliament as it may consider appropriate in the circumstances of each case.






6. If any provision of any statute made by a Provincial Council is inconsistent with the provisions of any law made in accordance with the preceding provisions of this Article, the provisions of such law shall prevail and the provisions of such statute shall, to the extent of such inconsistency, be void.




7. A Provincial Council shall have no power to make statutes on any matter set out in List II of the Ninth Schedule (hereinafter referred to as “the Reserved List”).




8. Where there is a law with respect to any matter on the Provincial Council List in force on the date on which this Chapter comes into force and a Provincial Council established for a Province subsequently makes a statute on the same matter and which is described in its long title as being inconsistent with that law, then, the provisions of the law shall, with effect from the date on which that statute receives assent and so long only as that statute is in force, remain suspended and be inoperative within that Province.




9. Where there is a law with respect to a matter on the Concurrent List on the date on which this Chapter comes into force and a Provincial Council established for a Province subsequently makes a statute on the same matter inconsistent with that law, the provisions of that law shall, unless Parliament, by resolution, decides to the contrary, remain suspended and be inoperative within that Province, with effect from the date on which that statute receives assent and so long only as that statute is in force.




10. Nothing in this Article shall be read or construed as derogating from the powers conferred on Parliament by the Constitution to make laws, in accordance with the Provisions of the Constitution (inclusive of this Chapter), with respect to any matter, for the whole of Sri Lanka or any part thereof.




11. Notwithstanding anything in paragraph (3) of this Article, Parliament may make laws, otherwise than in accordance with the procedure set out in that paragraph, in respect of any matter set out in the Provincial Council List for implementing any treaty, agreement or convention with any other country or countries or any decisions made at an international conference, association, or other body.



154H. Assent




1. Every statute made by a Provincial Council shall come into force upon such statute receiving assent as hereinafter provided.




2. Every statute made by a Provincial Council shall be presented to the Governor for his assent, forthwith upon the making thereof and the Governor shall either assent to the statute or he may as soon as possible after the statute is presented to him for assent return it to the Provincial Council together with a message requesting the Council to reconsider the statute or any specified provision thereof and in particular, requesting it to consider the desirability of introducing such amendments as may be recommended in the message.




3. Where a statute is returned to a Provincial Council by the Governor under paragraph (2), the Provincial Council shall reconsider the statute having regard to the Governor’s message and may pass such statute with or without amendment and present it to the Governor for his assent.




4. Upon presentation of a statute to the Governor under paragraph (3), the Governor may assent to the statute or reserve it for reference by the President to the Supreme Court, within one month of the passing of the statute for the second time, for a determination that it is not inconsistent with the provisions of the Constitution. Where upon such reference, the Supreme Court determines that the statute is consistent with the provisions of the Constitution, the Governor shall, on receipt by him of the Court’s determination, assent to the statute. Where upon such reference, the Supreme Court determines that the statute is inconsistent with the provisions of the Constitution, the Governor shall withhold assent to the statute.



154J. Public Security




1. Upon the making of a proclamation under the Public Security Ordinance or the law for the time being in force relating to public security, bringing the provisions of such Ordinance or law into operation on the ground that the maintenance of essential supplies and services is, threatened or that the security of Sri Lanka is threatened by war or external aggression or armed rebellion, the President may give directions to any Governor as to the manner in which the executive power exercisable by the Governor is to be exercised. The directions so given shall be in relation to the grounds specified in such Proclamation for the making thereof.


Explanation: A Proclamation under the Public Security Ordinance declaring that the maintenance of essential supplies and services is threatened or that the security of Sri Lanka or any part of the territory thereof is threatened by war, or by external aggression, or by armed rebellion may be made before the actual breakdown of supplies and services, or the actual occurrence of war, or of any such aggression or rebellion, if the President is satisfied that there is imminent danger thereof:


Provided that where such Proclamation is in operation only in any part of Sri Lanka, the power of the President to give directions under this Article, shall also extend to any Province other than the Province in which the Proclamation is in operation if, and insofar as it is expedient so to do for ensuring the maintenance of essential supplies and services or the security of Sri Lanka.




2. A Proclamation under the Public Security Ordinance or the law for the time being relating to public security, shall be conclusive for all purposes and shall not be questioned in any Court, and no Court or Tribunal shall inquire into, or pronounce on, or in any manner call in question, such Proclamation, the grounds for the making thereof, or the existence of those grounds or any direction given under this Article.



154K. Failure to comply with directions


Where the Governor or any Provincial Council has failed to comply with, or give effect to any directions given to such Governor or such Council under this Chapter of the Constitution, it shall be lawful for the President to hold that a situation has arisen in which the administration of the Province cannot carried on in accordance with the provisions of the Constitution.



154L. Failure of administrative machinery




1. If the President, on receipt of a report from the Governor of the Province or otherwise, is satisfied that a situation has arisen in which the administration of the Province cannot be carried on in accordance with the provisions of the Constitution, the President may by Proclamation –







a.
assume to himself all or any of the functions of the administration of the Province and all or any of the powers vested in, or exercisable by, the Governor or anybody or authority in the Province other than the Provincial Council;






b.
declare that the powers of the Provincial Council shall be exercisable by, or under the authority of Parliament;






c.
make such incidental and consequential provisions as appear to the President to be necessary or desirable for giving effect to the objects of the Proclamation:




Provided that nothing in this paragraph shall authorize the President to assume to himself any of the powers vested in, or exercisable, by any Court.




2. Any such Proclamation may be revoked or varied by a subsequent Proclamation.




3. Every Proclamation under this Article shall be laid before Parliament and shall, except where it is a Proclamation revoking a previous Proclamation, cease to operate at the expiration of fourteen days unless before expiration of that period it has been approved by a resolution of Parliament:


Provided that if any such Proclamation (not being a Proclamation revoking a previous Proclamation) is issued at a time when Parliament is dissolved or the dissolution of Parliament takes place during the period of fourteen days referred to in this paragraph but no resolution with respect to such proclamation has been passed by Parliament before the expiration of that period, the proclamation shall cease to operate at the expiration of fourteen days from the date on which Parliament first sits after its reconstitution, unless before the expiration of the said period of fourteen days a resolution approving the Proclamation has been passed by Parliament.




4. A Proclamation so approved shall, unless earlier revoked, cease to operate on the expiration of a period of two months from the date of issue of the Proclamation:


Provided that if and so often as a resolution approving the continuance in force of such a Proclamation is passed by Parliament, the Proclamation shall, unless revoked continue in force for a further period of two months from the date on which under this paragraph is, would otherwise have ceased to operate, but no such Proclamation shall in any case remain in force for more than one year:


Provided further that if the dissolution of Parliament takes place during any such period of two months but no resolution with respect to the continuance in force of such Proclamation has been passed by Parliament during the said period, the Proclamation shall cease to operate at the expiration of fourteen days from the date on which Parliament first sits after its reconstitution unless before the expiration of the said period of fourteen days a Proclamation approving the continuance in force of the Proclamation has been passed by Parliament.




5. Notwithstanding anything in this Article, the President may within fourteen days of his making a Proclamation under paragraph (1) and for the purpose of satisfying himself with regard to any of the matters referred to in that paragraph, appoint a retired Judge of the Supreme Court to inquire into and report upon such matters within a period of sixty days. A Judge so appointed shall in relation to such inquiry have the powers of a Commissioner appointed under the Commissions of Inquiry Act. Upon receipt of the report of such Judge, the President may revoke the Proclamation made under paragraph (1).




6. A Proclamation under this Article shall be conclusive for all purposes and shall not be questioned in any Court, and no Court or Tribunal shall inquire into, or pronounce on, or in any manner call in question, such Proclamation or the grounds for making thereof.



154M. Parliament to confer powers of Provincial Council to President




1. Where by a Proclamation issued under paragraph (1) of Article 154L, it has been declared that the powers of the Provincial Council shall be exercisable by or under the authority, of Parliament, it shall be competent –







a.
for Parliament to confer on the President, the power of the Provincial Council to make statutes and to authorize the President to delegate, subject to such conditions as he may think fit to impose, the power so conferred, on any other authority specified by him in that behalf;






b.
for the President to authorize, when Parliament is not in session, expenditure from the Provincial Fund of the Province pending sanction of such expenditure by Parliament.






2. A statute made by Parliament or the President or other authority referred to in sub-paragraph (a) of paragraph (1), during the continuance in force of a Proclamation issued under paragraph (1) of Article 154L, shall continue in force until amended or repealed by the Provincial Council.



154N. Financial instability




1. If the President is satisfied that a situation has arisen whereby the financial stability or credit of Sri Lanka or of any part of the territory thereof is threatened, he may by Proclamation make a declaration to that effect.




2. A Proclamation issued under paragraph (1) –







a.
may be revoked or varied by a subsequent Proclamation;






b.
shall be laid before Parliament;






c.
shall cease to operate at the expiration of two months, unless before the expiration of that period it has been approved by a resolution of Parliament:




Provided that if any such Proclamation is issued at a time when Parliament has been dissolved or the dissolution of Parliament takes place during the period of two months referred to in sub-paragraph (c), but no resolution with respect to such Proclamation has been passed by Parliament before the expiration of that period, the Proclamation shall cease to operate at the expiration of thirty days from the date on which Parliament first sits after its reconstitution, unless before the expiration of the said period of thirty days a resolution approving the Proclamation has been passed by Parliament.




3. During the period and such Proclamation as is mentioned in paragraph (1) is in operation, the President may give directions to any Governor of a Province to observe such canons of financial propriety as may be specified in the directions, and to give such other directions as the President may deem necessary and adequate for the purpose.




4. Notwithstanding anything in the Constitution any such direction may include –







a.
a provision requiring the reduction of salaries and allowances of all or any class of persons serving in connection with the affairs of the Province;






b.
a provision requiring all statutes providing for payments into or out of, a Provincial Fund to be reserved for the consideration of the President after they are passed by the Provincial Council.





154P. High Court




1. There shall be a High Court for each Province with effect from the date on which this Chapter comes into force. Each such High Court shall be designated as the High Court of the relevant Province.




2. The Chief Justice shall nominate, from among Judges of the High Court of Sri Lanka, such number of Judges as may be necessary to each such High Court. Every such Judge shall be transferable by the Chief Justice.




3. Every such High Court shall –







a.
exercise according to law, the original criminal jurisdiction of the High Court of Sri Lanka in respect of offences committed within the Province;






b.
notwithstanding anything in Article 138 and subject to any law, exercise, appellate and revisionary jurisdiction in respect of convictions, sentences and orders entered or imposed by Magistrates Courts and Primary Courts within the Province;






c.
exercise such other jurisdiction and powers as Parliament may, by law, provide.






4. Every such High Court shall have jurisdiction to issue, according to law –







a.
orders in the nature of habeas corpus, in respect of persons illegally detained within the Province; and






b.
order in the nature of writs of certiorari, prohibition, procedendo, mandamus and quo warranto against any person exercising, within the Province, any power under –









i.
any law; or






ii.
any statutes made by the Provincial Council established for that Province,




in respect of any matter set out in the Provincial Council List.




5. The Judicial Service Commission may delegate to such High Court, the power to inspect and report on, the administration of any Court of First Instance within the Province.




6. Subject to the provisions of the Constitution and any law, any person aggrieved by a final order, judgment or sentence of any such Court, in the exercise of its jurisdiction under paragraphs (3)(b) or (3)(c) or (4) may appeal there from to the Court of Appeal in accordance with Article 138.



154Q. Functions, powers, election etc. of Provincial Councils


Parliament shall by law provide for –







a.
the election of members of Provincial Councils and the qualifications for membership of such Councils;






b.
the procedure for transaction of business by every such Council;






c.
the salaries and allowances of members of Provincial Councils; and






d.
any other matter necessary for the purpose of giving effect to the principles of provisions of this Chapter, and for any matters connected with or incidental to, the provisions of this Chapter.





154R. Finance Commission




1. There shall be a Finance Commission consisting of –







a.
the Governor of the Central Bank of Sri Lanka;






b.
the Secretary to the Treasury; and






c.
three other members appointed by the President on the recommendation of the Constitutional Council, to represent the three major communities, each of whom shall be a person who has distinguished himself or held high office, in the field of finance, law, administration, business or learning.






2. Every member of the Commission shall, unless he earlier dies, resigns or is removed from office, hold office for a period of three years.




3. The Government shall, on the recommendation of, and in consultation with, the Commission, allocate from the Annual Budget, such funds as are adequate for the purpose of meeting the needs of the Provinces.




4. It shall be the duty of the Commission to make recommendations to the President as to –







a.
the principles on which such funds as are granted annually by the Government for the use of Provinces, should be apportioned between the various Provinces; and






b.
any other matter referred to the Commission by the President relating to Provincial Finance.






5. The Commission shall formulate such principles with the objective of achieving balanced regional development in the country, and shall accordingly take into account –







a.
the population of each Province;






b.
the per capita income of each Province;






c.
the need, progressively, to reduce social and economic disparities; and






d.
the need, progressively, to reduce the difference between the per capita income of each Province and the highest per capita income among the Provinces.






6. The Commission shall determine its own procedure and shall have such powers in the performance of its duties as Parliament may, by law, confer on it.




7. The President shall cause every recommendation made by the Finance Commission under this Article to be laid before Parliament, and shall notify Parliament as to the action taken thereon.




8. No Court or Tribunal shall inquire into, or pronounce on, or in any manner entertain, determine or rule upon, any question relating to the adequacy of such funds, or any recommendation made, or principle formulated by, the Commission.



154S. Special provision enabling Provincial Councils not to exercise powers under this Chapter




1. A Provincial Council may, by resolution, decide not to exercise its powers under Article 154G with respect to any matter or part thereof set out in the Provincial Council List or the Concurrent List of the Ninth Schedule.




2. Where a resolution has been passed by a Provincial Council under paragraph (1) and the terms of such resolution have been accepted by Parliament, by resolution, the powers of such Provincial Council under Article 154G shall be deemed not to extend to the matter specified in such resolution and Parliament may make law, with respect to that matter, applicable to the province for which that Provincial Council is established, otherwise than in accordance with the provisions of Article 154G.



154T. Transitional measures


The President may by Order published in the Gazette, take such action, or give such directions, not inconsistent with the provisions of the Constitution, as appears to him to be necessary or expedient, for the purpose of giving effect to the provisions of this Chapter, or for the administrative changes necessary therefor, or for the purpose of removing any difficulties.



CHAPTER XVIII. PUBLIC SECURITY



155. Public Security




1. The Public Security Ordinance as amended and in force immediately prior to the commencement of the Constitution shall be deemed to be a law enacted by Parliament.




2. The power to make emergency regulations under the Public Security Ordinance or the law for the time being in force relating to Public security shall include the power to make regulations having the legal effect of over-riding, amending or suspending the operation of the provisions of any law, except the provisions of the Constitution.




3. The provisions of any law relating to public security, empowering the President to make emergency regulations which have the legal effect of over-riding, amending or suspending the operation of the provisions of any law, shall not come into operation, except upon the making of a Proclamation under such law, bringing such provisions into operation.




3a. Nothing in the preceding provisions of this Constitution shall be deemed to prohibit the making of emergency regulations, under the Public Security Ordinance or the law for the time being in force relating to Public security, with respect to any matter set out in the Ninth Schedule or having the effect of over-riding amending or suspending the operation of a statute made by a Provincial Council.




4. Upon the making of such a Proclamation, the occasion thereof shall, subject to the other provisions of this Article, be forthwith communicated to Parliament and accordingly –







i.
if such Proclamation is issued after the dissolution of Parliament such Proclamation shall operate as a summoning of Parliament to meet on the tenth day after such Proclamation, unless the Proclamation appoints an earlier date for the meeting which shall not be less than three days from the date of the Proclamation; and the Parliament so summoned shall be kept in session until the expiry or revocation of such or any further Proclamation or until the conclusion of the General Election whichever event occurs earlier and shall thereupon stand dissolved;






ii.
if Parliament is at the date of the making of such Proclamation, separated by any such adjournment or prorogation as will not expire within ten days, a Proclamation shall be issued for the meeting of Parliament within ten days.






5. Where the provisions of any law relating to public security have been brought into operation by the making of a Proclamation under such law, such Proclamation shall, subject to the succeeding provisions of this Article, be in operation for a period of one month from the date of the making thereof, but without prejudice to the earlier revocation of such Proclamation or to the making of a further Proclamation at or before the end of that period.




6. Where such provisions as are referred to in paragraph (3) of this Article, of any law relating to public security, have been brought into operation by the making of a Proclamation under such law, such Proclamation shall expire after a period of fourteen days from the date on which such provisions shall have come into operation, unless such Proclamation is approved by a resolution of Parliament:


Provided that if –







a.
Parliament stands dissolved at the date of the making of such Proclamation; or






b.
Parliament is at such date separated by any such adjournment or prorogation as is referred to in paragraph (4)(ii) of this Article; or






c.
Parliament does not meet when summoned to meet as provided in paragraphs (4)(i) and (4)(ii) of this Article,




then such Proclamation shall expire at the end of ten days after the date on which Parliament shall next meet and sit, unless approved by a resolution at such meeting of Parliament.




7. Upon the revocation of a Proclamation referred to in paragraph (6) of this Article within a period of fourteen days from the date on which the provisions of any law relating to public security shall have come into operation or upon the expiry of such a Proclamation in accordance with the provisions of paragraph (6), no Proclamation made within thirty days next ensuring shall come into operation until the making thereof shall have been approved by a resolution of Parliament.




8. If Parliament does not approve any Proclamation bringing such provisions as are referred to in paragraph (3) of this Article into operation, such Proclamation shall, immediately upon such disapproval, cease to be valid and of any force in law but without prejudice to anything lawfully done thereunder.




9. If the making of a Proclamation cannot be communicated to and approved by Parliament by reason of the fact that Parliament does not meet when summoned, nothing contained in paragraph (6) or (7), of this Article, shall affect the validity or operation of such Proclamation:


Provided that in such event, Parliament shall again be summoned to meet as early as possible thereafter.



CHAPTER XVIIIA. NATIONAL POLICE COMMISSION



155A. Constitution of the National Police Commission




1. There shall be a National Police Commission (in this Chapter referred to as the “Commission”) consisting of seven members appointed by the President on the recommendation of the Constitutional Council, of whom at least one member shall be a retired police officer who has held office as a Deputy Inspector-General of Police or above. The Constitutional Council may in making its recommendation, consult the Public Service Commission. The President shall on the recommendation of the Constitutional Council appoint one member as the Chairman.




2. No person shall be appointed as a member of the Commission or continue to hold office as such member if he is or becomes a member of Parliament, a Provincial Council or a local authority.




3. Every person who immediately before his appointment as a member of the Commission, was a public officer in the service of the State or a judicial officer, shall upon such appointment taking effect, cease to hold such office and shall be ineligible for further appointment as a public officer or a judicial officer:


Provided that any such person shall, until he ceases to be a member of the Commission, or while continuing to be a member, attains the age at which he would, if he were a public officer or a judicial officer, as the case may be, be required to retire, be deemed to be a public officer or a judicial officer and to hold a pensionable office in the service of the State, for the purpose of any provision relating to the grant of pensions, gratuities and other allowances in respect of such service.




4. Every member of the Commission shall hold office for a period of three years from the date of appointment, unless such member becomes subject to any disqualification under paragraph (2) or earlier resigns from office by writing addressed to the President or is removed from office by the President for reasons assigned and with the approval of the Constitutional Council or is convicted by a Court of law of any offence involving moral turpitude or if a resolution for the imposition of civic disability upon such member has been passed in terms of Article 81 or is deemed to have vacated his office under paragraph (6) of this Article.




5. A member of the Commission shall be eligible for reappointment as a member, but shall not be eligible for appointment as a public officer or a judicial officer after the expiry of his term of office as a member. No member shall be eligible to hold office as a member of the Commission for more than two terms.




6. In the event of the Chairman or a member of the Commission absenting himself from three consecutive meetings of the Commission without the prior leave of the Commission, he shall be deemed to have vacated his office from the date of the third of such meetings and shall not be eligible to be reappointed as a member or as Chairman of the Commission.




7. The Chairman and members of the Commission shall be paid such allowances as are determined by Parliament. Such allowances shall be charged on the Consolidated Fund and shall not be diminished during the term of office of the Chairman or member.




8. The Chairman and members of the Commission shall be deemed to be public servants within the meaning and for the purposes of Chapter IX of the Penal Code.



155B. Meetings of the Commission




1. The quorum for a meeting of the Commission shall be four members.




2. The Chairman shall preside at all meetings of the Commission and in his absence a member elected by the members present from amongst the members shall preside at such meeting.




3. Decisions of the Commission shall be by a majority of members present and voting at the meeting at which the decision is taken and in the event of an equality of votes the Chairman or the person presiding shall have a casting vote.




4. The Commission shall have power to act notwithstanding any vacancy in its membership, and any act or proceeding or decision of the Commission shall not be invalid or deemed to be invalid by reason only of such vacancy or any defect in the appointment of the Chairman or member.




5. The Inspector-General of Police shall be entitled to be present at meetings of the Commission, except where any matter relating to him is being considered. He shall have no right to vote at such meetings.



155C. Immunity from Legal Proceedings




1. Subject to the jurisdiction conferred on the Supreme Court under Article 126 and the powers granted to the Administrative Appeals Tribunal under Article 155L, no court or tribunal shall have the power or jurisdiction to inquire into, or pronounce upon or in any manner call in question any order or decision made by the Commission or a Committee, in pursuance of any power or duty, conferred or imposed on such Commission or Committee under this Chapter or under any other law.



155D. Secretary to the Commission


There shall be a Secretary to the Commission and such other officers appointed by the Commission on such terms and conditions as may be determined by the Commission.



155E. Costs and Expenses


The costs and expenses of the Commission shall be a charge on the Consolidated Fund.



155F. Interference with the Commission




1. Every person who, otherwise than in the course of such person’s lawful duty, directly or indirectly by himself or by or with any other person, in any manner whatsoever influences or attempts to influence or interferes with any decision of the Commission or a Committee or any police officer to whom the Commission has delegated any power under this Chapter or to so influence any member of the Commission or a Committee or any police officer to whom any power has been delegated shall be guilty of an offence and shall on conviction be liable to a fine not exceeding one hundred thousand rupees or to imprisonment for a term not exceeding seven years, or to both such fine and imprisonment.




2. A High Court established under Article 154P of the Constitution shall have jurisdiction to hear and determine any matter referred to in paragraph (1).




155FF. [Repealed].



155FFF. Commission to make rules


The Commission shall from time to time, make rules for such matters which require rules to be made. Every such rule shall be published in the Gazette.



155G. Powers of the Commission









1. 




a.
The appointment, promotion transfer, disciplinary control and dismissal of police officers other than the Inspector-General of Police, shall be vested in the Commission. The Commission shall exercise its powers of promotion, transfer, disciplinary control and dismissal in consultation with the Inspector- General of Police.






b.
The Commission shall not in the exercise of its powers under this Article, derogate from the powers and functions assigned to the Provincial Police Service Commissions as and when such Commissions are established under Chapter XVIIA of the Constitution.






2. The Commission shall establish procedures to entertain and investigate public complaints and complaints of any aggrieved person made against a police officer or the police service, and provide redress as provided by law. In the event of the Commission providing redress, the Commission shall forthwith inform the Inspector-General of Police.




3. The Commission shall, in consultation with the Inspector-General of Police, provide for and determine all matters regarding police officers, including:-







a.
the formulation of schemes of recruitment, promotion and transfers, subject to any policy determined by the Cabinet of Ministers pertaining to the same;






b.
training and the improvement of the efficiency and independence of the police service;






c.
the nature and type of the arms, ammunition and other equipment necessary for the use of the National Division and the Provincial Divisions; and






d.
codes of conduct and disciplinary procedures.






4. The Commission shall exercise all such powers and discharge and perform all such functions and duties as are vested in it under Appendix I of List I contained in the Ninth Schedule to the Constitution.



155H. Delegation of certain powers of the Commission to a Committee




1. The Commission may delegate to a Committee of the Commission (not consisting of members of the Commission) as shall be nominated by the Commission, the powers of appointment, promotion, transfer, disciplinary control and dismissal of such categories of police officers as are specified by the Commission.




2. The Commission shall cause to be published in the Gazette, the appointment of any such Committee.




3. The procedure and quorum for meetings of a Committee nominated under paragraph (1) shall be according to rules made by the Commission. The Commission shall cause such rules to be published in the Gazette.



155J. Delegation of certain functions by the Commission




1. The Commission may, subject to such conditions and procedures as may be prescribed by the Commission, delegate to the Inspector-General of Police or in consultation with the Inspector-General of Police to any Police Officer, its powers of appointment, promotion, transfer, disciplinary control and dismissal of any category of police officers.




2. The Commission shall cause any such delegation to be published in the Gazette.



155K. Right of Appeal




1. Where the Commission has delegated under Article 155J to any police officer its powers of appointment, promotion, transfer, disciplinary control and dismissal of any category of police officers, the Inspector-General of Police shall have a right of appeal to the Commission against any order made by such Police officer in the exercise of his delegated powers.




2. A police officer aggrieved by any order relating to promotion, transfer or any order on a disciplinary matter or dismissal made by the Inspector-General of Police or a Committee or a Police Officer referred to in Article 155H and 155J in respect of such officer may, appeal to the Commission against such order in accordance with rules made by the Commission from time to time regulating the procedure and the period fixed for the making and hearing of an appeal by the Commission.




3. The Commission shall have the power to alter, vary, rescind or confirm such order upon an appeal made under paragraph (1) or paragraph (2), or to give directions in relation thereto or to order such further or other inquiry, as to the Commission shall deem fit.




4. The Commission shall from time to time cause to be published in the Gazette, rules made by it under paragraph (2) of this Article.




5. Upon any delegation of its powers to the Inspector-General of Police or a Committee or police officer under Article 155H and 155J, the Commission shall not, whilst such delegation is in force, exercise, perform or discharge its powers, duties or functions in respect of the categories of police officers in respect of which such delegation is made, subject to the right of appeal hereinbefore provided.



155L. Appeals to Administrative Appeals Tribunal


Any police officer aggrieved by any order relating to promotion, transfer, or any order on a disciplinary matter or dismissal made by the Commission, in respect of such officer, may appeal therefrom to the Administrative Appeals Tribunal established under Article 59, which shall have the power to alter, vary, rescind or confirm any order or decision made by the Commission.



155M. Saving of existing rules and regulation


Until the Commission otherwise provides, all rules, regulations and procedures relating to the Police Force as are in force on the date of the coming into operation of this Article, shall continue to be operative and in force.



155N. Commission answerable to Parliament


The Commission shall be responsible and answerable to Parliament in accordance with the provisions of the Standing Orders of Parliament for the exercise, performance and discharge of its powers, duties and functions and shall forward to Parliament in each calendar year a report of its activities in such year.



CHAPTER XIX. THE PARLIAMENTARY COMMISSIONER FOR ADMINISTRATION



156. Parliamentary Commissioner for Administration




1. Parliament shall by law provide for the establishment of the office of the Parliamentary Commissioner for Administration (Ombudsman) charged with the duty of investigating and reporting upon complaints or allegations of the infringement of fundamental rights and other injustices by public officers and officers of public corporations, local authorities and other like institutions, in accordance with and subject to the provisions of such law.




2. The Parliamentary Commissioner for Administration (Ombudsman) shall, subject to the approval of the Constitutional Council, be appointed by the President and shall hold office during good behaviour.




3. The salary of the Parliamentary Commissioner for Administration shall be determined by Parliament and shall not be diminished during his term of office.




4. The office of the Parliamentary Commissioner for Administration shall become vacant –







a.
upon his death;






b.
on his resignation in writing addressed to the President;






c.
on his attaining the age fixed by law;






d.
on his removal by the President on account of ill health or physical or mental infirmity; or






e.
on his removal by the President on an address of Parliament.






5. Whenever the Parliamentary Commissioner for Administration is unable to perform or discharge the duties and functions of his office, the President shall, subject to the approval of the Constitutional Council, appoint a person to act in his place.



CHAPTER XIXA. COMMISSION TO INVESTIGATE ALLEGATIONS OF BRIBERY OR CORRUPTION



156A. Commission to Investigate Bribery or Corruption




1. Parliament shall by law provide for the establishment of a Commission to investigate allegations of bribery or corruption. Such law shall provide for–







a.
the appointment of the members of the Commission by the President on the recommendation of the Constitutional Council;






b.
the powers of the Commission, including the power to direct the holding of a preliminary inquiry or the making of an investigation into an allegation of bribery or corruption, whether of its own motion or on a complaint made to it, and the power to institute prosecutions for offences under the law in force relating to bribery or corruption;






c.
measures to implement the United Nations Convention Against Corruption and any other international Convention relating to the prevention of corruption, to which Sri Lanka is a party.






2. Until Parliament so provides, the Commission to investigate Allegations of Bribery or Corruption Act, No. 19 of 1994 shall apply, subject to the modification that it shall be lawful for the Commission appointed under that Act, to inquire into, or investigate, an allegation of bribery or corruption, whether on its own motion or on a written complaint made to it.



CHAPTER XIXB. NATIONAL PROCUREMENT COMMISSION



156B. National Procurement Commission




1. There shall be a National Procurement Commission (in this Chapter referred to as the “Commission”) consisting of five members appointed by the President on the recommendation of the Constitutional Council, of whom at least three members shall be persons who have had proven experience in procurement, accountancy, law or public administration. The President shall, on the recommendation of the Constitutional Council, appoint one member as the Chairman of the Commission.




2. Every member of the Commission shall hold office for a period of three years from the date of appointment, unless such member earlier resigns from office by a writing addressed to the President or is removed from office by the President for causes assigned with the approval of the Constitutional Council or is convicted by a court of law for an offence involving moral turpitude or is elected as a member of Parliament or as a member of a Provincial Council or of a local authority or if a resolution for the imposition of a civic disability on him is passed in terms of Article 81.




3. The Chairman and every member of the Commission shall be paid such allowances as may be determined by a resolution of Parliament. Such allowances shall be charged on the Consolidated Fund and shall not be diminished during the term of office of such Chairman or the member.



156C. Functions of the Commission




1. It shall be the function of the Commission to formulate fair, equitable, transparent, competitive and cost effective procedures and guidelines, for the procurement of goods and services, works, consultancy services and information systems by government institutions and cause such guidelines to be published in the Gazette and within three months of such publication, to be placed before Parliament.




2. Without prejudice to the generality of paragraph (1), it shall be the function of the Commission to,–







a.
monitor and report to the appropriate authorities, on whether all procurement of goods and services, works, consultancy services and information systems by government institutions are based on procurement plans prepared in accordance with previously approved action plans;






b.
monitor and report to the appropriate authorities on whether all qualified bidders for the provision of goods and services, works, consultancy services and information systems by government institutions are afforded an equal opportunity to participate in the bidding process for the provision of those goods and services, works, consultancy services and information systems;






c.
monitor and report to the appropriate authorities on whether the procedures for the selection of contractors, and the awarding of contracts for the provision of goods and services, works, consultancy services and information systems to government institutions, are fair and transparent;






d.
report on whether members of procurement Committees and Technical Evaluation Committees relating to the procurements, appointed by government institutions are suitably qualified; and






e.
investigate reports of procurements made by government institutions outside established procedures and guidelines, and to report the officers responsible for such procurements to the relevant authorities for necessary action.





156D. Powers of the Commission




1. The Commission may, by Notice in writing, require any person to,–







a.
attend before the Commission, to be questioned by the Commission;






b.
produce to the Commission, any document or thing in the possession or control of that person and specified in such Notice.






2. Every person who–







a.
fails, without reasonable cause to appear before the Commission when required to do so by a Notice sent to him under paragraph (1);






b.
appears before the Commission in compliance with such a Notice, but refuses without reasonable cause, to answer any questions put to him by the Commission; or






c.
fails or refuses, without reasonable cause, to produce any document or thing which he was required to produce by a Notice sent to him under paragraph (1),




shall be guilty of an offence and shall on conviction be liable to a fine not exceeding one hundred thousand rupees or to imprisonment for a term not exceeding seven years, or to both such fine and imprisonment.




3. Every High Court established under Article 154P of the Constitution shall have jurisdiction to hear and determine any matter referred to in paragraph (2).



156E. Meetings of the Commission




1. The Commission shall meet as often as may be necessary for the discharge of its functions.




2. The Chairman shall preside at all meetings of the Commission. In the absence of the Chairman from any meeting of the Commission, the members present shall elect a Chairman for that meeting, from among themselves.




3. The quorum for any meeting of the Commission shall be three.




4. Decisions of the Commission shall be by the majority vote of the members present and voting at the meeting at which the decision is taken, and in the event of an equality of votes, the Chairman or member presiding at the meeting shall have a casting vote.




5. Subject to the preceding provisions of this Article, the Commission may determine the procedure with regard to its meetings and the transaction of business at such meetings.




6. The Commission shall have the power to act notwithstanding any vacancy in the membership of the Commission, and no act, proceeding or decision of the Commission shall be invalid or deemed to be invalid, by reason only of such vacancy or defect in the appointment of a member.



156F. Staff of the Commission




1. the Commission shall appoint a Secretary-General and such other officers as it may consider necessary for the proper discharge of its functions, on such terms and conditions as may be determined by the Commission.




2. All members and officers of the Commission shall be deemed to be public servants within the meaning, and for the purposes of, Chapter IX of the Penal Code.




3. No suit, prosecution or other proceeding shall lie against any member or officer of the Commission for any act or thing which in good faith is done or purported to be done by him in the performance of his duties or the discharge of his functions, under the Constitution.



156G. Expenses of the Commission to be charged on the Consolidation Fund


The expenses of the Commission shall be charged on the Consolidated Fund.



156H. Interpretation


In this Chapter, “government institution” includes a Ministry, a government department, a public corporation, a local authority, any business or other undertaking vested in the Government and a Company registered or deemed to be registered under the Companies Act, No 7 of 2007, in which the Government, a public corporation or any local authority holds more than fifty per centum of the shares.



CHAPTER XX. GENERAL



157. International Treaties and Agreements


Where Parliament by resolution passed by not less than two-thirds of the whole number of Members of Parliament (including those not present) voting in its favour, approves as being essential for the development of the national economy, any Treaty or Agreement between the Government of Sri Lanka and the Government of any foreign State for the promotion and protection of the investments in Sri Lanka of such foreign State, its nationals, or of corporations, companies and other associations incorporated or constituted under its laws, such Treaty or Agreement shall have the force of law in Sri Lanka and otherwise than in the interests of national security no written law shall be enacted or made, and no executive or administrative action shall be taken, in contravention of the provisions of such Treaty or Agreement.



157A. Prohibition against violation of territorial integrity of Sri Lanka




1. No person shall, directly or indirectly, in or outside Sri Lanka, support, espouse, promote, finance, encourage or advocate the establishment of a separate State within the territory of Sri Lanka.




2. No political party or other association or organization shall have as one of its aims or objects the establishment of a separate State within the territory of Sri Lanka.




3. Any person who acts in contravention of the provisions of paragraph (1) shall, on conviction by the Court of Appeal, after trial on indictment and according to such procedure as may be prescribed by law,-







a.
be subject to civic disability for such period not exceeding seven years as may be determined by such Court;






b.
forfeit his movable and immovable property other than such property as is determined by an order of such Court as being necessary for the sustenance of such person and his family;






c.
not be entitled to civic rights for such period not exceeding seven years as may be determined by such Court; and






d.
if he is a Member of Parliament or a person in such service or holding such office as is referred to in paragraph (1) of Article 165, cease to be such Member or to be in such service or to hold such office.






4. Where any political party or other association or organization has as one of its aims or objects the establishment of a separate State within the territory of Sri Lanka, any person may make an application to the Supreme Court for a declaration that such political party or other association or organization has as one of its aims or objects the establishment of a separate State within the territory of Sri Lanka. The Secretary or other officer of such political party or other officer of such political party or other association or organization shall be made a respondent to such application.




5. Where the Supreme Court makes a declaration under paragraph (4) in relation to any political party or other association or organization, in pursuance of an application made to it under that paragraph –







a.
that political party or other association or Organization shall be deemed, for all purposes to be proscribed and any member of such political party or other association or organization, who is a Member of Parliament shall be deemed to have vacated his seat in Parliament with effect from the date of such declaration, and any nomination paper submitted by such political party or other association or organization shall be deemed for all purposes to be invalid;






b.
any person who holds office or is a member of that political party or other association or organization, shall be guilty of an offence and shall, on conviction, by the Court of Appeal after trial on indictment and according to such procedure as may be prescribed by law –









i.
be subject to civic disability for such period not exceeding seven years as may be determined by such Court;






ii.
forfeit his movable and immovable property other than such property as is determined by an order of such Court as being necessary for the sustenance of such person and his family;






iii.
not be entitled to civic rights for such period not exceeding seven years as may be determined by such Court;






iv.
if he is a Member of Parliament or a person in such service or holds such office as is referred to in paragraph (1) of Article 165, cease to be such Member or to be in such service or hold such office.






6. The execution of any punishment imposed under paragraph (3) or sub-paragraph (b) of paragraph (5) shall not be stayed or suspended pending the determination of any appeal against such punishment or the conviction in consequence of which such punishment was imposed.




7. Every officer or person who was or is required by, Article 32 or Article 53, Article 61 or Article 107 or Article 165 or Article 169 (12), to take and subscribe or to make and subscribe an oath or affirmation, every member of, or person in the service, of a local authority, Development Council Pradeshiya Mandalaya, Gramodaya Mandalaya or public corporation and every attorney-at-law shall –







a.
if such officer or person is holding office on the date of coming into force of this Article, make and, subscribe, or take and subscribe, an oath or affirmation in the form set out in the Seventh Schedule, before such person or body if any, as is referred to in that Article, within one month of the date on which this Article comes into force;






b.
if such person or officer is appointed to such office after the coming into force of this Article, make and subscribe or take and subscribe an oath or affirmation, in the form set out in the Seventh Schedule, before such person or body, if any, as is referred to in that Article, within one month of his appointment to such office.




The provisions of Article 165 and Article 169 (12) shall mutatis mutandis, apply to, and in relation to, any person or officer who fails to take and subscribe, or make and subscribe an oath or affirmation as required by this paragraph.









8. 




a.
Every person who is a Member of Parliament on the coming into force of this Article shall not be entitled to sit and vote in Parliament unless he takes and subscribes or makes and subscribes an oath or affirmation in the form set out in the Seventh Schedule.






b.
Every person who is elected or nominated as a Member of Parliament on or after the coming into force of this Article shall not be entitled to sit and vote in Parliament unless he takes and subscribes or makes and subscribes an oath or affirmation in the form set out in the Seventh Schedule.






9. No person who has taken and subscribed or made and subscribed an oath or affirmation in the form set out in the Seventh Schedule shall, notwithstanding any provision to the contrary in the Constitution, be required to take and subscribe or make and subscribe any other oath or affirmation required to be taken and subscribed or made and subscribed under the Constitution.




10. Parliament may, by resolution, determine such other categories of persons or officers to whom the provisions of paragraph (7) shall apply and thereupon, the provisions of such paragraph shall, mutatis mutandis, apply to, and in relation to, officers or persons of that category.




11. The jurisdiction of the Court of Appeal in respect of its powers under this Article shall be exercised in the manner provided in sub-paragraph (iv) of the proviso to paragraph (2) of Article 146.




12. In this Article, "civic rights" means –







a.
the right to obtain a passport;






b.
the right to sit for any public examination;






c.
the right to own any immovable property;






d.
the right to engage in any trade or profession which requires a licence, registration or other authorization, by or under any written law.





158. Delegation


Where any person is empowered under the provisions of the Constitution to delegate any power, duty or function to any other person, such person delegating such power, duty or function may, notwithstanding such delegation, exercise, perform or discharge such power, duty or function and may at any time revoke such delegation.


In this Article, "person" includes anybody of persons or any authority.



159. Deputy Speaker to act for Speaker


Where the Speaker is unable to discharge the functions of his office, the powers, duties and functions conferred or imposed on, or assigned to, the Speaker by any provision of the Constitution, other than by Articles 31 (4), 37, 38 (2) (b), 39 (2) and 40, may be exercised, performed or discharged by the Deputy Speaker.



CHAPTER XXI. TRANSITIONAL PROVISIONS



160. First President


Notwithstanding anything to the contrary in any other provision of the Constitution, the person holding the office of President immediately before the commencement of the Constitution shall be the first President under the Constitution and shall be deemed for all purposes to have been elected as the President of the Republic, and shall, subject, to the provisions of Article 31, hold office for a period of six  years from February 4, 1978.


The President shall, notwithstanding the provisions of Article 32, be deemed to have assumed office immediately upon the commencement of the Constitution and shall be entitled thereupon to exercise, perform and discharge all the powers, duties and functions conferred or imposed on, or assigned to, the President by the Constitution or otherwise. The President shall, as soon as possible thereafter at a sitting of Parliament, take and subscribe the oath or make and subscribe the affirmation set out in the Fourth Schedule.



161. First Parliament


Notwithstanding anything to the contrary in any other provision of the Constitution-







a.
the first Parliament shall consist of one hundred and sixty-eight members, and subject to the succeeding provisions of this Article, all persons who immediately before the commencement of the Constitution were members of the National State Assembly shall be deemed to have been elected as Members of Parliament;






b.










i.
if the election, as a Member of the National State Assembly, of a person deemed to have been elected to the first Parliament is declared void under the law for the time being in force and no other person is determined to have been duly returned or elected, the seat of such Member shall be vacant, and an election to the electoral district as existing immediately prior to the commencement of the Constitution, shall be held in accordance with the law relating to elections to the National State Assembly in force immediately before the commencement of the Constitution and on the basis of the register of electors applicable to such electoral district which was operative on the day immediately preceding the commencement of the Constitution;






ii.
the law applicable to election petitions in relation to an election held as provided in sub-paragraph (i) shall be the law in force upon the commencement of the Constitution and in the event of such an election being declared void the provisions of sub-paragraph (i) shall, mutatis mutandis, apply;






c.
if the election as a Member of the National State Assembly of a person who is deemed to have been elected to the first Parliament is declared void or undue and any other person is determined to have been duly returned or elected such other person shall be deemed to have been duly elected as a Member of the first Parliament;






d.










i.
where immediately before the commencement of the Constitution there was a vacancy in the membership of the National State Assembly or where a vacancy in the membership of the first Parliament occurs otherwise than under the provisions of paragraph (b) of this Article, such vacancy shall be filled in the manner provided in sub-paragraph (iii) hereof;






ii.
Where during the duration of the first Parliament, a Member ceases, by resignation, expulsion or otherwise, to be a member of the recognized political party to which he belonged upon or after the commencement of the Constitution, the Secretary of such party shall, within two weeks of the date on which such Member so ceased to be a member of such party, communicate, in writing to the Secretary-General of Parliament, the fact and date thereof. The Secretary-General shall, upon receipt of such communication, submit it to the Speaker.







Where a Member ceases to be a member of the recognized political party to which he belonged by reason of being expelled from such party, he shall be entitled to apply, within one month of the date of such expulsion by petition in writing, to the Supreme Court for a determination that such expulsion was invalid. In the event of any such application being made, the Registrar of the Supreme Court shall forthwith inform the Secretary-General of Parliament in writing, of such application. Every such application shall be heard and determined by not less than three Judges of the Supreme Court who shall, within two months of the making of such application, determine whether such expulsion was valid or not.







The Speaker shall, on receiving in the aforesaid manner, a communication alleging that a Member has ceased to be a member of the recognized political party to which such Member belonged, appoint a Select Committee consisting of not less than five Members of Parliament (one of whom shall be nominated as Chairman thereof) to inquire into, and report to Parliament on, the circumstances in which such Member is alleged to have resigned from, or to have been expelled from, or to have otherwise ceased to be a member of, such party, and the reasons therefor:







Provided, however, that where such communication alleges that a Member has ceased to be a member of the recognized political party to which he belonged by reason of his being expelled therefrom, no Select Committee shall be appointed as aforesaid until after the expiration of a period of' one month from the date of such alleged expulsion, and in any case where such Member has applied to the Supreme Court for a determination that such expulsion was invalid, unless and until the Supreme Court has determined that such expulsion was valid.







The provisions of the Parliament (Powers and Privileges) Act shall, mutatis mutandis, apply in  relation to proceedings before, and to the privileges, Immunities and powers of, a Select Committee appointed as aforesaid, and every such Select Committee shall be deemed, for the purposes of that Act, to be duly authorized by an order of Parliament to send for persons, papers and records.







After consideration of the report made by a Select Committee appointed as aforesaid, Parliament may, by resolution passed by not less than eighty-five members voting in its favour, resolve that the Member to whom such report relates, shall cease to be a Member of Parliament. The Speaker shall endorse on every resolution so passed, a certificate in the following form:-







"This resolution has been passed by the majority required by Article 161 (d) (ii) of the Constitution".







The seat of such Member shall, with effect from the date of such certificate, become vacant.







Every such certificate shall be conclusive for all purposes and shall not be questioned in any court, and no court or tribunal shall inquire into, pronounce upon or in any manner call in question, the validity of the resolution on which such certificate is endorsed on any ground whatsoever.






iii.
where a vacancy as is referred to in sub- paragraph (i) or (ii) has occurred, the Secretary-General of Parliament shall forthwith inform the Commissioner of Elections of such vacancy. The Commissioner of Elections shall thereupon require the Secretary of the political party to which such Member belonged to nominate a member of such party to fill such vacancy. A nomination made by the Secretary of such political party under this sub-paragraph shall be accompanied by an oath or affirmation, as the case may be, in the form set out in the Seventh Schedule, taken and subscribed or made and subscribed, as the case may be, by the person nominated to fill such vacancy. Upon the receipt of such nomination, accompanied by such oath or affirmation the Commissioner shall declare such person to be the Member for the electoral district in respect of which the vacancy occurred:







Provided that where the Secretary of such political party fails to nominate a member of such political party to fill such vacancy under the preceding provisions of this sub-paragraph within thirty days of his being required to do so and in the aforesaid manner or where the Secretary of a political party had been required, before the coming into force of this proviso, to nominate a member of such political party to fill any such vacancy under such provisions and such Secretary fails, within thirty days of the coming into force of this proviso, to nominate a member of such political party to fill such vacancy, or where such political party is deemed to be proscribed under Article 157 (a), then, the Commissioner of Election shall forthwith so inform the President, who shall, within thirty days of the receipt by him of such information, by Notice published in the Gazette order the Commissioner of Elections to hold an election for the electoral district in respect of which such vacancy has occurred. The Commissioner of Elections shall thereupon hold an election, in accordance with Part I and Parts IV to VI (both inclusive) of the Ceylon (Parliamentary Elections) Order in Council, 1946, for such electoral district as existed immediately preceding the Constitution and on the basis of such part of the register, prepared under the Registration of Electors Act, No. 44 of 1980, and in operation, as corresponds to such electoral district. The aforesaid parts of the Ceylon (Parliamentary Elections) Order in Council, 1946, shall, for the purposes of such election and notwithstanding the repeal of such Order in Council, be deemed to be in force and shall, mutatis mutandis, and except as otherwise expressly provided in the Constitution, apply to such election.







The law applicable to election petitions in relation to such electoral district shall be the aforesaid parts of such Order in Council as applied aforesaid and in the event of such election being declared void and no other person is determined to have been duly returned or elected, the election to fill such vacancy shall be held in accordance with the provisions of this proviso.






iv.
Where a Member nominated or elected to fill any such vacancy as is referred to in sub-paragraph (i) or sub-paragraph (ii), being a Member who has taken and subscribed or made and subscribed an oath or affirmation in the form set out in the Seventh Schedule, directly or indirectly, in or outside Sri Lanka, supports, espouses, promotes, finances, encourage or advocates the establishment of a separate State within the territory of Sri Lanka, any person may make an application to the Court of Appeal for a declaration that such member has directly or indirectly, in or outside Sri Lanka, supported, espoused, promoted, financed, encouraged or advocated the establishment of a separate State within the territory of Sri Lanka.







If the Court of Appeal makes, on such application, a declaration that such Member has directly or indirectly, in or outside Sri Lanka, supported, espoused, promoted, financed, encouraged or advocated the establishment of a separate State within the territory of Sri Lanka, the seat of such Member shall be deemed to be vacant with effect from the date of such declaration and such Member shall be disqualified from sitting and voting in Parliament and from being elected or nominated to Parliament for a period of seven years from the date of such declaration. The vacancy occurring in the membership of Parliament by reason of such declaration shall be filled in the manner provided in paragraph (iii).







The jurisdiction of the Court of Appeal' in respect of its powers under this sub-paragraph shall be exercised in the manner provided in sub-paragraph (iv) of the proviso to paragraph (2) of Article 146.






e.
unless sooner dissolved, the First Parliament shall continue until August 4, 1989 and no longer, and shall thereupon stand dissolved, and the provisions of Article 70 (5) (b) shall, mutatis mutandis, apply.





162. Application of certain provisions




1. The provisions of Article 98, other than paragraphs (8) and (9) thereof, and Article 99 shall not come into operation until the General Election held upon the dissolution of the first Parliament.




2. If at the time of such dissolution the notification of electoral districts has not been proclaimed as required by Article 97, the electoral districts for the first General Election to be held upon the dissolution of the first Parliament, and the number of Members which each such district shall be entitled to return by virtue of the provisions of paragraph (4) of Article 96, shall be as set out in the Sixth Schedule and accordingly, registers of electors shall be prepared and certified for each such electoral district, and unless Parliament otherwise provides, such registers shall be prepared on the basis of the register of electors in force immediately before the commencement of the Constitution.



163. Judges of Supreme Court and High Court to cease to hold office


All Judges of the Supreme Court and the High Courts established by the Administration of Justice Law, No. 44 of 1973, holding office on the day immediately before the commencement of the Constitution shall, on the commencement of the Constitution, cease to hold office.



164. Continuation in office of Judges, public officers and others


Subject to the provisions of Article 163 every person who immediately before the commencement of the Constitution –







a.
held office in any court or tribunal deemed, by virtue of the provisions of paragraph (2) of Article 105, to be a court or tribunal created and established by Parliament,






b.
was in the service of the Republic, any local authority or any public corporation,






c.
held office in any local authority or public corporation, or






d.
held any appointment under any existing written law,




shall continue in such service or hold such office or appointment under the same terms and conditions.



165. Oath or affirmation to be taken or made by public officers and others




1. Every public officer, judicial officer and every other person as is required by the Constitution to take an oath or make an affirmation on entering upon the duties of his office, every holder of an office required under the existing law to take an official oath and every person in the service of every local authority and of every public corporation shall take and subscribe the oath or make and subscribe the affirmation set out in the Fourth Schedule. Any such public officer, judicial officer, person or holder of an office failing to take and subscribe such oath or make and subscribe such affirmation after the commencement of the Constitution on or before such date as may be prescribed by the Prime Minister by Order published in the Gazette shall cease to be in service or hold office.




2. The Minister in charge of the subject of Public Administration may, in his sole discretion, permit any public officer, judicial officer, person or holder of an office referred to in paragraph (1) of this Article, to take the oath or make the affirmation referred to in that paragraph after the prescribed date if he is satisfied that the failure to take the oath or make the affirmation within the time prescribed was occasioned by illness or some other unavoidable cause. On his taking such oath or making such affirmation, he shall continue in service or hold office as if he had taken such oath or made such affirmation within the time prescribed under paragraph (1) of this Article.




3. The President may by Proclamation-







a.
exclude the application of the provisions of paragraph (1) of this Article to any category of public officers,






b.
prescribe the persons or categories of persons who may administer such oath or affirmation in addition to the persons who are empowered under the existing law to administer oaths or affirmations.





166. Powers, privileges, immunities and rights of the Republic


Unless Parliament otherwise provides, the Republic of Sri Lanka shall continue to possess and exercise all powers, privileges, immunities and rights whatsoever possessed, exercised or exercisable immediately prior to the commencement of the Constitution.



167. Rights, duties and obligations of the Republic


All rights and all duties or obligations, however arising, of the Government of Sri Lanka and subsisting immediately prior to the commencement of the Constitution shall be rights, duties and obligations of the Government of the Republic of Sri Lanka under the Constitution.



168. Past operation of laws, previous Acts, offences and pending actions etc




1. Unless Parliament otherwise provides, all laws, written laws and unwritten laws, in force immediately before the commencement of the Constitution, shall, mutatis mutandis, and except as otherwise expressly provided in the Constitution, continue in force.




2. Save as otherwise provided in the Constitution, existing laws, written laws and unwritten laws are not and shall not in any manner be deemed to be provisions of the Constitution.




3. Wherever the Constitution provides that any law, written law or unwritten law or any provision of the Constitution shall continue in force until or unless Parliament otherwise provides, any law enacted by Parliament so providing may be passed by a majority of the Members present and voting.




4. Whenever the Constitution provides that any provision of any existing written law shall continue in force until or unless Parliament otherwise provides and the existing written law referred to consists of subordinate legislation, the provision that such existing written law shall continue in force until or unless Parliament otherwise provides shall not in any manner be deemed to derogate from the power of the person or body on whom the power to make and when made, to amend, vary, rescind or revoke such subordinate legislation is conferred, to exercise the power so conferred until or unless Parliament otherwise provides.




5. Unless the Constitution otherwise provides, the past operation of any law in force prior to the commencement of the Constitution or anything duly done or suffered or any offence committed or any right, liberty, obligation or penalty acquired or incurred under any law in force prior to the commencement of the Constitution shall not in any manner be affected or be deemed to be affected by the Constitution coming into force.




6. All actions, prosecutions, proceedings, matters or things, including proceedings of Commissions appointed or established by or under any existing written law, pending or uncompleted on the commencement of the Constitution shall, subject to  the provisions of the Constitution and, mutatis mutandis, be deemed to continue and may be carried on and completed after the commencement of the Constitution.



169. Provisions relating to judiciary


Unless Parliament otherwise provides –




1. any provisions of the Administration of Justice Law, No. 44 of 1973, which are inconsistent with the provisions of the Constitution, shall, to the extent of such inconsistency, be deemed to be repealed;




2. the Supreme Court established by the Administration of Justice Law, No. 44 of 1973, shall, on the commencement of the Constitution, cease to exist, and accordingly the provisions of that Law relating to the establishment of the said Supreme Court, shall be deemed to have been repealed. Unless otherwise provided in the Constitution, every reference in any existing written law to the Supreme Court shall be deemed to be a reference to the Court of Appeal;




3. all appellate proceedings including proceedings by way of revision, case stated and restitutio in integrum pending in the Supreme Court established under the Administration of Justice Law, No. 44 of 1973, on the day preceding the commencement of the Constitution, shall stand removed to the Court of Appeal and the Court of Appeal shall have jurisdiction to take cognizance of and to hear and determine the same; and the judgments and orders of the Supreme Court aforesaid delivered or made before the commencement of the Constitution in appellate proceedings shall have the same force and effect as if they had been delivered or made by the Court of Appeal;




4. all original proceedings by way of applications for the issue of high prerogative Writs and applications for any other relief pending in the Supreme Court as well as all applications for injunctions pending in the High Court established under the Administration of Justice Law, No. 44 of 1973, on the date immediately preceding the commencement of the Constitution shall stand removed to the Court of Appeal and such Court shall have jurisdiction to take cognizance of, hear and determine or to continue and complete the same, and the judgments and orders of the Supreme Court established under the Administration of Justice Law, No. 44 of 1973, delivered or made before the commencement of the Constitution in original proceedings shall have the same force and effect as if they had been delivered or made by the Court of Appeal:


Provided that any proceedings in relation to any alleged breach of privileges of Parliament pending in the Supreme Court shall stand removed to the Supreme Court created and established by the Constitution;




5. no appeal shall lie from any judgment, order or decree of the Supreme Court established under the Administration of Justice Law, No, 44 of 1973, to the Supreme Court created and established under the Constitution but such judgment, order or decree, as the case may be, shall be final as between the parties to the action, application or other proceeding in which such judgment, order or decree was made:


Provided that it shall be competent for the Court of Appeal and all officers of such Court to take all such steps as may be necessary, including the entering of decrees if not already entered and taxation and recovery of costs so as to ensure that such judgments, orders and decrees are completely and effectively complied with, as if they had been delivered or made by the Court of Appeal created and established by the Constitution;




6. the several High Courts established under Chapter I of the Administration of Justice Law, No. 44 of 1973, shall be deemed for all purposes to constitute a single court created and established by Parliament called the High Court of the Republic of Sri Lanka having jurisdiction throughout the Republic of Sri Lanka to be exercised in the several Zones in accordance with the law for the time being in force. Accordingly, subject to the provisions of the Constitution, and of any existing written law, all provisions relating to High Courts contained in such Law shall, mutatis mutandis, apply to the High Court of the Republic of Sri Lanka;




7. all criminal and admiralty cases, proceedings or matters, other than applications for injunctions, pending in the High Courts established under the Administration of Justice Law, No. 44 of 1973, on the day preceding the commencement of the Constitution shall stand removed to the said High Court of the Republic of Sri Lanka and such Court shall have jurisdiction to take cognizance of, hear and determine or to continue and complete the same, and the judgments and orders of the aforesaid High Courts delivered or made before the commencement of the Constitution shall have the same force and effect as if they had been delivered or made by the High Court of the Republic of Sri Lanka;




8. the President  of the Court of Appeal shall from time to time as he may deem expedient nominate the Judges of the High Court of the Republic of Sri Lanka to exercise the jurisdiction of the High Court in such zones as he may determine and the Provisions of Chapter II of the Administration of Justice Law, No. 44 of 1973, shall, mutatis mutandis, apply to the hearing and disposal of all proceedings pending in or hereafter instituted in the High Court;




9. all indictments filed hereafter in the High Court of the Republic of Sri Lanka shall be in the name of the Republic of Sri Lanka and shall be signed by the Attorney-General or any person authorized under section 189 of the Administration of Justice Law, No. 44 of 1973;




10. all election petition proceedings relating to the election of any person to the membership of the National State Assembly pending in the High Courts established under the Administration of Justice Law, No. 44 of 1973, on the day preceding the commencement of the Constitution shall stand removed to the Court of Appeal and the Court of Appeal shall have the same jurisdiction to take cognizance of, hear and determine or to continue and complete the same, and the judgments and orders of the Supreme Court established by the Administration of Justice Law, No. 44 of 1973, and of the High Courts aforesaid delivered or made before the commencement of the Constitution in such election petition proceedings shall have the same force and effect as if they had been delivered or made by the Supreme Court and the Court of Appeal established by the Constitution, as the case may be. The President of the Court of Appeal is hereby vested with the power to nominate a Judge of the Court of Appeal to hear and determine any election petition in respect of which the Court of Appeal is vested with jurisdiction by the Constitution;




11. all attorneys-at-law admitted and enrolled or deemed to have been admitted and enrolled as attorneys-at-law under the provisions of the Administration of Justice Law, No. 44 of 1973, shall subject to the provisions of the Constitution be deemed to have been admitted and enrolled as attorneys-at-law of the Supreme Court created and established by the Constitution;




12. after the date fixed by the Minister in charge of the subject of Justice, by Order published in the Gazette, no attorney-at-law shall be entitled to represent any party to a proceeding or be given the right of audience in any court, tribunal or other institution until or unless he has taken and subscribed the oath or made and subscribed the affirmation set out in the Fourth Schedule before a Judge of the Supreme Court, Court of Appeal, High Court or any other judicial officer as defined in Article 114; and it shall be the duty of any such Judge or judicial officer, as the case may be, to forward such oath or affirmation so taken and subscribed or made and subscribed to the Registrar of the Supreme Court who shall cause the same to be entered in the rolls of such Court. Such entry shall be the only proof that such attorney-at-law has taken and subscribed or made and subscribed such oath or affirmation;




13. the provisions of the Administration of Justice Law, No. 44 of 1973, relating to the Attorney-General, the legal profession, State Attorneys and State Counsel, shall be deemed for all purposes to be in operation, and every reference to the Supreme Court in sections 33 to 36 of the Administration of Justice Law, No. 44 of 1973, and in the rules and regulations relating thereto shall be deemed to be a reference to the Supreme Court established by the Constitution;




14. if any matter or question shall arise with regard to any procedure or practice to be followed in any court in consequence of the coming into operation of the Constitution, not provided for in the Constitution or any written law, the Chief Justice shall have the power to give such directions as he may consider necessary to prevent injustice or as the justice of the case may require and to ensure that the provisions of Chapters XV and XVI of the Constitution are given full and complete effect;









15. 




i.
any reference in section 2 of the Special Presidential Commissions of Inquiry Law, No. 7 of 1978, to the Supreme Court shall be deemed to be a reference to the Supreme Court established by the Constitution;






ii.
where any person has been appointed as a member of a Special Presidential Commission of Inquiry established under the Special Presidential Commission of Inquiry Law, No. 7 of 1978, then, such person shall notwithstanding the provisions of the Constitution, continue to be such member and shall be deemed for the purposes of Article 81 (1) to be a Judge of a Court referred to therein unless he resigns, or refuses or becomes unable to act, or is discharged by the President from the performance of his duties as such member in accordance with the provisions of the Special Presidential Commissions of Inquiry Law, No. 7 of 1978;






iii.
any such member specified in the Warrant establishing such Special Presidential Commission of Inquiry as Chairman, shall, subject to the provisions of sub-paragraph (ii) of this paragraph, continue to be the Chairman of such Special Presidential Commission of Inquiry;











16. 




i.
any breach the privileges of the National State Assembly functioning immediately prior to the commencement of the Constitution, shall be deemed to be a breach of the privileges of Parliament and accordingly, Parliament and the Supreme Court, shall have the Power to take cognizance of and punish any person for such breach of privileges of Parliament;






ii.
where prior to the commencement of the Constitution, any step required or authorized by the Parliament (Powers and Privileges) Act has been taken in respect of, or in relation to, any act or omission alleged to constitute such a breach of the privileges of Parliament as is referred to in sub-paragraph (i) of this paragraph, such step shall be deemed to have been validly taken and any further steps as are required or authorized under such Act, may be taken, in respect of or, in relation to, such alleged breach of the privileges of Parliament as if the act or omission alleged to constitute; such breach of privileges of Parliament had been committed or had occurred after the commencement of the Constitution.





169A. Provision relating to Queen's Counsel and Senior Attorneys-at-Law




1. Every-







a.
Queen's Counsel appointed prior to the coming into force of the Constitution; and






b.
Senior attorney-at-law appointed by the President after the coming into force of the Constitution,




shall, from the date on which this Article comes into force, be called and known also as President's Counsel and shall continue to enjoy all such privileges as were hitherto enjoyed by a Queen's Counsel.




2. Every rule made under Article 136 relating to the appointment of Senior attorneys-at-law shall, from the date on which this Article comes into force, be deemed to be rescinded.




3. Every reference in any written law to "Senior attorney- at-law" shall, from the date on which this Article comes into force, be deemed to include a reference to “President's Counsel."



CHAPTER XXII. INTERPRETATION



170. Interpretation


In the Constitution –







•
“civic disability” shall have the same meaning as in the Special Presidential Commissions of Inquiry Law, No. 7 of 1978, as on the commencement of the Constitution;






•
“commencement of the Constitution” means the date appointed by the Proclamation made under Article 172;






•
“conclusion of the General Election” means the time at which Members of Parliament for all the electoral districts in respect of which a poll has been taken on the date or dates specified in the Proclamation made under Article 70(5) have been declared elected by the respective returning officers, or when on the results declared more than half the total membership of Parliament consists of Members belonging to any single recognized political party or independent group, whichever event occurs earlier;






•
“existing law” and “existing written law” mean any law and written law, respectively, in force immediately before the commencement of the Constitution which under the Constitution continue in force;






•
“judicial officer”, other than in Article 111M, means any person who holds office as –









a.
a Judge of the Supreme Court or a Judge of the Court of Appeal;






b.
any Judge of the High Court or any Judge, presiding officer or member of any other Court of First Instance, tribunal or institution created and established for the administration of Justice or for the adjudication of any labour or other dispute but does not include a person who performs arbitral functions or a public officer whose principal duty or duties is or are not the performance of functions of a judicial nature.







No court or tribunal or institution shall have jurisdiction to determine the question whether a person is a judicial officer within the meaning of the Constitution but such question shall be determined by the Judicial Service Commission whose decision thereon shall be final and conclusive.







No act of such person or proceeding held before such person, prior to such determination, shall be, deemed to be invalid by reason of such determination;






•
“law” means any Act of Parliament and any law enacted by any legislature at any time prior to the commencement of the Constitution and includes an Order in Council;






•
“local authority” means any Municipal Council, Urban Council, Town Council or Village Council and includes any Authority created and established by or under any law to exercise, perform and discharge powers, duties and functions corresponding to or similar to the powers, duties and functions exercised, performed and discharged by any such Council;






•
“public corporation” means any corporation, board or other body which was or is established by or under any written law other than the Companies Ordinance, with funds or capital wholly or partly provided by the Government by way of grant, loan or otherwise;






•
“public officer” means a person who holds any paid office under the Republic, other than a judicial officer, but does not include –









a.
the President;






b.
the Prime Minister






c.
the Speaker;






d.
a Minister;






e.
a Deputy Minister;






f.
a Member of Parliament;






g.
a member of the Constitutional Council;






h.
a member of the Judicial Service Commission;






i.
a member of the Public Service Commission;






j.
a member of the Election Commission;






k.
a member of the National Police Commission;






l.
a member of the Audit Service Commission;






m.
a member of the Human Rights Commission of Sri Lanka;






n.
a member of the Commission to Investigate Allegations of Bribery or Corruption;






o.
a member of the Finance Commission;






p.
a member of the Delimitation Commission;






q.
a member of the National Procurement Commission;






r.
the Secretary-General of Parliament;






s.
a member of the staff of the Secretary-General of Parliament;






t.
a member of the University Grants Commission;






u.
a member of the Official Languages Commission; and






v.
the Auditor-General.






•
“recognized political party” means unless Parliament otherwise provides, every political party which is treated as a recognized political party under the Ceylon (Parliamentary Elections) Order in Council, 1946;






•
“territorial waters” includes the territorial sea and the historic waters of Sri Lanka;






•
“written law” means any law and subordinate legislation and includes statutes made by a Provincial Council, Orders, Proclamations, Rules, By-laws and Regulations made or issued by anybody or person having power or authority under any law to make or issue the same.





CHAPTER XXIII. REPEAL




171. The Constitution adopted and enacted on the 22nd day of May, 1972, is hereby repealed.



CHAPTER XXIV. PROMULGATION OF THE CONSTITUTION



172. Promulgation of the Constitution




1. The provisions of Chapter I to Chapter XXIII shall come into force on the day appointed by the President by Proclamation.




2. Parliament shall meet on the day so appointed and the President may, in such Proclamation, specify the time at which Parliament shall so meet.



Other Consequential Amendments in the Seventeenth Amendment to the Constitution



24. Commissions under repealed Articles 56 and 112 of the Constitution to continue




1. The persons holding office on the date prior to the date of commencement of this Act, as members of the Public Service Commission and the Judicial Service Commission established by Article 56 and Article 112 respectively, of the Constitution, shall continue to hold office as such members continue to exercise the powers vested in those Commissions under the Constitution, prior to the date of commencement of this Act, until the date on which the members of the Public Service Commission and the Judicial Service Commission respectively, are appointed under Article 54 and Article 111D respectively of the Constitution.




2. The persons holding office on the day prior to the date of commencement of this Act, as the Secretary to the Public Service Commission and as the Secretary to the Judicial Service Commission appointed under paragraph (7) of Article 56 and Article 113 respectively, of the Constitution, shall continue to hold such office under the same terms and conditions.



25. Chief Justice, Judges of the Supreme Court, President of the Court of Appeal etc.; to continue to hold office




a. The Chief Justice and all the Judges of the Supreme Court and the President and all the Judges of the Court of Appeal holding office on the day prior to the date of the commencement of this Act, shall, subject to the provisions of paragraph (3) of Article 41C, continue to hold office.




b. Every person holding office on the day prior to the date of the commencement of this Act, as the Attorney-General, the Auditor-General, the Inspector-General of Police, the Parliamentary Commissioner for Administration (Ombudsman) and the Secretary-General of Parliament shall, subject to the provisions of paragraph (3) of Article 41C, continue to hold such office under the same terms and conditions.



26. Judges of the High Court etc.; to continue to hold office


Every person holding office on the day prior to the date of the commencement of this Act –







a.
as a Judge of the High Court;






b.
as a judicial officer, a scheduled public officer, a public officer or a police officer,




shall, continue to hold such office under the same terms and conditions.



27. Substitution and savings




1. Unless the context otherwise requires, there shall be substituted for the expressions "Commissioner of Elections" and "Department of the Commissioner of Elections" wherever such expressions occur in the Constitution and in any written law or in any contract, agreement or other document, of the expression "Election Commission".




2. The person holding office as the Commissioner of Elections on the day immediately preceding the date of the commencement of this Act, shall continue to exercise and perform the powers and functions of the office of Commissioner of Elections as were vested in him immediately prior to the commencement of this Act, and of the Election Commission, until an Election Commission is constituted in terms of Article 103, and shall, from and after the date on which the Election Commission is so constituted, cease to hold office as the Commissioner of Elections.




3. All suits, actions and other legal proceedings instituted by or against the Commissioner of Elections appointed under Article 103 of the Constitution prior to the amendment of such Article by this Act, and pending on the day immediately prior to the date of commencement of this Act, shall he deemed to be suits, actions and other legal proceedings instituted by or against the Election Commission, and shall be continued and completed in the name of the Election Commission.




4. Any decision or order made, or ruling, given by the Commissioner of Elections appointed under Article 103 of the Constitution prior to the amendment of that Article, by this Act, and under any written law on or before the date of the commencement of this Act, shall be deemed to be a decision or order made or ruling given, by the Election Commission.



28. Pending matters before the Public Service Commission to stand removed to the National Police Commission


All matters pertaining to the appointment, promotion, transfer, disciplinary control and dismissal of any police officer pending before the Public Service Commission, on or before the date of the commencement of this Act, shall stand removed to the National Police Commission established by Chapter XVIIIA of the Constitution and accordingly such matter shall be continued and completed before such National Police Commission.



FIRST SCHEDULE. Names of Administrative Districts (ARTICLE 5)




1. Colombo




2. Gampaha




3. Kalutara




4. Kandy




5. Matale




6. Nuwara Eliya




7. Galle




8. Matara




9. Hambantota




10. Jaffna




11. Kilinochchi




12. Mannar




13. Vavuniya




14. Mullaitivu




15. Batticaloa




16. Ampara




17. Trincomalee




18. Kurunegala




19. Puttalam




20. Anuradhapura




21. Polonnaruwa




22. Badulla




23. Moneragala




24. Ratnapura




25. Kegalle



SECOND SCHEDULE. The National Flag (ARTICLE 6)


[image]



THIRD SCHEDULE. Words and Music of the National Anthem (ARTICLE 7)


[image]



FOURTH SCHEDULE. ARTICLES 32, 53, 61, 107, 165


"I………………………………………………………………………………………do [solemnly declare and affirm/Swear] that I will faithfully perform the duties and discharge the functions of the office of ………………………………………………… in accordance with the Constitution of the Democratic Socialist Republic of Sri Lanka and the law, and that I will be faithful to the Republic of Sri Lanka and that I will do the best of my ability uphold and defend the Constitution of the Democratic Socialist Republic of Sri Lanka.”



FIFTH SCHEDULE. ARTICLE 114(6)


Clerks


Deputy Fiscals


Interpreters


Stenographers


Typists


Binders



SIXTH SCHEDULE. ARTICLE 162(2)


Colombo City and Dehiwela -Mount Lavinia -(Municipal Limits) 1 Member


Colombo District (excluding Colombo City and Dehiwela-Mount Lavinia) 2 Members


Kalutara District … … … 1 Member


Kandy District … … … 2 Members


Matale District … … … 1 Member


Nuwara-Eliya District … … … 1 Member


Galle District … … … 2 Members


Matara District … … … 1 Member


Hambantota District … … … 1 Member


Jaffna District … … … 3 Members


Mannar and Vavuniya Districts … … … 1 Member


Batticaloa District … … … 1 Member


Trincomalee District … … … 1 Member


Ampara District … … … 2 Members


Kurunegala District … … … 3 Members


Puttalam District … … … 1 Member


Anuradhapura District … … … 3 Members


Polonnaruwa District … … … 1 Member


Badulla District … … … 3 Members


Moneragala District … … … 1 Member


Kegalle District … … … 2 Members


Ratnapura District … … … 2 Members


“District” means the Administrative District established under the Administrative Districts Act (Chapter 392) having the limits specified thereunder as on July 21, 1977.



SEVENTH SCHEDULE. ARTICLE 157A AND ARTICLE 161(d) (iii)


"I,………………………………………………… [do solemnly declare and affirm/Swear] that I will uphold and defend the Constitution of the Democratic Socialist Republic of Sri Lanka and that I will not, directly or indirectly, in or outside Sri Lanka, support, espouse, promote, finance, encourage or advocate the establishment of a separate State within the territory of Sri Lanka.”



EIGHTH SCHEDULE. Provinces (Article 154A)


Western


North-Western


Uva


Sabaragamuwa


Central


Eastern


Southern


North-Central


Northern



NINTH SCHEDULE



LIST I. Provincial Council List




1. Police and Public order– Public order and the exercise of police powers, to the extent set out in Appendix I, within the Province, but not including National Defence, National Security and the use of any armed forces or any other forces under the control of the Government of Sri Lanka in aid of the civil power and not including the city of Colombo, Sri Jayewardenepura, Kotte, and their environs the limits of which shall be specified by the President by Order published in the Gazette.




2. Planning– Implementation of provincial economic plans.




3. Education and Educational Services– Education to the extent set out in Appendix III.




4. Local Government –







4:1.
Local authorities for the purpose of Local Government and village administration, such as Municipal Councils, Urban Councils and Pradeshiya Sabhas, except that, the constitution, form and structure of local authorities shall be determined by law;






4:2.
Supervision of the administration of Local Authorities established by law, including the power of dissolution (subject to such quasi-judicial inquiries into the grounds for dissolution and legal remedies in respect thereof, as may be provided by law and subject to provisions relating to audit as may be provided by law);






4:3.
Local Authorities will have the powers vested in them under existing law. Municipal Councils and Urban Councils will have the powers vested in them under the Municipal Councils Ordinance and the Urban Councils Ordinance, Pradeshiya Sabhas will have the powers vested in them under existing law. It will be open to a Provincial Council to confer additional powers on local authorities but not to take away their powers;






4:4.
Gramodaya Mandalayas will have the powers vested in Gramodaya Mandalayas under existing law. It will be open to a Provincial Council to confer additional powers on Gramodaya Mandalayas.






5. Provincial Housing and Construction –







5:1.
Implementing, co-ordinating, supervising and monitoring provincial housing development programmes and projects (other than National Housing Development Authority projects) including aided self-help housing projects, housing loans and the provision of building materials;






5:2.
The implementation of the Protection of Tenants Act and the Rent Act within a Province;






5:3.
Construction activity in respect of subjects in this List.






6. Roads and bridges and ferries thereon within the Province, other than –







a.
national highways;






b.
bridges and ferries on national highways.






7. Social Services and Rehabilitation –







7:1.
Probation and Child Care Services;






7:2.
The Rehabilitation of destitute persons and families;






7:3.
Rehabilitation and welfare of physically, mentally and socially handicapped persons;






7:4.
Relief of the disabled and unemployable.






8. Regulation of road passenger carriage services and the carriage of goods by motor vehicles within the Province and the provisions of inter-provincial road transport services.




9. Agriculture and Agrarian Services-







9:1.
Agriculture, including agricultural extension, promotion and education for provincial purposes and agricultural services (other than in inter-provincial irrigation and land settlement schemes, State land and plantation agriculture);






9:2.
Rehabilitation and maintenance of minor irrigation works;






9:3.
Agricultural research save and except institutions designated as national agricultural research institutions.






10. Rural Development




11. Health –







11:1.
The establishment and maintenance of public hospitals, rural hospitals, maternity homes, dispensaries (other than teaching hospitals and hospitals established for special purposes);






11:2.
Public health services, health education, nutrition, family health maternity and child care, food and food sanitation, environmental health;






11:3.
Formulation and implementation of Health Development Plan and of the Annual Health Plan for the Province;






11:4.
The provision of facilities for all institutions referred to in 1 above within the Province, excluding the procurement of drugs;






11:5.
Awarding of Scholarships for Post-Graduate Education within Sri Lanka to personnel attached to the Institutions specified in 1 above.






12. Indigenous Medicine – Ayurveda, Siddha and Unani –







12:1.
Establishment of Ayurvedic dispensaries and hospitals, grants to such dispensaries and hospitals;






12:2.
Establishment and maintenance of herbaria.








13. 13:1. Rest houses maintained by local authorities; and




13:2. Circuit bungalows presently administered by Government departments whose functions are exclusively specified in this List.




14. Pawn brokers – Pawn brokers other than pawn brokers business carried on by Banks.




15. Markets, fairs.




16. Food supply and distribution within the Province.




17. Co-operatives –







17:1.
Co-operative undertakings and the organization, registration, supervision and audit of co-operative societies within the Province;






17:2.
Co-operative development within the Province including co-operative education and propaganda;






17:3.
Provincial Co-operative Employees Commission;






17:4.
Matters connected with employment, promotion, retirement and other connected matters of employees of co-operative societies within the Province.






18. Land – Land, that is to say, rights in or over land, land tenure, transfer and alienation of land, land use, land settlement and land improvement, to the extent set out in Appendix II.




19. Irrigation – Planning, designing, implementation, supervision and maintenance of all irrigation works, other than irrigation schemes relating to rivers running through more than one Province or inter provincial irrigation and land development schemes.




20. Animal husbandry – Preservation, protection and improvement of stock and prevention of animal diseases within the Province.




21. Subject to the formulation and implementation of National Policy in regard to development and planning, the power to promote, establish and engage in agricultural, industrial, commercial and trading enterprises and other income-generating projects, within the Province without prejudice to the power of the Government and Public Corporations to have such enterprises and projects.


(This would include the promotion of scientific and industrial research within the Province and the preparation, co-ordination and the implementation of industrial development plans for the Province).




22. Reformatories, Borstal institutions and other institutions of a like nature and persons detained therein, arrangements with other Provinces for the use of such institutions.




23. Possession, transport, purchase and sale of intoxicating liquors.




24. Burials and burial grounds, cremations and cremation grounds, other than those declared by or under law made by Parliament to be national memorial cemeteries.







25. 




25:1.
Libraries, Museums and other similar institutions controlled or financed by a Provincial Council;






25:2.
Ancient and historical monuments and records other than those declared by or under law made by Parliament to be of national importance.






26. The regulation of mines and mineral development, to the extent permitted by or under any law made by Parliament, within the Province.




27. Incorporation, regulation and judicial winding up of corporations with objects confined to the Province, excluding trading corporations, banking, insurance and financial corporations.




28. Regulation of unincorporated trading, literary, scientific, religious and other societies and associations.







29. 




29:1.
Theatres and dramatic performances, music, cinemas, entertainments and amusements, excluding the sanctioning of cinematograph films for exhibition and public performances.






29:2.
Encouragement and development of sports (other than national sports associations).






30. Betting and gambling, other than imposition of licence fees and taxes.




31. Provincial debt.




32. Offences against statutes with respect to any of the matters specified in this List.




33. Fees in respect of any of the matters in this List, excluding fees taken in any court.




34. Development, conservation and management of sites and facilities in the Province for the generation and promotion of electrical energy (other than hydro-electric power and power generated to feed the national grid).




35. The borrowing of money to the extent permitted by or under any law made by Parliament.







36. 




36:1.
Turnover taxes on wholesale and retail sales within such limits and subject to such exemptions as may be prescribed by law made by Parliament;






36:2.
Betting taxes, and taxes on prize competitions and lotteries, other than National Lotteries and lotteries organized by the Government of Sri Lanka;






36:3.
Licence taxes, arrack, toddy rents, tapping licence fees and liquor licence fees






36:4.
Motor vehicle licence fees within such limits and subject to such exemptions as may be prescribed by law made by Parliament;






36:5.
Dealership licence taxes on drugs and other chemicals;






36:6.
Stamp duties on transfer of properties, such as lands and motor cars;






36:7.
Toll collections;






36:8.
Fines imposed by courts;






36:9.
Fees charged under the Medical Ordinance;






36:10.
Fees charged under the Motor Traffic Act;






36:11.
Departmental fees in respect of any of the matters specified in this List;






36:12.
Fees under the Fauna and Flora Protection Ordinance;






36:13.
Fees on lands alienated under the Land Development Ordinance and Crown Lands Ordinance;






36:14.
Court fees, including stamp fees on documents produced in court;






36:15.
Regulatory charges under the Weights and Measures Ordinance;






36:16.
Land revenue, including the assessment and collection of revenue and maintenance of land records for revenue purposes;






36:17.
Taxes on lands and buildings including the property of the State to the extent permitted by law made by Parliament;






36:18.
Taxes on mineral rights within such limits and subject to such exemptions as may be prescribed by law made by Parliament;






36:19.
Licensing fees on the possession, transport, purchase and sale of intoxicating liquors;






36:20.
Other taxation within the Province in order to raise revenue for provincial purposes to the extent permitted by or under any law made by Parliament.






37. Protection of environment within the Province to the extent permitted by or under any law made by Parliament.



APPENDIX I. Law and Order




1. The subject devolved shall be described as follows:–


Public Order and the exercise of Police powers as set out in this Appendix within the Province, but not including –







a.
national defence;






b.
national security; and






c.
the use of any armed forces or any other forces under the control of the Government of Sri Lanka in aid of the civil power.






2. The I. G. P. shall be the head of the Sri Lanka Police Force, The Sri Lanka Police Force shall be divided into –







a.
the National Division (including Special Units); and






b.
a Provincial Division for each Province.






2:1. The National Division shall consist of the I. G. P., (D. I. G. G.., SS. PP., ASPP.,) and other ranks recruited at the national level.




2:2. A Provincial Division shall consist of the D.I.G., S.S.PP., S.PP and A.S.PP., all seconded from the National Division and Provincial Assistant Superintendents of Police, Chief Inspectors, Inspectors, Sub-Inspectors, Sergeants and Constables recruited in the Province. Members of the Provincial Division shall be eligible for promotion to the National Division.




3. Recruitment to the National Police Division and promotion of Police Officers in the Provincial Divisions to the National Division, shall be made by the National Police Commission.




3:1. The National Police Commission shall, before promoting any police officer serving in any Provincial Division to the National Division, call for a Confidential Report on such Officer from the relevant Provincial Police Commission and take the matters specified in such report into consideration in deciding whether to promote such Officer or not.




3:2. The Commission shall also be responsible for promotions, transfers and disciplinary control of members of the National Division other than the I.G.P. subject to paragraph 4:1 below.




3:3. It shall hear and determine appeals from officers seconded to Provincial Divisions against whom disciplinary action has been taken by Provincial Police Commissions.




3:4. It shall set standards for recruitment and promotion of Police Officers of all Divisions and such standards shall be uniform for all Provincial Divisions.




4. Recruitment to each Provincial Division shall be made by a Provincial Police Commission composed of three members, namely







a.
the D. I. G. of the Province;






b.
a person nominated by the Public Service Commission in consultation with the President; and






c.
a nominee of the Chief Minister of the Province.






4:1. A Provincial Police Commission shall be responsible for transfers, promotions and disciplinary control over officers in the Provincial Division; for promotion of Officers of the National Division seconded to the Provincial Division up to the rank of S.S.P.; and for transfer and disciplinary control over officers seconded to the Provincial Division, except the D.I.G.:


Provided that any Officer of the National Division seconded to any Provincial Division against whom disciplinary action has been taken by a Provincial Police Commission, shall have the right to appeal to the National Police Commission, whose decision on such appeal shall be final.




5. The National Police Commission or a Provincial Police Commission shall be entitled to delegate such of its powers as may be prescribed to such other person or authority as may be prescribed.




6. The I.G.P. shall appoint a D.I.G. for each Province with the concurrence of the Chief Minister of the Province. However, where there is non-agreement between the Inspector-General of Police and the Chief Minister, the matter will be referred to the National Police Commission, who, after due consultations with the Chief Minister, shall make the appointment.




7. The cadres of Police Officers of all ranks of the National Division shall be fixed by the Government of Sri Lanka. The cadre of Officers and other ranks of each Provincial Division shall be fixed by the Provincial Administration with the approval of the National Police Commission, having regard to –







a.
the area of the Province;






b.
population of the Province; and






c.
such other criteria, as may be agreed to or prescribed.




These principles shall be uniformly applied to all Provincial Divisions.




7:1. The cadres of the Provincial Divisions shall be fixed on ascertained principles such as population, area, number of Police Stations involved and other relevant considerations. These principles shall be applied to all Provincial Divisions without distinction.




7:2. The salary scales and perquisites of office enjoyed by the various ranks in the National and Provincial Divisions shall be determined by the Government of Sri Lanka after consultation with the Chief Ministers of the Provinces. The salary scales and perquisites of office as enjoyed by members of the Provincial Divisions shall apply uniformly to all Provincial Divisions.




8. The nature, type and quantity of fire-arms and ammunition and other equipment for the National Division shall be determined by the National Police Commission. The nature, type and quantity of fire-arms and ammunition and other equipment for all Provincial Divisions shall be determined by the National Police Commission after consultation with the Provincial Police Commission and uniform standards and principles shall be applied for all Provincial Divisions.




9. Recruitment to the National Division shall be made at the ranks of P. C., S.I., and A.S.P.,. Recruitment to the Provincial Division shall be made at the ranks of P.C., S.I., and P.A.S.P (rank referred to in paragraph 2:2 above).




9:1. Recruitment to the National Division shall be made by the National Police Commission and recruitment to the Provincial Division shall be made by the Provincial Police Commission having regard to the standards of recruitment and other criteria prescribed in this behalf:


Provided also that a recruit may, on appointment, set out his preferences as to the Division in which he wishes to serve and that he shall, if possible, be posted to the Division of his choice, with the consent of the Division concerned.




9:2. The Government of Sri Lanka shall be responsible for the training of all recruits to and of members of all Divisions of the Sri Lanka Police Force.


The National Police Commission may, where he considers it necessary provide for alternate training for members of any Provincial Division.




10. Members of the National Division and the Provincial Divisions shall wear the same uniforms and insignia of rank, provided that uniforms of the members of each Division shall bear a distinctive shoulder flash, indicating the Division to which he belongs.




10:1. There shall be one uniformed police force in each Province, comprising of the members of the Provincial Division and the officers seconded thereto. Members of the National Division shall ordinarily be in plain clothes provided that they may wear uniforms when performing any duties in respect of the maintenance or restoration of public order as set out in paragraph 12:2, 12:3 and 12:4. Provided also that the I.G.P. and such other Officers as may be specified shall ordinarily be attired in uniforms.




11. All Police Officers serving in units of the National Division and Provincial Divisions in any Province shall function under the direction and control of the D. I. G. of such Province.




11:1. The D. I. G. of the Province shall be responsible to and under the control of the Chief Minister thereof in respect of the maintenance of public order in the Province and the exercise of police powers in the Province as set out in this Schedule.




11:2. The provisions of paragraph 11:1 above are subject to the qualifications that –







a.
upon the declaration of an emergency in the Province, the President may assume such powers and responsibilities of the Chief Minister and the Provincial Administration in respect of public order within the Province as he may, by regulation, provide; and






b.
where the President is of the opinion that the security of or public order in a Province is threatened by grave internal disturbance, he may, without the declaration of an emergency, but in consultation with the Chief Minister of such Province and subject to the provisions of the Public Security Ordinance, by order, deploy in aid of the civil power, any unit of the National Division, in the Province for the purpose of restoring public order:







Provided that every such order shall cease to be in force as soon as the President is satisfied that Public order has been restored or on the expiry of thirty days from the date of the order, whichever is earlier.








12. 12:1. The Provincial Division shall be responsible for the preservation of public order within the Province and the prevention, detection and investigation of all offences (except the offences specified in the Schedule) and subject to the powers of the Attorney-General in terms of the Code of Criminal Procedure Act, the institution of prosecutions in the relevant Courts in respect of such offences.


The National Division of the Sri Lanka Police Force shall be responsible for the prevention, detection and investigation of all offences specified in the Schedule and subject to the powers of the Attorney-General in terms of the Code of Criminal Procedure Act, for the institution of prosecutions in the relevant Courts in respect of such offences.




12:2. Where the Chief Minister seeks the assistance of the National Division to preserve public order within a Province, the I.G.P. shall deploy such personnel of the National Division as are necessary for the purpose and place them under the control of the D. I. G. of the Province.




12:3. Where a State of Emergency is declared in the Province, the I.G.P. may deploy such units of the National Division as he deems necessary in any Province for the restoration and maintenance of public order within such Province.




12:4. Any offence which may ordinarily be investigated by a Provincial Division may be investigated by the C.I.D. or any other unit of the National Division –







a.
where the Chief Minister requests, that such investigation be undertaken by the C.I.D. or any other unit of the National Division; and






b.
where the I.G.P. is of opinion that an investigation of such offence by the C.I.D. or any other unit of the National Division is necessary, in the public interest and directs, after consultation with the Chief Minister and the approval of the Attorney-General, that such offence be investigated by the C.I.D. or any other unit of the National Division.






13. The National Division shall perform all the functions vested in a Provincial Division, in any Province, for a period of one year or until a Provincial Division is established in such Province, whichever is earlier.




14. All Gazetted officers of the National Division and Provincial Division shall be required to attain the prescribed standard in Sinhala and Tamil. All Officers of the rank of A.S.P. and above shall also be required to attain the prescribed standard of English.


Every recruit to the Sri Lanka Police Force shall have proficiency in his mother tongue. For the first promotion he shall acquire proficiency in a language other than his mother tongue. For the next promotion he shall acquire a knowledge of the third language. The three languages recognized for this purpose are Sinhala, Tamil and English.



SCHEDULE. List of Offences to be investigated by the National Police




1. Offences against the State.




2. Offences relating to the Navy, Army and Air Force.




3. Offences relating to the Elections.




4. Offences relating to Coins, Currency and Government Stamps.




5. Any Offence committed against the President.




6. Any Offence committed against a Public Officer, a Judicial Officer, or the Speaker, or the Prime Minister or a Minister, or a Member of the Judicial Service Commission, or a Member of the Public Service Commission or a Deputy Minister or a Member of Parliament or the Secretary-General of Parliament or a Member of the President’s Staff or a Member of the Staff of the Secretary-General of Parliament.




7. Any Offence relating to property belonging to the State or a State Corporation or Company or Establishment, the whole or part of the capital whereof has been provided by the State.




8. Any Offence prejudicial to National Security or the maintenance of Essential Services.




9. Any Offence under any law relating to any matter in the Reserve List other than such offences as the President may, by order published in the Gazette, exclude.




10. Any Offence in respect of which Courts in more than one Province have jurisdiction.




11. International Crimes.



APPENDIX II. Land and Land Settlement


State land shall continue to vest in the Republic and may be disposed of in accordance with Article 33(d) and written law governing this matter.


Subject as aforesaid, land shall be Provincial Council Subject, subject to the following special provisions:–




1. State land –




1:1. State land required for the purposes of the Government in a Province, in respect of a reserved or concurrent subject may be utilised by the Government in accordance with the laws governing the matter. The Government shall consult the relevant Provincial Council with regard to the utilisation of such land in respect of such subject.




1:2. Government shall make available to every Provincial Council State land within the Province required by such Council for a Provincial Council subject. The Provincial Council shall administer, control and utilise such State land, in accordance with the laws and statutes governing the matter.




1:3. Alienation or disposition of the State land within a Province to any citizen or to any organisation shall be by the President, on the advice of the relevant Provincial Council, in accordance with the laws governing the matter.




2. Inter-Provincial Irrigation and Land Development Projects.




2:1. Such projects would comprise irrigation and land development schemes –







a.
within the Province initiated by the State and which utilize water from rivers flowing through more than one Province; a Provincial Council however, may also initiate irrigation and land development schemes within its Province utilizing water from such rivers;






b.
within the Province which utilize water through diversions from water systems from outside the Province; and






c.
all schemes where the command area falls within two or more Provinces such as the Mahaweli Development Project.






2:2. These projects will be the responsibility of the Government of Sri Lanka.




2:3. The principles and criteria regarding the size of holdings of agricultural and homestead lands arising out of these projects will be determined by the Government of Sri Lanka in consultation with the Provincial Councils.




2:4. The selection of allottees for such lands will be determined by the Government of Sri Lanka having regard to settler selection criteria including degree of landlessness, income level, size of family and agricultural background of the applicants. The actual application of these principles, selection of allottees and other incidental matters connected thereto will be within the powers of the Provincial Councils.




2:5. The distribution of all allotments of such land in such projects will be on the basis of national ethnic ratio. In the distribution of allotments according to such ratios, priority will be given to persons who are displaced by the project, landless of the District in which the project is situated and thereafter the landless of the Province.




2:6. Where the members of any community do not, or are unable to take their entitlements of allotments from any such project, they would be entitled to receive an equivalent number of allotments in another Inter-Provincial Irrigation or Land Development Scheme. This unused quota should be utilized within a given time-frame.




2:7. The distribution of allotments in such projects on the basis of the aforesaid principles would be done as far as possible so as not to disturb very significantly the demographic pattern of the Province and in accordance with the principle of ensuring community cohesiveness in human settlements.




2:8. The administration and management of such projects will be done by the Government of Sri Lanka.




3. National Land Commission.




3:1. The Government of Sri Lanka shall establish a National Land Commission which would be responsible for the formulation of national policy with regard to the use of State land. This Commission will include representatives of all Provincial Councils in the Island.




3:2. The National Land Commission will have a Technical Secretariat representing all the relevant disciplines required to evaluate the physical as well as the socioeconomic factors that are relevant to natural resources management.




3:3. National policy on land use will be based on technical aspects (not on political or communal aspects), and the Commission will lay down general norms in regard to the use of land, having regard to soil, climate, rainfall, soil erosion, forest cover, environmental factors, economic viability, &c.




3:4. In the exercise of the powers devolved on them, the powers shall be exercised by the Provincial Councils having due regard to the national policy formulated by the National Land Commission.



APPENDIX III. Education




1. Provision of facilities for all State Schools other than specified schools (Specified Schools will be National Schools, Special Schools for Service Personnel and schools for specified development schemes).




2. Supervision of the management of –







a.
all pre-schools; and






b.
all State schools other than specified schools indicated above.




(In order to ensure standards the Ministry of Education will retain the right to inspect and supervise the management of schools).




3. The transfer and disciplinary control of all educational personnel, i. e. Teachers, Principals and Education Officers, Officers belonging to a National Service but serving the Provincial Authority on secondment will have the right of appeal to the Public Service Commission. Officers belonging to the Provincial Public Service will have a right to appeal to the Public Service Commission against dismissal.




4. Recruitment into the Teaching Service of those with diplomas and degrees, from Colleges of Education and Universities, recognised as teaching qualifications.




5. Until adequate numbers of these categories are available recruitment into the Teaching Service will be on the results of recruitment examinations conducted by the Public Service Commission. On the results of these examinations interviews and selection will be conducted together with the Provincial Authorities.




6. Appointment of Principals of all schools other than those in 1A, B, C categories. (Criteria will be laid down by the Minister of Education).




7. Appointment of Principals of 1A, B, C schools will be by the Secretary to the Ministry of the Minister in charge of the subject of Education of the Public Service Commission.




8. Training of teachers and other educational personnel will come within the purview of the National Institute of Education. Provincial Authorities will indicate their needs to the National Institute of Education.




9. Appointment of Provincial Boards of Education which will have the advisory functions, will be the responsibility of the Minister of Education. However, this will be done with the concurrence of the Chief Minister of the Provincial Authority.




10. Provincial Authorities will establish School Boards conforming to the specifications laid down by the Ministry of Education.




11. Provincial Authorities will supervise the working of School Boards.




12. Preparation of plans (educational development plan and annual implementation plan) will be the responsibility of the Provincial Authority.




13. Implementation of the Annual Education Development Plan.




14. Appraisal of the performance of Principals, Teachers and Education Officers.




15. Conducting of in-service training programmes for which prior approval of the National Institute of Education has been obtained.




16. Conducting of local examinations approved by the Commissioner-General of Examinations.




17. Implementation of non-formal education programmes.




18. Registration and supervision of pre-schools.




19. Obtaining the approval of the National Institute of Education for local variations in the primary curriculum and selected subjects in the secondary curriculum.




20. Construction and maintenance of educational buildings, libraries and playgrounds.




21. Procuring and distribution of teaching aids, visual aids and audio visual materials, furniture and other equipment.




22. Procuring and distribution of science equipment other than certain specified items indicated by the Ministry.




23. Production and distribution of school textbooks after approval by the Ministry.




24. Organization and development of school libraries in accordance with guidelines given by the National Library Services Board.



LIST II. Reserved List


National Policy on all Subjects and Functions


Defence and National Security: Internal Security; Law and order and prevention and detection of crime except do the extent specified in item 1 of List I.


This would include –







a.
Defence of Sri Lanka and every part thereof including preparation for defence and all such acts as may be conducive in times of war to its prosecution and after its termination, to effective demobilisation;






b.
Naval, military and air forces; any other armed forces of the Government of Sri Lanka;






c.
Deployment of any armed force of the Government of Sri Lanka or any other force subject to the control of the Government of Sri Lanka or any contingent or unit thereof in any Province in aid of the civil power; powers, jurisdiction, privileges and liabilities of the members of such forces while on such deployment;






d.
Delimitation of cantonment areas, local self-government in such areas, the constitution and powers within such areas of cantonment authorities and the regulation of house accommodation (including the control of rents) in such areas;






e.
Naval, military and air force works;






f.
Arms, firearms, ammunition and explosives;






g.
Atomic energy and mineral resources necessary for its production;






h.
Industries declared by Parliament by law to be necessary for the purpose of defence or for the prosecution of war;






i.
Criminal Investigation Department;






j.
Preventive detention for reasons connected with Defence, Foreign Affairs, or the security of Sri Lanka, persons subjected to such detention; and






k.
Extension of the powers and jurisdiction of members of a police force belonging to any Province to any area outside that Province, but not so as to enable the police of one Province to exercise powers and jurisdiction in any area outside that Province without the consent of the Provincial Council in which such area is situated; extension of the powers and jurisdiction of members of a police force belonging to any Province to railway areas outside that Province.




Foreign Affairs


This would include –







a.
Foreign Affairs; all matters which bring the Government of Sri Lanka into relation with any foreign country;






b.
Diplomatic, consular and trade representation;






c.
United Nations Organization;






d.
Participation in international conferences, associations and other bodies and implementing of decisions made thereat;






e.
Entering into treaties and agreements with foreign countries and implementing treaties, agreements and conventions with foreign countries;






f.
War and peace; and






g.
Foreign jurisdiction.




Posts and Telecommunications; Broadcasting; Television


This would include –







a.
Posts and telegraphs; telephones; wireless, broadcasting and other like forms of communications; and






b.
Sanctioning of cinematograph films for exhibition.




Justice in so far as it relates to the judiciary and the courts structure.


This would include –







a.
Constitution, organisation, jurisdiction and powers of the Supreme Court including contempt of such Court) and the fees taken therein; persons entitled to practise before the Supreme Court, Court of Appeal and other Courts;






b.
Constitution, organisation, jurisdiction and powers of the Court of Appeal and the fees taken therein; and






c.
Jurisdiction and powers of all Courts, except the Supreme Court and the Court of Appeal.




Finance in relation to national revenue, monetary policy and external resources; customs.


This would include –







a.
Public debt of the Government of Sri Lanka;






b.
Currency, coinage and legal tender; foreign exchange;






c.
Foreign loans;






d.
Central Bank;






e.
National Savings Bank;






f.
Lotteries organised by the Government of Sri Lanka or a Provincial Council;






g.
Banking;






h.
Bills of exchange, cheques, promissory notes and other like instruments;






i.
Insurance;






j.
Stock exchanges and future markets;






k.
Audit of the accounts of the Government of Sri Lanka and of the Provinces;






l.
Taxes on income, capital and wealth of individuals, companies and corporations;






m.
Customs duties, including import and export duties and excise duties;






n.
Turnover taxes and stamp duties, except to the extent specified in List I;






o.
Any other tax or fee not specified in List I.




Foreign Trade; Inter-Province Trade and Commerce


This would include –







a.
Trade and commerce with foreign countries; import and export across customs frontiers; definition of customs frontiers; and






b.
Inter-province trade and commerce.




Ports and Harbours


This would include –







a.
Ports declared by or under law made by Parliament or existing law to be major ports including their delimitation and the constitution and powers of port authorities therein; and






b.
Port quarantine, including hospitals connected therewith; seamen’s and marine hospitals.




Aviation and Airports


This would include –


Airways; aircraft and air navigation; provision of aerodromes; regulation and organisation of air traffic and of aerodromes; provision for aeronautical education and training and regulation of such education and training provided by Provinces and other agencies.


National Transport


This would include –







a.
Railways;






b.
Highways declared by or under law made by Parliament to be national highways; and






c.
Carriage of passengers and goods by railway, land, sea or air or by national waterways in mechanically propelled vessels.




Rivers and Waterways; Shipping and Navigation; Maritime zones including Historical Waters, Territorial Waters, exclusive Economic zone and Continental Shelf and Internal Waters; State Lands and Foreshore, except to the extent specified in Item 18 of List I.


This would include –







a.
Piracies and crimes committed on the high seas or in the air; offences against the law of nations committed on land or the high seas or in the air;






b.
Shipping and navigation on inland waterways, declared by Parliament by law to be national waterways, as regards mechanically propelled vessels; the rule of the road on such waterways;






c.
Maritime shipping and navigation, including shipping and navigation on tidal waters; provision of education and training for the mercantile marine and regulation of such education and training provided by Provinces and other agencies;






d.
Lighthouses, including lightships, beacons and other provision for the safety of shipping and aircraft;






e.
Regulation and development of inter province rivers; and river valleys to the extent to which such regulation and development under the control of the Government of Sri Lanka is declared by Parliament by law to be expedient in the public interest;






f.
Fishing and fisheries beyond territorial waters; and






g.
Property of the Government of Sri Lanka and the revenue therefrom, but as regards property situated in a Province, subject to statutes made by the Province save in so far as Parliament by law otherwise provides.




Minerals and Mines


This would include –







a.
Regulation and development of oil fields and mineral oil resources; petroleum and petroleum products; other liquids and substances declared by Parliament by law to be dangerously inflammable; and






b.
Regulation of mines and mineral development to the extent to which such regulation and development under the control of the Government of Sri Lanka is declared by Parliament by law to be expedient in the public interest.




Immigration and Emigration and Citizenship


This would include –







a.
Citizenship, Naturalization and Aliens;






b.
Extradition; and






c.
Admission into and emigration and expulsion from, Sri Lanka; passports and visas.




Elections Including Presidential, Parliamentary, Provincial Councils and Local Authorities


This would include –


Elections to Parliament, Provincial Councils, Local Authorities and to the Office of President; the Department of Elections.


Census and Statistics


This would include –







a.
Census; and






b.
Inquiries, surveys and statistics for the purposes of any of the matters in this List.




Professional Occupations and Training


This would include –







a.
Institutions, such as Universities, declared by Parliament by law to be institutions of national importance;






b.
Institutions for scientific or technical education by the Government of Sri Lanka wholly or in part and declared by Parliament by law to be institutions of national importance;






c.
Provincial agencies and institutions for –









i.
professional, vocational or technical training, including the training of police officers; or






ii.
the promotion of special studies or research; or






iii.
scientific or technical assistance in the investigation or detection of crime; and






d.
Co-ordination and determination of standards in institutions for higher education or research and scientific and technical institutions.




National Archives; Archaeological Activities and Sites and Antiquities declared by or under any law made by Parliament to be of National Importance.


This would include –


Ancient and historical monuments and records and archaeological sites and remains declared by or under law made by Parliament to be of national importance.


All Subjects and Functions not Specified in List I or List III including –







a.
Pilgrimages to places outside Sri Lanka;






b.
Incorporation, regulation and winding up of trading corporations, including banking, insurance and financial corporations but not including co-operative societies;






c.
Incorporation, regulation and winding up of corporations, whether trading or not, with objects not confined to one Province, but not including Universities;






d.
Patents, inventions and designs; copyright, trade marks and merchandise marks;






e.
Establishment of standards of weight and measure;






f.
Establishment of standards of quality for goods to be exported out of Sri Lanka or transported from one Province to another;






g.
Industries, the control of which by the Government of Sri Lanka is declared by Parliament by law to be expedient in the public interest;






h.
Regulation of labour and safety in mines;






i.
Manufacture, supply and distribution of salt by agencies of the Government of Sri Lanka; regulation and control of manufacture, supply and distribution of salt by other agencies;






j.
Cultivation, manufacture and sale for export, of opium;






k.
Industrial disputes concerning employees of the Government of Sri Lanka;






l.
Institutions such as Museums and War Memorials financed by the Government of Sri Lanka wholly or in part and declared by Parliament by law to be institutions of national importance;






m.
The Survey of Sri Lanka, the Geological, Botanical, Zoological and Anthropological Surveys of Sri Lanka; Meteorological organizations;






n.
National Public Services; National Public Service Commission;






o.
Pensions, that is to say, pensions payable by the Government of Sri Lanka or out of the Consolidated Fund;






p.
Salaries and allowances of Members of Parliament and the Speaker and Deputy Speaker of Parliament;






q.
Powers, privileges and immunities of Parliament and of the Members and the Committees of Parliament; enforcement of attendance of persons for giving evidence or producing documents before Committees of Parliament or Commissions appointed by Parliament;






r.
Emoluments, allowances, privileges and rights in respect of leave of absence, of the President and Governors; salaries and allowances of the Ministers of the Government of Sri Lanka; the salaries, allowances and rights in respect of leave of absence and other conditions of service of the Auditor-General;






s.
Inter-Province migration; inter-province quarantine;






t.
Offences against laws with respect to any of the matters in this List; and






u.
Fees in respect of any of the matters in this List, but not including fees taken in any Court.





LIST III. Concurrent List




1. Planning-







1:1.
Formulation and appraisal of plan implementation strategies at the provincial level;






1:2.
Progress control;






1:3.
Monitoring progress of public and private sector investment programmes;






1:4.
The evaluation of the performance of institutions and enterprises engaged in economic activities;






1:5.
The presentation of relevant data in the achievement of plan targets ;






1:6.
The dissemination of information concerning achievement of plan targets;






1:7.
Publicity of implementation programmes;






1:8.
Manpower planning and employment Data Bank;






1:9.
Nutritional planning and programmes.





2 and 3


Education and Educational Services. - Education, except to the extent specified in items 3 and 4 of List I.




4. Higher Education-







4:1.
The establishment and maintenance of new Universities.






4:2.
The establishment of degree awarding institutions under the Universities (Amendment) Act, No. 7 of 1985, and other institutions for tertiary, technical and post-school education and training.






5. National Housing and Construction. -The promotion of integrated planning and implementation of economic, social and physical development of urban development areas.




6. Acquisition and requisitioning of Property.




7. Social Services and Rehabilitation-







7:1.
Relief, rehabilitation and resettlement of displaced persons;






7:2.
Relief of distress due to floods, droughts, epidemics or other exceptional causes and rehabilitation and resettlement of those affected;






7:3.
Restoration, reconstruction and rehabilitation of towns, villages, public institutions and properties, industries, business places, places of worship and other properties destroyed or damaged, grant of compensation or relief to persons of institutions who have sustained loss or damage and the reorganization of civil life.






8. Agricultural and Agrarian Services –







8:1.
Establishment and promotion of agro-linked industries, the establishment and maintenance of farms and supervision of private nurseries;






8:2.
Soil conservation;






8:3.
Plant pests.






9. Health-







9:1.
Schools for training of Auxiliary Medical Personnel;






9:2.
The supervision of private medical care, control of nursing homes and of diagnostic facilities within a Province;






9:3.
Population control and family planning;






9:4.
Constitution of Provincial Medical Boards.






10. Registration of births, marriages and deaths.




11. Renaming of Towns and Villages.




12. Private lotteries within the Province.




13. Festivals and Exhibitions.




14. Rationing of food and maintenance of food stocks.




15. Co-operatives, - Co-operative Banks.




16. Surveys - For the purpose of any of the matters enumerated in the Provincial or Concurrent List.




17. Irrigation-







17:1.
Water storage and management, drainage and embankments, flood protection, planning of water resources;






17:2.
Services provided for inter-provincial land and irrigation schemes, such as those relating to rural development, health, education, vocational training, co-operatives and other facilities.






18. Social Forestry and protection of wild animals and birds.




19. Fisheries. - Other than fishing beyond territorial waters.




20. Animal Husbandry-







20:1.
Production, processing, distribution and sale of livestock and livestock products;






20:2.
Veterinary training services and research, inclusive of the provision of science laboratories and science equipment;






20:3.
Animal breeding, care and health,






20:4.
The establishment of pastures.






21. Employment-







21:1.
Employment planning at Provincial level;






21:2.
Special Employment programmes relating to the Province;






21:3.
Promotion of youth employment activities relating to the Province;






21:4.
Technical Manpower Development Programmes in relation to the Province.






22. Tourism. - Development and control of the Tourist Industry in the Province.




23. Trade and commerce in, and the production, supply and distribution of –







a.
the products of any industry where the control of such industry by the Government is declared by Parliament by law to be expedient in the public interest, and imported goods of the same kind as such products; and






b.
foodstuffs and cattle fodder.






24. Newspapers, books and periodicals and printing presses.




25. Offences against statutes with respect to any matters specified in this List.




26. Fees in respect of any of the matters in this List, excluding fees taken in any Court.




27. Charities and charitable institutions, charitable and religious endowments and religious institutions.




28. Price control.




29. Inquiries and statistics for the purpose of any of the matters in this List or in the Provincial Council List.




30. Adulteration of foodstuffs and other goods.




31. Drugs and Poisons.




32. Extension of electrification within the Province and the promotion and regulation of the use of electricity within the Province.




33. Protection of the environment.




34. Archaeological sites and remains, other than those declared by or under any law made by Parliament to be of national importance.




35. Prevention of the extension from one Province to another of infectious or contagious diseases or pests affecting human beings, animals or plants.




36. Pilgrimages.

